Exhibit 10.19

EXECUTION COPY

 

 

 

STOCK PURCHASE AGREEMENT

between

REGIONS FINANCIAL CORPORATION

and

RAYMOND JAMES FINANCIAL, INC.

Dated January 11, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   

ARTICLE 1

  

DEFINITIONS

     1   

1.1

  

Specific Definitions

     1   

1.2

  

Interpretation

     15   

ARTICLE 2

  

TERMS OF PURCHASE AND SALE

     16   

2.1

  

Shares to Be Purchased

     16   

2.2

  

Purchase Price

     16   

2.3

  

Performance Based Adjustments

     18   

2.4

  

Withholding Tax

     20   

ARTICLE 3

  

CLOSING

     21   

3.1

  

Closing Date and Place

     21   

3.2

  

Closing Deliveries by Purchaser

     21   

3.3

  

Closing Deliveries by Seller

     21   

ARTICLE 4

  

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES

     22   

4.1

  

Organization and Authority

     22   

4.2

  

No Default

     22   

4.3

  

Consents and Approvals

     22   

4.4

  

Capitalization; Transferred Subsidiaries

     23   

4.5

  

Title to Property

     23   

4.6

  

Compliance with Law

     24   

4.7

  

Permits

     25   

4.8

  

Employee Benefit Plans; ERISA

     25   

4.9

  

Broker-Dealer Matters

     27   

4.10

  

Asset Management and Other Regulatory Matters

     28   

4.11

  

Material Contracts

     29   

4.12

  

Financial Statements

     30   

4.13

  

Litigation

     31   

4.14

  

No Material Adverse Change

     32   

4.15

  

Absence of Undisclosed Liabilities

     32   

4.16

  

Taxes

     32   

4.17

  

Intellectual Property

     34   

4.18

  

Environmental Matters

     35   

4.19

  

Labor Matters

     36   

4.20

  

Assets

     36   

4.21

  

Minute Books

     36   

4.22

  

General Partner Interests

     36   

4.23

  

Limited Partnership Interests

     36   

4.24

  

Non-Solicitation Covenants

     37   

4.25

  

No Other Representations or Warranties

     37   

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

     37   

5.1

  

Organization and Good Standing

     37   

5.2

  

Authority

     37   

5.3

  

No Conflicts

     37   

5.4

  

Title to Shares

     38   

 

-i-



--------------------------------------------------------------------------------

5.5

  

No Fees to Brokers

     38   

5.6

  

Fiduciary Assets

     38   

5.7

  

SEC Reports

     38   

ARTICLE 6

  

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     38   

6.1

  

Organization, Good Standing and Authority

     38   

6.2

  

No Conflict; No Violation; No Default

     39   

6.3

  

Consents and Approvals

     39   

6.4

  

Available Funds

     39   

6.5

  

Regulatory Status

     39   

6.6

  

Statutory Disqualification

     40   

6.7

  

Investment Intent

     40   

6.8

  

No Fees to Brokers

     40   

6.9

  

Litigation

     40   

6.10

  

No Other Representations or Warranties

     40   

ARTICLE 7

  

COVENANTS

     40   

7.1

  

Conduct of the Business

     40   

7.2

  

Reasonable Best Efforts

     43   

7.3

  

Pre-Closing Access and Information

     43   

7.4

  

Post-Closing Access

     44   

7.5

  

Employee Benefit Matters

     45   

7.6

  

Certain Intercompany Matters

     46   

7.7

  

Non-Solicitation

     47   

7.8

  

Insurance

     48   

7.9

  

Ancillary Agreements

     49   

7.10

  

Notice of Developments

     49   

7.11

  

Further Assurances

     50   

7.12

  

Transfer of MAM

     50   

7.13

  

Confidentiality

     50   

7.14

  

Publicity; Notices

     50   

7.15

  

Director Indemnification; Exculpation

     50   

7.16

  

Release of Guarantees

     51   

7.17

  

Intellectual Property

     52   

7.18

  

Transition Plan

     53   

7.19

  

Return of Excess Reserves

     53   

7.20

  

Liquidity

     53   

7.21

  

Supplemental Disclosures

     54   

7.22

  

Financing; Financing Cooperation

     54   

7.23

  

2011 Financial Statements

     57   

7.24

  

SBL Loans

     57   

7.25

  

Pre-Closing Dividend

     57   

7.26

  

Sub-Leases

     58   

7.27

  

Non-Solicitation Covenants

     58   

7.28

  

Cash Sweep Deposits

     59   

ARTICLE 8

  

CONDITIONS TO CLOSING

     59   

8.1

  

Conditions Precedent to the Obligations of Purchaser and Seller

     59   

8.2

  

Conditions Precedent to the Obligations of Purchaser

     59   

8.3

  

Conditions Precedent to the Obligations of Seller

     60   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 9

  

TAX MATTERS

     60   

9.1

  

Tax Covenants

     60   

9.2

  

Contest Provisions

     62   

9.3

  

Termination of Tax Allocation Agreements

     62   

9.4

  

Cooperation

     63   

9.5

  

Transfer Taxes

     63   

9.6

  

Treasury Regulation Elections

     63   

9.7

  

Section 338(h)(10) Election

     64   

9.8

  

Coordination

     65   

9.9

  

Tax Information

     65   

ARTICLE 10

  

SURVIVAL; INDEMNIFICATION

     65   

10.1

  

Survival

     65   

10.2

  

Indemnification

     65   

10.3

  

Claims for Indemnification

     66   

10.4

  

Indemnification Limitations

     67   

10.5

  

Exclusive Remedy

     70   

10.6

  

Payments

     70   

ARTICLE 11

  

TERMINATION

     70   

11.1

  

Termination

     70   

11.2

  

Effect of Termination

     71   

ARTICLE 12

  

MISCELLANEOUS

     71   

12.1

  

Notices

     71   

12.2

  

Governing Law; Consent to Jurisdiction

     72   

12.3

  

Counterparts

     73   

12.4

  

Entire Agreement

     73   

12.5

  

Amendment; Waiver

     73   

12.6

  

Binding Effect; Assignment; No Third-Party Beneficiaries

     73   

12.7

  

Severability

     73   

12.8

  

Expenses

     74   

12.9

  

Scope of Agreements

     74   

12.10

  

Waiver of Jury Trial

     74   

12.11

  

Specific Performance

     74   

SCHEDULES AND EXHIBITS

 

Exhibit 1   

Form of Certification of Non-Foreign Status

Purchaser’s Disclosure Schedules

Seller’s Disclosure Schedules

 

-iii-



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT, dated January 11, 2012 (this “Agreement”), between
Regions Financial Corporation, a Delaware corporation (“Seller”), and Raymond
James Financial, Inc., a Florida corporation (“Purchaser”).

RECITALS

A. Seller is the direct parent corporation of Morgan Keegan and MK Holding
(collectively, the “Companies”).

B. On the terms, and subject to the conditions set forth in this Agreement,
Seller desires to sell and Purchaser desires to purchase all of the issued and
outstanding shares of capital stock of each of the Companies (the “Shares”).

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained in this Agreement, the parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Specific Definitions. As used in this Agreement, the following terms have
the meanings assigned below:

“2011 Financial Statements” has the meaning set forth in Section 7.23.

“2011 Gross Revenues” has the meaning set forth in Section 2.3(b).

“Action” means any civil, criminal or administrative action, suit, claim, case,
litigation, arbitration, opposition, objection, cancellation, inquiry, hearing,
dispute, demand, investigation or other proceeding.

“Adjusted FI Gross Revenues” has the meaning set forth in Section 2.3(a)(iii).

“Adjustment Notice” has the meaning set forth in Section 2.3(c)(i).

“Affiliate” means, with respect to any specified Person, any other Person, at
the time of such determination, directly or indirectly Controlling or Controlled
by or under direct or indirect common Control with such specified Person.

“Agreement” has the meaning set forth in the Preamble.

“Amended and Restated Cash Sweep Agreement” has the meaning set forth in
Section 7.28(a).

“Ancillary Agreements” means the Transition Services Agreement, the Litigation
Cooperation Agreement, the Continuing Services Agreements, the agreement
referenced in Section 7.9(a)(iv), the Fiduciary Assets Transfer Agreement and
the Transitional Trademark License Agreement.

“Associated Person” has the meaning set forth in Section 3(a)(18) of the
Exchange Act.



--------------------------------------------------------------------------------

“Benefit Plans” has the meaning set forth in Section 4.8(a).

“Breach Losses” has the meaning set forth in Section 10.2(a).

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York or Birmingham, Alabama are authorized or required by
Law to close.

“Cause” means, (i) with respect to any Employee not party to an employment
agreement, any of the following: (1) such Employee’s willful engagement in
conduct which is illegal or which violates in any material manner any Law or any
policy or rule adopted by Purchaser or the Company, Transferred Subsidiary or
Purchaser’s Affiliate which employs such Employee, (2) such Employee’s
commission or conviction of, or plea of guilty or nolo contendere to, a felony,
(3) such Employee’s willful refusal to implement or follow a lawful policy or
directive of Purchaser or the Company, Transferred Subsidiary or Purchaser’s
Affiliate which employs such Employee, (4) such Employee’s engagement in
misfeasance or malfeasance demonstrated by a pattern of failure to perform job
duties diligently and professionally, (5) such Employee’s disqualification,
suspension or bar by any Governmental Authority or such Employee’s loss of any
license granted by a Governmental Authority that is reasonably necessary for the
Employee to perform his or her responsibilities to any of the Companies or the
Transferred Subsidiaries, (6) such Employee’s fraud or material dishonesty in
connection with the business of the Companies and the Transferred Subsidiaries,
or (7) such Employee’s willful misappropriation of the funds or property or any
of the Companies or the Transferred Subsidiaries, and (ii) with respect to any
Employee party to an employment agreement, the definition given in such
employment agreement.

“CEA” has the meaning set forth in Section 4.10(e).

“Chosen Courts” has the meaning set forth in Section 12.2.

“Claim Notice” has the meaning set forth in Section 10.3(a)(i).

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” means the date on which the Closing occurs.

“COBRA” shall have the meaning set forth in Section 7.5(b).

“Code” means the Internal Revenue Code of 1986.

“Combination Trademarks” means any Trademarks that combine one or more Seller
Trademarks with one or more Company Trademarks, including REGIONS MORGAN KEEGAN
SELECT FUNDS, REGIONS MORGAN KEEGAN SELECT ANNUITY, REGIONS MORGAN KEEGAN TRUST,
REGIONS MOR LINKED CHECKING and REGIONS/MORGAN KEEGAN FINANCIAL SERVICES.

“Companies” has the meaning set forth in the Recitals.

“Company Benefit Plans” has the meaning set forth in Section 4.8(a).

 

-2-



--------------------------------------------------------------------------------

“Company Material Adverse Effect” means, as of any particular date, any
circumstance, change or effect that, individually or when considered in
aggregate with any other circumstance or change, (a) is materially adverse to
the operations, condition (financial or otherwise), assets or results of
operation of the business of the Companies and the Transferred Subsidiaries,
taken as a whole, or (b) materially and adversely impairs the ability of Seller
or any Seller’s Affiliate to perform its obligations under this Agreement or any
Ancillary Agreement or to consummate the transactions contemplated hereby or
thereby; provided, however, that a “Company Material Adverse Effect” shall not
include any such circumstance, change or effect resulting from (i) any
circumstance, event, change, effect or occurrence generally affecting the
industries in which the Companies and the Transferred Subsidiaries operate;
(ii) general economic, business or securities market conditions in the United
States; (iii) changes in Laws, regulations or accounting principles applicable
to the business currently conducted by the Companies and the Transferred
Subsidiaries; (iv) hurricanes, tornadoes, earthquakes, floods or other natural
disasters or acts of terrorism or war (whether or not declared); (v) the loss of
any employees, brokers, financial advisors, consultants, customers or customer
assets following the announcement of this Agreement or the transactions
contemplated hereby; (vi) any actions expressly required to be taken by Seller
or any of its Affiliates under this Agreement or the Ancillary Agreements, or
which were taken with the written consent or at the written direction of the
Purchaser; or (vii) any Legacy Proceedings or Legacy Arbitrations; except that
with respect to clauses (i), (ii) and (iii), any such circumstance or change
shall not specifically relate to, or have a disproportionate effect (relative to
other similarly situated industry participants) on, any Company or Transferred
Subsidiary.

“Company Trademarks” means the names “Morgan Keegan”, “eFolio”, and “MOR” and
the Trademarks set forth in Schedule 4.17(a) of Seller’s Disclosure Schedules,
and any Internet domain name, Trademark, word, name or logo employing the words
“Morgan Keegan”, “eFolio”, and “MOR” or the other Trademarks set forth in
Schedule 4.17(a) of Seller’s Disclosure Schedules, or any Internet domain name,
Trademark, word, name or logo confusingly similar thereto, whether Registered or
unregistered.

“Confidentiality Agreement” means the letter agreement, dated June 27, 2011,
between Seller and Purchaser, as amended.

“Constituent Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, association or formation, deed of
incorporation, bylaws, limited liability company agreement, partnership
agreement or other constitutive documents.

“Continuation Period” has the meaning set forth in Section 7.5(a).

“Continuing Employee” has the meaning set forth in Section 7.5(a).

“Continuing Seller Performance Guarantees” has the meaning set forth in
Section 7.16.

“Continuing Services Agreements” has the meaning set forth in Section 7.9(a)(i).

“Contract” means any agreement, contract, lease or similar commitment, whether
written or oral, that is legally binding.

 

-3-



--------------------------------------------------------------------------------

“Control” and the correlative terms “Controlling” and “Controlled”, means, with
respect to any specified Person, the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Copyrights” means any and all U.S. and foreign copyrights, mask works, and all
registrations thereof and applications therefor.

“De Minimis Loss” means any Loss or series of related Losses that do not exceed
$100,000.

“Disclosure Schedules” means, with respect to either party, a schedule delivered
by such party to the other party on or before the execution and delivery of this
Agreement setting forth, among other things, items the disclosure of which is
required under this Agreement, either in response to an express disclosure
requirement contained in a provision of this Agreement or as an exception to one
or more of the representations, warranties or covenants contained in this
Agreement; provided that the mere inclusion of an item in a Disclosure Schedule
as an exception to a representation or warranty will not be considered an
admission by the disclosing party that such item (or any non-disclosed item or
information of comparable or greater significance) represents a material
exception or fact, event or circumstance or that such item has had or is
expected to result in a Company Material Adverse Effect or Purchaser Material
Adverse Effect, as applicable; provided further that disclosure in any section
of such party’s Disclosure Schedules shall apply only to the indicated
representation, warranty or covenant of this Agreement except to the extent that
the relevance of such disclosure is reasonably apparent on the face of such
disclosure in such party’s Disclosure Schedules.

“Domain Names” is included within the definition of “Intellectual Property
Rights” below.

“DOJ” means the United States Department of Justice.

“eFolio” means the Software made available commercially under the mark “eFolio”
by any Company or Transferred Subsidiary.

“Employees” has the meaning set forth in Section 4.8(a).

“Encumbrance” means any lien, security interest, charge, mortgage, option,
pledge, restriction on transfer or use or similar restriction, or encumbrance of
any kind.

“Environmental Law” means any Law governing the protection of the environment or
natural resources or the use, storage, recycling, treatment, handling,
transport, release or disposal of any chemical substance or waste.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” has the meaning set forth in Section 4.8(d).

“ERISA Plan” has the meaning set forth in Section 4.8(c).

“Estimated Purchase Price” means the sum of (i) $930,000,000 and (ii) the
Estimated Tangible Book Value Adjustment (which may be a negative number).

 

-4-



--------------------------------------------------------------------------------

“Estimated Tangible Book Value Adjustment” means (i) the estimated Tangible Book
Value as of the month end immediately preceding the Closing Date minus
(ii) $700,000,000.

“Excess Reserve Amount” has the meaning set forth in Section 7.19.

“Exchange Act” means the Securities Exchange Act of 1934.

“FCM” has the meaning set forth in Section 4.10(e).

“Federal Reserve” has the meaning set forth in Section 6.5.

“Fee Letter” is included within the definition of “Financing Commitment Letters”
below.

“Fiduciary Assets” means all of the properties, assets, deposits, funds,
investments, agreements, bills, notes, securities, Contracts and rights
(including claims against third parties) that are administered, utilized, held
as collateral or held for the benefit of others (whether or not constituting all
or a portion of the corpus of any trust) by Seller or its Affiliate as agent,
custodian, trustee or in any other fiduciary or representative capacity, in each
case pursuant to or in connection with the fiduciary accounts for customers
referred by Morgan Keegan and for which Morgan Keegan is paid a referral fee by
Seller or an Affiliate of Seller.

“Fiduciary Assets Transfer Agreement” has the meaning set forth in
Section 7.9(a)(v).

“Final Determination” means, with respect to a dispute as to indemnification for
a Loss under ARTICLE 10, (i) a written agreement between the parties to such
dispute resolving such dispute, (ii) a final and non-appealable order or
judgment entered by a court of competent jurisdiction resolving such dispute or
(iii) a final non-appealable determination rendered by an arbitration or like
panel to which the parties submitted such dispute that resolves such dispute.

“Final Form 8883” has the meaning set forth in Section 9.7(a).

“Final Purchase Price” means the sum of (i) $930,000,000 and (ii) the Final
Tangible Book Value Adjustment (which may be a negative number).

“Final Tangible Book Value Adjustment” means (i) the Tangible Book Value as of
the Closing Date minus (ii) $700,000,000.

“Financial Statement Date” has the meaning set forth in Section 4.12(a).

“Financial Statements” has the meaning set forth in Section 4.12(a).

“Financing” is included within the definition of “Financing Commitment Letters”
below.

“Financing Commitment Letters” shall mean the executed commitment letters
(including a redacted version of the fee letter (the “Fee Letter”), each dated
the date hereof, among JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC
pursuant to

 

-5-



--------------------------------------------------------------------------------

which, upon the terms and subject to the condition set forth therein, the
lenders party thereto have committed to lend the amounts set forth therein (the
“Financing”) for the purpose of funding the transactions contemplated by this
Agreement.

“Financing Sources” means the financial institution or institutions party to the
Financing Commitment Letters or otherwise identified by Purchaser and any
Affiliates of such financial institution or institutions.

“FINRA” means the Financial Industry Regulatory Authority (including any
predecessor entity, including the National Association of Securities Dealers,
Inc.).

“Fixed Income Group” means those Associated Persons set forth in the Fixed
Income Group Schedule.

“Fixed Income Group Schedule” has the meaning set forth in Section 2.3(a)(iii).

“Fixed Income RR’s” has the meaning set forth in Section 2.3(a)(iii).

“Fixed Income RR’s Schedule” has the meaning set forth in Section 2.3(a)(iii).

“Form BD” has the meaning set forth in Section 4.9(d).

“FTC” means the United States Federal Trade Commission.

“GAAP” means U.S. generally accepted accounting principles and practices in
effect from time to time applied consistently throughout the periods involved.

“General Partner Interests” has the meaning set forth in Section 4.22.

“General Partner Interests Schedule” has the meaning set forth in Section 4.22.

“Good Reason” means, (i) with respect to any Employee not party to an employment
agreement, any of the following: (1) any material reduction, in the aggregate,
in such Employee’s compensation opportunities, incentive compensation
opportunities and employee benefits, or (2) requiring such Employee to move his
or her principal location of employment more than thirty (30) miles, and
(ii) with respect to any Employee party to an employment agreement, the
definition given in such employment agreement.

“Governmental Authority” means any federal, state, local, domestic or foreign
agency, court, tribunal, administrative body, arbitration panel, department or
other legislative, judicial, governmental, quasi-governmental entity or
Self-Regulatory Organization with competent jurisdiction.

“Gross Commissions” means all commissions, mark-ups, mark-downs, and fees
generated by an Associated Person in calendar year 2011.

“Gross Revenues” means all Gross Commissions, underwriting fees, commissions and
discounts, and all other revenues, advisory fees and trading profits recognized
in calendar year 2011 and attributable to Morgan Keegan acting as a
broker-dealer, investment adviser or futures commission merchant; provided,
however, that with respect to the Private Client Group, “Gross Revenues” means
Gross Commissions.

 

-6-



--------------------------------------------------------------------------------

“Group” has the meaning set forth in Section 4.16(f).

“Hazardous Material” means any petroleum or petroleum products, radioactive
materials or wastes, asbestos, polychlorinated biphenyls or hazardous substance,
extremely hazardous substance, pollutant or hazardous waste as listed or defined
pursuant to any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Immediate Family” means, with respect to any specified Person, (i) any child,
stepchild, parent, stepparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law of such specified
Person and (ii) any other Person sharing the household of such specified Person.

“In-House Counsel Expenses” means the cost of internal counsel and related
support staff billed at a similar hourly rate as Purchaser generally bills to
itself and its Affiliates in connection with the provision of legal services and
advice; provided that such hourly rate shall be commercially reasonable and
consistent with market practice.

“Indebtedness” means, with respect to any Person, (i) all indebtedness of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments and (iii) all guarantees
by such Person of any Indebtedness of another Person.

“Indemnified Director” has the meaning set forth in Section 7.15(a).

“Indemnified Person” has the meaning set forth in Section 10.3(a).

“Indemnifying Person” has the meaning set forth in Section 10.3(a).

“Indemnity Cap” means an amount in dollars equal to fifteen percent (15%) of the
Purchase Price.

“Independent Accounting Firm” has the meaning set forth in Section 2.2(d)(ii).

“Intellectual Property Rights” means any and all rights (anywhere in the world,
whether statutory, common law or otherwise) arising from the following
(i) Patents; (ii) Copyrights; (iii) trademarks, service marks, logos and design
marks, trade dress, trade names, and brand names, together with all goodwill
associated with any of the foregoing (“Trademarks”), and all registrations
thereof and applications therefor; (iv) domain names and uniform resource
locators associated with the Internet (“Domain Names”), including registrations
thereof; and (v) rights with respect to information and materials not generally
known to the public and from which the Companies and the Transferred
Subsidiaries derive independent economic value from such information and
materials not being generally known to the public, including trade secrets and
other confidential and proprietary information (“Trade Secrets”), including
rights to limit the use or disclosure thereof by any Person.

 

-7-



--------------------------------------------------------------------------------

“Investment Advisers Act” means the Investment Advisers Act of 1940.

“IRS” means the Internal Revenue Service.

“Knowledge” means (i) with respect to Seller, the actual knowledge, as of the
date of this Agreement, of any of the officers of Seller, the Companies or the
Transferred Subsidiaries whose names are listed on Schedule 1.1(a) of Seller’s
Disclosure Schedules and (ii) with respect to Purchaser, the actual knowledge,
as of the date of this Agreement, of any of the officers of Purchaser or
Purchaser’s Affiliates listed on Schedule 1.1(a) of Purchaser’s Disclosure
Schedules. For purposes of this definition, an officer shall be deemed to have
“actual knowledge” of those facts that reasonably would be expected to have come
to the knowledge of such officer in the course of such person’s responsibilities
with Seller, Purchaser or their respective Affiliates, as applicable. With
respect to Intellectual Property, “Knowledge” does not require Seller to
conduct, have conducted, obtain or have obtained any freedom-to-operate opinions
or similar opinions of counsel or any Patents, Trademarks or other Intellectual
Property Rights clearance searches, and no knowledge of any third-party Patents,
Trademarks or other Intellectual Property Rights that would have been revealed
by such inquiries, opinions or searches will be imputed to Seller.

“Law” means any law, statute, regulation, rule, executive order, ordinance,
judgment, ruling, injunction, order, license, approval or permit enacted,
issued, promulgated, adjudged, entered or enforced by a Governmental Authority.

“Leased Real Property” has the meaning set forth in Section 4.5(c).

“Legacy Arbitrations” means all FINRA or other arbitrations, or any ancillary
Actions relating thereto (including all related counterclaims, cross claims,
appeals and other similar Actions), whether Threatened, pending or pursued at
some future date (including after Closing), brought by any Person in connection
with, in whole or in part, such Person’s purchase or ownership of any investment
in the RMK Funds.

“Legacy Arbitration Losses” means all Losses, actually incurred or sustained by
any of the Purchaser Indemnified Parties or to which any of the Purchaser
Indemnified Parties may become subject, arising out of or relating to, in whole
or in part, the Legacy Arbitrations.

“Legacy Litigation Matters” means the matters listed on Schedule 1.1(b) of
Seller’s Disclosure Schedules.

“Legacy Proceedings” means all class actions, putative class actions, individual
actions, customer suits, shareholder derivative suits, or other Action
(including all related counterclaims, cross claims, appeals and other similar
Actions, but excluding in all cases the Legacy Arbitrations), in each case
whether Threatened, pending or pursued at some future date (including after
Closing), arising out of or related to the Legacy Litigation Matters.

“Legacy Proceedings Losses” means all Losses, actually incurred or sustained by
any of the Purchaser Indemnified Parties or to which any of the Purchaser
Indemnified Parties may become subject, arising out of or relating to the Legacy
Proceedings.

 

-8-



--------------------------------------------------------------------------------

“Licenses and Permits” means any permit, license, registration, consent,
approval or other authorization provided or granted by or from a Governmental
Authority in any jurisdiction that is required for (i) the operation of the
business of the Companies and the Transferred Subsidiaries, collectively, as
conducted as of the date of this Agreement or (ii) the ownership, possession,
occupation or use of any assets of the Companies as of the date of this
Agreement.

“Limited Partnership Interests” has the meaning set forth in Section 4.23.

“Limited Partnership Interest Schedule” has the meaning set forth in
Section 4.23.

“Litigation Cooperation Agreement” has the meaning set forth in
Section 7.9(a)(iii).

“Litigation Hold” means the scope of documents and records whose preservation is
mandated by a document retention notice issued in connection with any Action,
third-party subpoenas or regulatory inquiries for which Seller provides notice
to Purchaser. For the purposes of this definition, the term “documents” is
defined as set forth in the applicable document retention notice.

“Litigation Hold Documents” has the meaning set forth in Section 7.4(d).

“Loss” means any Action, cause of action, judgment, settlement, assessment,
deficiency, interest, payment, damage, loss, charge, cost, expense, penalty or
other liability (including removal costs, remediation costs, closure costs,
fines, penalties and reasonable expenses of investigation and ongoing
monitoring, costs of defense, reasonable fees and expenses of outside counsel,
In-House Counsel Expenses, costs of expert witnesses, and reasonable
out-of-pocket disbursements) imposed on, incurred, suffered or sustained by, or
asserted against, a party.

“MAM” means Morgan Asset Management, Inc., a Tennessee corporation.

“MAM Restructuring” has the meaning set forth in Section 7.12.

“Material Contracts” has the meaning set forth in Section 4.11(a).

“MK Holding” means MK Holding, Inc., an Alabama corporation.

“Morgan Keegan” means Morgan Keegan & Company, Inc., a Tennessee corporation.

“Multiemployer Plan” has the meaning set forth in Section 4.8(c).

“Network Lease Agreement” has the meaning set forth in Section 7.26(a)(i).

“NFA” has the meaning set forth in Section 4.10(e).

“Non-Solicitation Covenant” has the meaning set forth in Section 4.24.

 

-9-



--------------------------------------------------------------------------------

“Non-Transferable Limited Partnership Interests” means the Limited Partnership
Interests identified as non-transferable on the Limited Partnership Interest
Schedule.

“Notice of Adjustment Disagreement” has the meaning set forth in
Section 2.3(c)(i).

“Notice of Disagreement” has the meaning set forth in Section 2.2(d)(i).

“Other Investments” means the securities listed on the Other Investments
Schedule.

“Other Investments Schedule” means Schedule 1.1(c) of Seller’s Disclosure
Schedules.

“Outside Date” means September 1, 2012, subject to extension by written consent
of Seller and Purchaser.

“Owned Company Intellectual Property” means any and all Intellectual Property
Rights that are owned by (solely or jointly) any Company or Transferred
Subsidiary, including eFolio and the Registered Company Intellectual Property,
but excluding Seller Trademarks.

“Owned Real Property” has the meaning set forth in Section 4.5(b).

“Patents” means any and all U.S. and foreign patent rights, including all
(i) patents, (ii) pending patent applications, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, and all patents granted thereon and (iii) foreign counterparts of any
of the foregoing.

“Pending Litigation Losses” means all Losses, actually incurred or sustained by
any Purchaser Indemnified Party or to which any of them may become subject
arising out of or relating to the Pending Litigation Matters.

“Pending Litigation Matters” means any Action involving the Companies or the
Transferred Subsidiaries (other than a Legacy Proceeding or a Legacy
Arbitration) Threatened, pending, or asserted prior to the Closing Date.

“Pension Plan” has the meaning set forth in Section 4.8(c).

“Permitted Encumbrance” means any (i) lien or encumbrance on assets of the
Companies or the Transferred Subsidiaries incurred in the ordinary course of
business; (ii) lien or other imperfection of title which does not materially
interfere with the ordinary conduct of the business of the Companies or the
Transferred Subsidiaries; (iii) lien or encumbrance for Taxes, assessments or
other government charges not yet due and payable or which although delinquent
can be paid without material penalty or are being contested in good faith by
appropriate proceedings; (iv) mechanics’, materialmen’s or other lien or
encumbrance which has arisen in the ordinary course of business; (v) zoning,
building, subdivision, environmental regulations, entitlement or other land use
regulations or other similar government restrictions; (vi) easement,
quasi-easement, license, covenant, right of way, right of re-entry or other
restriction, with respect to real property, including any other agreement,
condition or restriction that would be shown by a current title report

 

-10-



--------------------------------------------------------------------------------

or other similar report or listing; (vii) condition that may be shown by a
current survey or physical inspection; (viii) lease, sublease, license, or
occupancy agreement effecting the real property; and (ix) gaps in the chain of
title evident from the records of the Governmental Authority maintaining such
records.

“Person” means any individual, corporation, joint venture, partnership, limited
liability company, trust, unincorporated association, government or any
department or agency thereof or other entity.

“Post-Closing Litigation Losses” means all Losses (other than In-House Counsel
Expenses) actually incurred or sustained by any Purchaser Indemnified Party or
to which any of them may become subject arising out of or relating to the
Post-Closing Litigation Matters.

“Post-Closing Litigation Matters” means any Action involving the Companies or
the Transferred Subsidiaries (other than a Legacy Proceeding, Legacy Arbitration
or Pending Litigation Matter), Threatened or asserted after the Closing Date but
prior to the third anniversary of the Closing Date, and arising from or relating
to facts, circumstances, matters, or events occurring prior to the Closing Date,
whether known or unknown as of the Closing Date.

“Pre-Closing Claims” has the meaning set forth in Section 7.15(e).

“Pre-Closing Dividend” means, subject to FINRA approval, a cash dividend of up
to $250,000,000 to be paid prior to Closing, as described in Section 7.25.

“Previously Disclosed” means, as of a given date, (i) with respect to either
party hereto, that the existence of a fact or condition was disclosed by such
party to the other party through a Disclosure Schedule and (ii) with respect to
Seller, any fact or condition disclosed in any reports publicly filed with the
SEC by Seller or any of its Subsidiaries pursuant to the Exchange Act on or
after January 1, 2009 but prior to the date of this Agreement.

“Private Client Group” means those Associated Persons set forth in the Private
Client Group Schedule.

“Private Client Group Schedule” has the meaning set forth in Section 2.3(a)(i).

“Public Finance Group” means those Associated Persons set forth in the Public
Finance Group Schedule.

“Public Finance Group Schedule” has the meaning set forth in Section 2.3(a)(ii).

“Purchase Price” means the Estimated Purchase Price, as it may be adjusted
pursuant to Section 2.2(b) or Section 2.3.

“Purchase Price Measurement Date” means the 90th day following the Closing Date.

“Purchase Price Statement” has the meaning set forth in Section 2.2(b).

 

-11-



--------------------------------------------------------------------------------

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Benefit Plans” has the meaning set forth in Section 7.5(b).

“Purchaser Customer Accounts” has the meaning set forth in Section 7.28(b).

“Purchaser Health FSA” shall have the meaning set forth in Section 7.5(b).

“Purchaser Indemnified Parties” has the meaning set forth in Section 10.2(a).

“Purchaser Material Adverse Effect” means any circumstance, change or effect
that materially and adversely impairs Purchaser’s ability to perform its
obligations under this Agreement or any Ancillary Agreement to which it or any
of its Affiliates is a party or to consummate the transactions contemplated
hereby or thereby.

“Purchaser Required Governmental Approvals” has the meaning set forth in
Section 6.3.

“Regions Bank” means Regions Bank, an Alabama state-chartered bank and
wholly-owned Subsidiary of Seller.

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.

“Registered Company Intellectual Property” means all Patents, registered
Trademarks, applications to register Trademarks, registered Copyrights,
applications to register Copyrights, and Domain Names included in the Owned
Company Intellectual Property.

“Representatives” means, with respect to any Person, any officer, director,
employee, advisor, agent or representative of such Person, or anyone acting on
behalf of them or such Person.

“Required Governmental Approvals” means Purchaser Required Governmental
Approvals and Seller Required Governmental Approvals.

“Reserve Amount” means the dollar value of the reserves related to pending or
threatened claims or contingent liabilities on the books of the Companies and
the Transferred Subsidiaries as of the Closing Date.

“Reserve Measurement Date” has the meaning set forth in Section 7.19.

“Restricted Customers” means any Person (other than employees of Seller and its
Affiliates who are not Employees and members of such employees’ Immediate
Families) that as of the Closing Date, employs the services of the Companies or
the Transferred Subsidiaries and does not employ the services of Seller or its
Affiliates.

“Restricted Entities” has the meaning set forth in Section 7.7(a).

“Restricted Services” has the meaning set forth in Section 7.7(a)(i).

“Retained Representative” has the meaning set forth in Section 2.3(b).

 

12



--------------------------------------------------------------------------------

“Retained Revenues” has the meaning set forth in Section 2.3(b).

“Retirement Plan” has the meaning set forth in Section 7.5(e).

“RMK Funds” means Morgan Keegan Select Fund, Inc., a Maryland corporation, RMK
High Income Fund, Inc., a Maryland corporation, RMK Multi-Sector High Income
Fund, Inc., a Maryland corporation, RMK Strategic Income Fund, Inc., a Maryland
corporation and RMK Advantage Income Fund, Inc., a Maryland corporation.

“SBL Loans” means, as of any date, all then current and performing securities
based loans made by Seller or its Affiliates to Morgan Keegan customers, which
loans are secured by customer assets then held in custody at Morgan Keegan.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Selected Business Units” means the Private Client Group, Public Finance Group
and Fixed Income Group.

“Self-Regulatory Organization” means any self-regulatory organization in the
securities and commodities field, including the National Futures Association,
the Securities and Futures Authority Limited and FINRA.

“Seller” has the meaning assigned in the Preamble.

“Seller Benefit Plans” has the meaning set forth in Section 4.8(a).

“Seller Health FSA” shall have the meaning set forth in Section 7.5(b).

“Seller Indemnified Parties” has the meaning set forth in Section 10.2(b).

“Seller Performance Guarantees” has the meaning set forth in Section 7.16.

“Seller Required Governmental Approvals” has the meaning set forth in
Section 4.3.

“Seller Trademarks” means the names “Regions”, “Regions Financial”, “Regions
Bank”, “RMK”, “Regions Trust” and any Internet domain name, Trademark, word,
name or logo related thereto, or employing the word “Regions”, “Regions
Financial”, “Regions Bank”, “RMK”, “Regions Trust” or any derivation, variation,
translation or adaptation thereof, or any Internet domain name, Trademark, word,
name or logo confusingly similar thereto or embodying any of the foregoing,
whether alone or in combination with any other Internet domain names,
Trademarks, words, names or logos, and whether Registered or unregistered.

“Shares” has the meaning set forth in the Recitals.

“Software” means all (i) computer programs and other software, including
software implementations of algorithms, models, and methodologies, whether in
source code, object code or other form, including libraries, subroutines and
other components thereof; (ii) computerized databases and other computerized
compilations and collections

 

-13-



--------------------------------------------------------------------------------

of data or information, including all data and information included in such
databases, compilations or collections; (iii) screens, user interfaces, command
structures, report formats, templates, menus, buttons and icons;
(iv) descriptions, flow-charts, architectures, development tools, and other
materials used to design, plan, organize and develop any of the foregoing; and
(v) all documentation, including development, diagnostic, support, user and
training documentation related to any of the foregoing.

“Straddle Period” has the meaning set forth in Section 9.1(a).

“Sub-Lease Agreements” has the meaning set forth in Section 7.26(a)(ii).

“Subsidiary” means, as to any Person, any other Person Controlled by such
Person, whether directly or indirectly through one or more intermediaries.

“Systems” has the meaning set forth in Section 4.17(k).

“Tangible Book Value” means an amount equal to the book value of the Companies
and the Transferred Subsidiaries as of a specified date (determined in
accordance with GAAP and on a basis consistent with the Financial Statements and
the 2011 Financial Statements) minus the goodwill of the Companies and the
Transferred Subsidiaries as of the Closing Date (determined in accordance with
GAAP and on a basis consistent with the Financial Statements and the 2011
Financial Statements); provided that the fair value of any auction rate
securities owned by the Companies and Transferred Subsidiaries as of such
specified date (as determined in accordance with GAAP) will be reflected in the
Tangible Book Value. For the avoidance of doubt, Tangible Book Value (i) shall
be fully adjusted for the amount of the Pre-Closing Dividend actually paid and
(ii) shall not give effect to purchase accounting or any other adjustments
relating to the transaction or the conduct of the business by the Purchaser
following Closing.

“Tax” means any and all United States federal, state and local, non-United
States and other taxes, levies, fees, imposts, duties, tariffs and other charges
in the nature of tax, together with any interest, penalties or additions imposed
in connection therewith or with respect thereto, imposed by any Tax Authority,
including taxes imposed on, or measured by, income, franchise, profits or gross
receipts, and also alternative minimum, add-on minimum, ad valorem, value added,
sales, use, service, real or personal property, capital stock, license,
registration, documentary, environmental, disability, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premium, windfall
profits, transfer and gains taxes and customs duties.

“Tax Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Package” has the meaning set forth in Section 9.4.

“Tax Returns” means all returns, reports, information statements, elections,
agreements, declarations and other documents of any nature or kind (including
any attached schedules, supplements and additional or supporting material)
filed, or required to be filed, with respect to Taxes, including any claim for
refund, amended return or declaration of estimated Taxes (and including any
amendments with respect thereto) and returns or reports with respect to backup
withholding and other payments to third parties.

 

-14-



--------------------------------------------------------------------------------

“Third-Party Claim” means any claim relating to a Loss by any Person not a party
to this Agreement and not an Affiliate of any such party.

“Third-Party Consents” has the meaning set forth in Section 4.3.

“Threatened” means threatened in writing; provided that “Threatened” shall
include any customer complaint received by the Companies or Transferred
Subsidiaries in writing or orally, if such oral complaint has been recorded in
the books and records of the Companies or Transferred Subsidiaries.

“Trademarks” is included within the definition of “Intellectual Property Rights”
above.

“Trade Secrets” is included within the definition of “Intellectual Property
Rights” above.

“Transfer Taxes” has the meaning set forth in Section 9.5.

“Transferred Subsidiaries” means, collectively, those direct or indirect
Subsidiaries of either of the Companies listed on Schedule 1.1(d) to Seller’s
Disclosure Schedules.

“Transition Period” has the meaning set forth in Section 7.17(b)(i).

“Transition Services Agreement” has the meaning set forth in Section 7.9(a)(ii).

“Transitional Trademark License Agreement” has the meaning set forth in
Section 7.17(b).

“Trust Department” means the trust department of Regions Bank, an
Alabama-chartered bank.

1.2 Interpretation. (a) Unless the context otherwise requires:

(i) References in this Agreement to specific Articles, Sections, Subsections,
Exhibits or Schedules shall refer, respectively, to Articles, Sections,
Subsections, Exhibits or Schedules of this Agreement;

(ii) References to any agreement or other document are to such agreement or
document as amended, modified, supplemented or replaced from time to time;

(iii) References to any statute or regulation refer to such statute or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and references to any section of any statute or regulation
include any successor to such section;

(iv) References to any Governmental Authority include any successor to such
Governmental Authority;

 

-15-



--------------------------------------------------------------------------------

(v) The words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(vi) The terms defined in the singular have a comparable meaning when used in
the plural, and vice versa;

(vii) The terms “Dollars” and “$” mean U.S. Dollars;

(viii) Wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
and

(ix) References in this Agreement to any gender includes each other gender.

(b) The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.

(c) The parties to this Agreement have participated jointly in the negotiation
and drafting of this Agreement. In the event of an ambiguity or a question of
intent or interpretation, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

(d) Whenever a provision of this Agreement provides that an action is to be
effected as of, on or by a certain date, and such date is not a Business Day,
this Agreement shall be read so that such action is required to be effected as
of, on or by (as applicable) the next succeeding Business Day.

ARTICLE 2

TERMS OF PURCHASE AND SALE

2.1 Shares to Be Purchased. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, Seller shall sell, transfer and deliver to
Purchaser, and Purchaser shall purchase, accept and acquire from Seller, all of
Seller’s right, title and interest in and to the Shares, free and clear of all
Encumbrances, except for restrictions arising under applicable Law.

2.2 Purchase Price. (a) Estimated Purchase Price. No less than five (5) days
prior to the Closing Date, Seller shall have prepared and delivered to Purchaser
a statement setting forth the Estimated Purchase Price (including the
determination of the components of book value in a manner consistent with the
Financial Statements) determined in accordance with GAAP and the books and
records of Seller consistent with past practice of Seller, together with related
supporting schedules, calculations and documentation.

(b) Purchase Price Statement. Within thirty (30) days after the Closing Date,
Purchaser shall prepare and deliver to Seller a statement (the “Purchase Price
Statement”) setting forth the Final Purchase Price (including the determination
of the

 

-16-



--------------------------------------------------------------------------------

components of book value in a manner consistent with the Financial Statements)
determined in accordance with GAAP and the books and records of the Company
consistent with past practice of Seller, together with related supporting
schedules, calculations and documentation.

(c) GAAP. To the extent any past practice of Seller is not consistent with GAAP,
GAAP shall control for the purposes of determining the components of book value,
the Estimated Purchase Price and the Final Purchase Price pursuant to this
Section 2.2.

(d) Dispute.

(i) Within thirty (30) days following receipt by Seller of the Purchase Price
Statement, Seller may deliver written notice (the “Notice of Disagreement”) to
Purchaser of any dispute that Seller has with respect to the preparation or
content of the Purchase Price Statement or the Final Purchase Price reflected
therein. The Notice of Disagreement must describe in reasonable detail the items
contained in the Purchase Price Statement that Seller disputes and the basis for
any such disputes. If Seller does not provide a Notice of Disagreement within
such thirty (30) day period, such Purchase Price Statement and the Final
Purchase Price reflected therein will be final, conclusive and binding on the
parties hereto.

(ii) In the event a Notice of Disagreement is delivered to Purchaser, Purchaser
and Seller shall negotiate in good faith to resolve the items specifically
identified therein (with any aspects of the Purchase Price Statement that are
not disputed deemed final, conclusive and binding on all Parties). If Purchaser
and Seller, notwithstanding such good faith effort, fail to resolve such dispute
within thirty (30) days after Seller delivers a Notice of Disagreement, then
Purchaser and Seller shall jointly engage Deloitte & Touche LLP (the
“Independent Accounting Firm”) to resolve such dispute in accordance with the
standards set forth in this Section 2.2(d).

(iii) Seller and Purchaser shall use reasonable best efforts to cause the
Independent Accounting Firm to render a written decision resolving the matters
submitted to the Independent Accounting Firm within thirty (30) days of such
submission. The Independent Accounting Firm shall address only those items in
dispute. The Independent Accounting Firm shall determine, on such basis, whether
and to what extent, the Purchase Price Statement and the Final Purchase Price
reflected therein require adjustment. The written decision of the Independent
Accounting Firm shall be final and binding on all parties hereto. The fees of
the Independent Accounting Firm shall be borne by the parties in relative
proportion to the change in Purchase Price from that calculated by each
respective party.

(e) Access. For purposes of complying with the terms set forth in this
Section 2.2 and subject to Section 7.13, each party shall cooperate with and
make available to the other party and its Representatives all information,
records, data and working papers, and shall permit reasonable access to its
facilities and personnel, as may be reasonably required in connection with the
preparation and analysis of the Purchase Price Statement and the Final Purchase
Price reflected therein and the resolution of any disputes in connection
therewith.

 

-17-



--------------------------------------------------------------------------------

(f) Downward Adjustment. If the Final Purchase Price (as finally determined
pursuant to Section 2.2(b)) is less than the Estimated Purchase Price, then
Seller shall, within ten (10) days from the date on which the Final Purchase
Price is finally determined, pay to Purchaser an amount in cash equal to the
amount of such shortfall.

(g) Upward Adjustment. If the Final Purchase Price (as finally determined
pursuant to Section 2.2(b)) is greater than the Estimated Purchase Price, then
Purchaser shall, within ten (10) days from the date on which the Final Purchase
Price is finally determined, pay to Seller an amount in cash equal to such
excess.

2.3 Performance Based Adjustments. (a) Schedules.

(i) Private Client Group Schedule. Schedule 2.3(a)(i) of Seller’s Disclosure
Schedules (the “Private Client Group Schedule”) shall set forth, as of
December 31, 2011, all Associated Persons who work in the Companies’ Private
Client Group, together with the Gross Revenues attributable to each such
Associated Person set forth thereon. Seller shall promptly after execution of
this Agreement, but in no event later than ten (10) days thereafter, deliver the
Private Client Group Schedule to Purchaser.

(ii) Public Finance Group Schedule. Schedule 2.3(a)(ii) of Seller’s Disclosure
Schedules (the “Public Finance Group Schedule”) shall set forth, as of
December 31, 2011, all Associated Persons who work in the Companies’ Public
Finance Group, together with the Gross Revenues attributable to each such
Associated Person set forth thereon. Seller shall promptly after execution of
this Agreement, but in no event later than ten (10) days thereafter, deliver the
Public Finance Group Schedule to Purchaser.

(iii) Fixed Income Group Schedule; Fixed Income RR’s. Schedule 2.3(a)(iii) of
Seller’s Disclosure Schedules (the “Fixed Income Group Schedule”) shall set
forth, as of December 31, 2011, all Associated Persons who work in the
Companies’ Fixed Income Group, together with the Gross Revenues attributable to
each such Associated Person set forth thereon. Seller shall promptly after
execution of this Agreement, but in no event later than ten (10) days
thereafter, deliver the Fixed Income Group Schedule to Purchaser. Within thirty
(30) days after receiving the Fixed Income Group Schedule from Seller, Purchaser
shall provide Seller with a schedule of all Associated Persons in the Fixed
Income Group that Purchaser wishes to retain (the “Fixed Income RR’s” and such
schedule of Fixed Income RR’s the “Fixed Income RR’s Schedule”). The Gross
Revenues attributable to the Fixed Income RR’s is referred to hereinafter as the
“Adjusted FI Gross Revenues”.

(b) Adjustments. The Purchase Price shall be subject to adjustment based on the
attrition of persons associated with the Companies who were responsible for
generating Gross Revenues in the Selected Business Units. Attrition shall be
measured as of the Purchase Price Measurement Date. Any individual who is
identified on a schedule defined in Section 2.3(a) and who (i) as of the
Purchase Price Measurement Date, is an Associated Person of the Companies,
Transferred Subsidiaries or any other Affiliate of the Purchaser and who has not
(1) provided notice of intention to resign (other than for Good Reason) or
(2) been provided a notice of termination for Cause, (ii) after the Closing Date

 

-18-



--------------------------------------------------------------------------------

but prior to the Purchase Price Measurement Date (1) is terminated by any of the
Companies, Transferred Subsidiaries or any other Affiliate of Purchaser other
than for Cause or (2) resigns for Good Reason, or (iii) as of the Purchase Price
Measurement Date is (1) deceased or (2) disabled and no longer able to
effectively work in such individual’s position with the Companies, Transferred
Subsidiaries or other Affiliate of Purchaser, is referred to hereinafter as a
“Retained Representative”. The Gross Revenues attributable to the Retained
Representatives are referred to hereinafter as the “Retained Revenues”. There
shall be no adjustment in the Purchase Price if the Retained Representatives
accounted for not less than ninety percent (90%) of the aggregate amount of
(i) total Gross Revenues generated by the Private Client Group and Public
Finance Group in calendar year 2011 and (ii) Adjusted FI Gross Revenues in
calendar year 2011 (the “2011 Gross Revenues”). The Purchase Price shall be
adjusted as follows if the Retained Representatives accounted for less than
ninety percent (90%) of 2011 Gross Revenues and, as of the Purchase Price
Measurement Date, any of the following conditions apply:

(i) Private Client Group.

(1) In the event that the Retained Revenues for the Private Client Group are
less than $400,000,000 but at least $360,000,000, then the Purchase Price shall
be reduced by $0.50 for each $1.00 by which such Retained Revenues are less than
$400,000,000.

(2) In the event that the Retained Revenues for the Private Client Group are
less than $360,000,000, then the Purchase Price shall be reduced by the sum of
(A) $20,000,000 and (B) on a dollar for dollar basis, the amount by which such
Retained Revenues are less than $360,000,000.

(ii) Public Finance Group.

(1) In the event that the Retained Revenues for the Public Finance Group are
less than $54,000,000 but at least $48,000,000, then the Purchase Price shall be
reduced by $0.50 for each $1.00 by which such Retained Revenues are less than
$54,000,0000.

(2) In the event that the Retained Revenues for the Public Finance Group are
less than $48,000,000, then the Purchase Price shall be reduced by the sum of
(A) $3,000,000 and (B) on a dollar for dollar basis, the amount by which such
Retained Revenues are less than $48,000,000.

(iii) Fixed Income Group.

(1) In the event that the Retained Revenues for the Fixed Income Group are less
than ninety percent (90%), but at least eighty percent (80%) of Adjusted FI
Gross Revenues, then the Purchase Price shall be reduced by $0.50 for each $1.00
by which such Retained Revenues are less than ninety percent (90%) of Adjusted
FI Gross Revenues.

(2) In the event that the Retained Revenues for the Fixed Income Group are less
than eighty percent (80%) of Adjusted FI Gross Revenues, then the Purchase Price
shall be reduced by the sum of (A) the reduction provided in subclause
(1) above; and (B) on a dollar for dollar basis, the amount by which such
Retained Revenues are less than eighty percent (80%) of Adjusted FI Gross
Revenues.

 

-19-



--------------------------------------------------------------------------------

(c) Dispute.

(i) Within ten (10) days following the Purchase Price Measurement Date,
Purchaser shall deliver to Seller a written notice (the “Adjustment Notice”)
listing the Retained Representatives and the amount by which the Final Purchase
Price is to be adjusted pursuant to Section 2.3(b), if any. Within ten (10) days
following receipt by Seller of the Adjustment Notice, Seller may deliver written
notice (the “Notice of Adjustment Disagreement”) to Purchaser regarding any
alleged errors concerning the amount by which the Final Purchase Price is to be
adjusted in the Adjustment Notice. The Notice of Adjustment Disagreement must
describe in reasonable detail the items contained in the Adjustment Notice that
Seller disputes and the basis for any such disputes. If Seller does not provide
a Notice of Adjustment Disagreement within such ten (10) day period, such
Adjustment Notice and the Final Purchase Price reflected therein will be final,
conclusive and binding on the parties hereto.

(ii) In the event a Notice of Adjustment Disagreement is delivered to Purchaser,
Purchaser and Seller shall negotiate in good faith to resolve the items
specifically identified therein (with any aspects of the Adjustment Notice that
are not disputed deemed final, conclusive and binding on the parties). If
Purchaser and Seller, notwithstanding such good faith effort, fail to resolve
such dispute within fifteen (15) days after Seller delivers a Notice of
Adjustment Disagreement, then Purchaser and Seller shall jointly engage the
Independent Accounting Firm to resolve such dispute in accordance with the
standards set forth in this Section 2.3(c).

(iii) Seller and Purchaser shall use reasonable best efforts to cause the
Independent Accounting Firm to render a written decision resolving the matters
submitted to the Independent Accounting Firm within thirty (30) days of such
submission. The Independent Accounting Firm shall address only those items in
dispute. The Independent Accounting Firm shall determine, on such basis, whether
and to what extent, the Adjustment Notice and the Final Purchase Price reflected
therein require adjustment. The written decision of the Independent Accounting
Firm shall be final and binding on all parties hereto. The fees of the
Independent Accounting Firm shall be borne by the parties in relative proportion
to the change in Purchase Price from that calculated by each respective party.

(d) Payment. Seller shall pay to Purchaser an amount equal to the aggregate
amount of all adjustments to the Final Purchase Price (as finally determined
pursuant to Section 2.3(b)) within ten (10) days from the date on which the
Adjustment Notice is finalized pursuant to Section 2.3(c).

2.4 Withholding Tax. Purchaser shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable pursuant to this Agreement such
amounts, if any, as may be required to be deducted or withheld therefrom under
any provision of Tax Law or under any applicable Law and shall thereafter pay
all such amounts so deducted or withheld to the proper Tax Authorities or
Governmental Authorities, as required under applicable Law. Any such amounts
shall be withheld or deducted from the purchase price payable pursuant to this
Agreement, and such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the relevant Person.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 3

CLOSING

3.1 Closing Date and Place. The consummation of the purchase and sale of the
Shares (the “Closing”) shall take place at the offices of Sullivan & Cromwell
LLP, 125 Broad St., New York, New York, at 10:00 a.m., New York City time on the
last Business Day of the month following the satisfaction or waiver of the
conditions set forth in ARTICLE 8 (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to satisfaction of those
conditions), or at such other time, date and place as Purchaser and Seller shall
agree upon in writing.

3.2 Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver, or
cause to be delivered, to Seller:

(a) An amount in cash equal to the Estimated Purchase Price, in immediately
available funds, to one or more accounts that have been designated by Seller at
least two (2) Business Days prior to the Closing Date;

(b) Duly executed counterparts of each of the Ancillary Agreements to which
Purchaser or any of its Affiliates is a party;

(c) The certificate to be delivered pursuant to Section 8.3(c);

(d) Evidence of the Purchaser Required Governmental Approvals; and

(e) Secretary’s certificates, evidence of corporate existence and good standing,
evidence of corporate approvals and other similar documents, and such other
customary instruments of transfer or assumption, in each case in form and
substance reasonably satisfactory to Seller, as may be reasonably required to
give effect to this Agreement and the Ancillary Agreements.

3.3 Closing Deliveries by Seller. At the Closing, Seller shall deliver, or cause
to be delivered, to Purchaser:

(a) One or more certificates representing the Shares, duly endorsed in the name
of Purchaser or accompanied by stock powers (or similar transfer instruments);

(b) The certificate to be delivered pursuant to Section 8.2(c);

(c) Duly executed counterparts of each of the Ancillary Agreements to which
Seller or any of its Affiliates is a party;

(d) Evidence of the Seller Required Governmental Approvals;

(e) The General Partner Interests Schedule, Limited Partnership Interest
Schedule and Other Investments Schedule, each updated pursuant to Section 7.21;

 

-21-



--------------------------------------------------------------------------------

(f) Secretary’s certificates, evidence of corporate existence and good standing,
evidence of corporate approvals and other similar documents, and such other
customary instruments of transfer or assumption, in each case in form and
substance reasonably satisfactory to Purchaser, as may be reasonably required to
give effect to this Agreement and the Ancillary Agreements; and

(g) A duly executed certification, substantially in the form of Exhibit 1, that
Seller is not a foreign person within the meaning of Treasury Regulation
Section 1.1445-2(b)(2)(iv).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES

Except as Previously Disclosed, Seller represents and warrants to Purchaser, as
of the date of this Agreement (or as of such other date as may be expressly
provided in any representation or warranty), as follows:

4.1 Organization and Authority. Each of the Companies and Transferred
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation. Each of the Companies and the
Transferred Subsidiaries has all requisite corporate power and authority to
carry on its business as and where it is now being conducted and to own, lease
and operate its properties and assets and is in good standing (to the extent
applicable) as a foreign corporation or other entity, as applicable, in each
jurisdiction where the ownership or operation of its assets or the conduct of
its business requires such qualification, except, in each case, as would not, or
would not reasonably be expected to, individually or in the aggregate, have a
Company Material Adverse Effect.

4.2 No Default. Assuming the receipt of all Required Governmental Approvals and
all Third-Party Consents, the execution, delivery and performance by Seller of
this Agreement and the Ancillary Agreements to which it or any of its
Subsidiaries is a party, and the consummation of the transactions contemplated
hereby and thereby, does not and will not (a) violate any provision of the
Constituent Documents of either of the Companies or any of the Transferred
Subsidiaries, (b) result in a breach of or default under any Contract, or any
judgment or decree to which any assets of either of the Companies or any of the
Transferred Subsidiaries are subject or by which either of the Companies or any
of the Transferred Subsidiaries is bound, except for such breaches or defaults
that would not, or would not reasonably be expected to, individually or in the
aggregate, have a Company Material Adverse Effect, (c) violate any Law binding
upon either of the Companies or any of the Transferred Subsidiaries, except for
such violations that would not, or would not reasonably be expected to,
individually or in the aggregate, have a Company Material Adverse Effect or
(d) result in the creation of any Encumbrance on the Shares.

4.3 Consents and Approvals. There are no consents, approvals, notices, orders,
registrations, declarations or filings required to be obtained, made or given by
or with respect to the Companies or the Transferred Subsidiaries in connection
with the execution, delivery and performance of this Agreement and the Ancillary
Agreements, and the transactions contemplated hereby and thereby, except (a) for
the consents and approvals from a third party (other than a Governmental
Authority) set forth in Schedule 4.3(a) of Seller’s Disclosure Schedules
(collectively, the “Third-Party Consents”),

 

-22-



--------------------------------------------------------------------------------

(b) for the approvals, notices and filings with Governmental Authorities set
forth in Schedule 4.3(b) of Seller’s Disclosure Schedules (collectively, the
“Seller Required Governmental Approvals”) or (c) such consents, approvals,
filings or notices the failure to obtain, make or give which would not, or would
not reasonably be expected to, individually or in the aggregate, have a Company
Material Adverse Effect. As of the date hereof, Seller is not aware of any
reason why the necessary Seller Required Governmental Approvals will not be
received on a timely basis to permit consummation of the transactions
contemplated by this Agreement.

4.4 Capitalization; Transferred Subsidiaries. (a) The outstanding capital stock
of each of the Companies is set forth in Schedule 4.4(a) of Seller’s Disclosure
Schedules. The Shares have been duly authorized and validly issued, and are
fully paid and non-assessable. Seller owns all of the Shares free and clear of
all Encumbrances, except for restrictions arising under applicable Law or
pursuant to this Agreement. There are no outstanding securities convertible into
or exchangeable or exercisable for, or any options, warrants or other rights to
purchase or subscribe for, shares of capital stock issued by either of the
Companies. No Company is party to any contract, commitment, agreement,
understanding or arrangement of any kind relating to the issuance of any shares
of such Company’s capital stock, any securities convertible into or exchangeable
or exercisable for shares of such Company’s capital stock, or any options,
warrants or other rights to purchase or subscribe for shares of such Company’s
capital stock, other than this Agreement.

(b) Schedule 4.4(b) of Seller’s Disclosure Schedules sets forth a true and
complete list of each of the Transferred Subsidiaries and the outstanding
capital stock of each of the Transferred Subsidiaries. Seller owns, directly or
indirectly, all of the issued and outstanding shares of capital stock of each
Transferred Subsidiary, free and clear of all Encumbrances, except for
restrictions arising under applicable Law. There are no outstanding securities
convertible into or exchangeable or exercisable for, or any options, warrants or
other rights to purchase or subscribe for, shares of capital stock issued by any
Transferred Subsidiary. No Transferred Subsidiary is party to any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any shares of such Transferred Subsidiary’s capital stock, any
securities convertible into or exchangeable or exercisable for shares of such
Transferred Subsidiary’s capital stock, or any options, warrants or other rights
to purchase or subscribe for shares of such Transferred Subsidiary’s capital
stock.

4.5 Title to Property. (a) The Companies and the Transferred Subsidiaries have
good, valid and marketable title to, or in the case of leased assets, a valid,
binding and enforceable leasehold interest in, all of the tangible assets owned
by them in connection with the conduct of the business of the Companies and the
Transferred Subsidiaries, as currently conducted, except as would not, or would
not reasonably be expected to, individually or in the aggregate, have a Company
Material Adverse Effect. None of such owned assets is subject to any
Encumbrances, except for Permitted Encumbrances or any Encumbrances (other than
Permitted Encumbrances) that would not, or would not reasonably be expected to,
individually or in the aggregate, have a Company Material Adverse Effect.

(b) Schedule 4.5(b) of Seller’s Disclosure Schedules sets forth a true and
complete list of the real property owned by the Companies and the Transferred
Subsidiaries (the “Owned Real Property”). Each of the Companies and Transferred
Subsidiaries has good and insurable fee title each of its Owned Real Property
free and

 

-23-



--------------------------------------------------------------------------------

clear of all Encumbrances, except Permitted Encumbrances. None of the Owned Real
Property is subject to any right or option of any other Person to purchase or
lease an interest in such Owned Real Property. Neither Seller nor any of its
Subsidiaries has received any written notice of a condemnation proceeding
relating to the Owned Real Property, except as would not, or would not
reasonably be expected to, individually or in the aggregate, have a Company
Material Adverse Effect.

(c) Schedule 4.5(c) of Seller’s Disclosure Schedules sets forth a true and
complete list of the real property leased by the Companies and the Transferred
Subsidiaries as a tenant (the “Leased Real Property”). Each of the Companies and
Transferred Subsidiaries has good and valid title to the leasehold estates in
each of its Leased Real Property free and clear of all Encumbrances, except
Permitted Encumbrances. Except as would not, or would not reasonably be expected
to, individually or in the aggregate, have a Company Material Adverse Effect,
each of the Companies and the Transferred Subsidiaries has complied with the
terms of all leases or subleases of the Leased Real Property. All leases and
subleases of the Leased Real Property, including all amendments thereto, are in
full force and effect, except for failures to be in full force and effect as
have not materially affected the ability of such Company or such Transferred
Subsidiary to obtain the benefit of and enforce its rights under such leases or
subleases. Except as would not, or would not reasonably be expected to,
individually or in the aggregate, have a Company Material Adverse Effect, no
default exists under any such leases or subleases by any other party thereto,
nor has any event occurred which, after the giving of notice or the lapse of
time or both, would constitute a default by any of the Companies or the
Transferred Subsidiaries.

4.6 Compliance with Law. (a) The Companies and the Transferred Subsidiaries have
since January 1, 2009 conducted their collective businesses in accordance in all
material respects with all applicable Laws.

(b) None of the Companies or the Transferred Subsidiaries is a party or subject
to any material order, judgment, award or injunction of any Governmental
Authority which imposes any material restrictions on the business of the
Companies and the Transferred Subsidiaries, as currently conducted. Since
January 1, 2009, none of the Companies or the Transferred Subsidiaries has
received any extraordinary supervisory letter from, or adopted any resolutions
at the request of, any Governmental Authority charged with the supervision or
regulation of the Companies or the Transferred Subsidiaries. Since January 1,
2009, none of the Companies or the Transferred Subsidiaries has received any
material inquiry, formal or informal, from any Governmental Authority and, to
Seller’s Knowledge, none of the Companies or the Transferred Subsidiaries is
under investigation by any Governmental Authority with regard to compliance with
the rules, regulations or standards of conduct of any Governmental Authority.

(c) Since January 1, 2009, the Companies and the Transferred Subsidiaries have
timely filed in accordance with applicable Law all material registrations,
reports, statements, notices, and other material filings required to be so filed
with any Governmental Authority, including all material amendments or
supplements to any of the above.

(d) Since January 1, 2009, the Companies and Transferred Subsidiaries have
complied, in all material respects, with all unclaimed property, escheat and
similar Laws in the conduct of their respective businesses.

 

-24-



--------------------------------------------------------------------------------

(e) Nothing in this Section 4.6 is intended to address any matter that is the
subject of any other representation or warranty set forth in this ARTICLE 4.

4.7 Permits. Except as would not, or would not reasonably be expected to,
individually or in the aggregate, have a Company Material Adverse Effect, the
Companies and the Transferred Subsidiaries have all Licenses and Permits
necessary for the Companies and the Transferred Subsidiaries to own, lease and
otherwise hold and operate their properties and other assets and to conduct the
business of the Companies and the Transferred Subsidiaries as presently
conducted, and all such Licenses and Permits are in full force and effect and
current and, to Seller’s Knowledge, no suspension or cancellation of any such
Licenses and Permits is threatened.

4.8 Employee Benefit Plans; ERISA. (a) All material benefit and compensation
plans, programs, agreements, contracts, policies or arrangements covering any
current or former employees of the Companies or the Transferred Subsidiaries
(the “Employees”) or directors of, or other service providers to, the Companies
or the Transferred Subsidiaries, including, but not limited to, “employee
benefit plans” within the meaning of Section 3(3) of ERISA, and deferred
compensation, severance, change in control, stock option, stock purchase, stock
appreciation rights, stock based, incentive and bonus plans (the “Benefit
Plans”), are listed on Schedule 4.8(a) of Seller’s Disclosure Schedules. Benefit
Plans sponsored by Seller are referred to as “Seller Benefit Plans” and all
Benefit Plans sponsored by any of the Companies or the Transferred Subsidiaries,
referred to as “Company Benefit Plans”, and the Seller Benefit Plans and Company
Benefit Plans have been separately identified on Schedule 4.8(a) of Seller’s
Disclosure Schedules. No Company Benefit Plan is maintained through a human
resources and benefits outsourcing entity, professional employer organization,
or other similar vendor or provider. No Company Benefit Plan is maintained,
sponsored or contributed to primarily for the benefit of service providers who
perform or performed services for any of the Companies or the Transferred
Subsidiaries outside the United States.

(b) Seller has provided to Purchaser with respect to each applicable Company
Benefit Plan true, correct and complete copies of: (i) a copy of the annual
report (if required under ERISA) with respect to each such Benefit Plan for the
last three (3) years (including all schedules and attachments); (ii) a copy of
the summary plan description, together with each summary of material
modification, required under ERISA with respect to each such Benefit Plan (in
the event no such summary plan description exists, such other documentation
describing such Benefit Plan as may be available); (iii) each written Benefit
Plan (including all amendments not incorporated into the documentation for each
such Benefit Plan); (iv) all trust agreements, insurance contracts, and similar
instruments with respect to each funded or insured Benefit Plan; (v) copies of
all nondiscrimination and top-heavy testing reports for the last three (3) plan
years with respect to each such Benefit Plan that is subject to
nondiscrimination and/or top-heavy testing; and (vi) any material investment
management agreements, administrative services contracts or similar agreements
that are in effect as of the date hereof relating to the ongoing administration
and investment of each such Benefit Plan. To the extent required to be funded,
no Company Benefit Plan has any material unfunded liabilities.

(c) All Benefit Plans, other than “multiemployer plans” within the meaning of
Section 3(37) of ERISA (each, a “Multiemployer Plan”), are in substantial
compliance with ERISA, the Code and other applicable Laws. Each Benefit Plan
which is subject to ERISA (the “ERISA Plan”) that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA (“Pension Plan”) and
that is intended to be qualified

 

-25-



--------------------------------------------------------------------------------

under Section 401(a) of the Code has received a favorable determination letter
from the IRS covering all tax Law changes through the Economic Growth and Tax
Relief Reconciliation Act of 2001 or has applied to the IRS for such favorable
determination letter within the applicable remedial amendment period under
Section 401(b) of the Code, and the Companies and the Transferred Subsidiaries
are not aware of any circumstances likely to result in revocation of any such
favorable determination letter or the loss of the qualification of such Pension
Plan under Section 401(a) of the Code. None of the Companies, the Transferred
Subsidiaries or Seller has engaged in a transaction with respect to any ERISA
Plan that, assuming the taxable period of such transaction expired as of the
date of this Agreement, could subject any of the Companies or the Transferred
Subsidiaries to a tax or penalty imposed by either Section 4975 of the Code or
Section 502(i) of ERISA in an amount which would be material. None of the
Companies or the Transferred Subsidiaries has incurred or reasonably expects to
incur a material tax or penalty imposed by Section 4980F of the Code or
Section 502 of ERISA.

(d) None of the Companies or the Transferred Subsidiaries nor any entity which
is considered one employer with the Companies or the Transferred Subsidiaries
under Section 4001 of ERISA or Section 414 of the Code (an “ERISA Affiliate”)
reasonably expects to incur any liability under Title IV of ERISA arising in
connection with any ongoing, frozen or terminated “single-employer plan” within
the meaning of Section 4001(a)(15) of ERISA, maintained, as of the date of this
Agreement or formerly, by it or any of its ERISA Affiliates. With respect to
each Benefit Plan subject to Section 412 of the Code, (i) no such Benefit Plan
has failed to meet the minimum funding standards (as determined under
Section 303 of ERISA and Section 430 of the Code) applicable thereto and
(ii) the Pension Benefit Guaranty Corporation has not instituted or threatened
to institute proceedings for the termination of any such Benefit Plan. As of the
date of this Agreement, none of Seller, the Companies, the Transferred
Subsidiaries nor any of their ERISA Affiliates contributes to (or has any
obligation to contribute to), or has within the six (6) years prior to the date
of this Agreement contributed to (or had any obligation to contribute to), any
Multiemployer Plan, “multiple employer plan” (within the meaning of
Section 413(c) of the Code) or (iii) “multiple employer welfare arrangement”
(within the meaning of Section 3(40) of ERISA). All contributions and payments
required to be made under each Benefit Plan, as of the date of this Agreement,
have been timely made and all obligations in respect of each Benefit Plan have
been properly accrued and reflected in the Financial Statements in all material
respects.

(e) As of the date of this Agreement, there is no material pending or, to
Seller’s Knowledge, threatened litigation relating to the Benefit Plans or
against the assets of any Benefit Plan. None of the Companies, the Transferred
Subsidiaries or ERISA Affiliates has any obligations for retiree health and life
benefits under any ERISA Plan or collective bargaining agreement. There are no
audits, inquiries or proceedings pending or, to Seller’s Knowledge, threatened
by any governmental authority with respect to any Company Benefit Plan.

(f) There has been no amendment to, or announcement by Seller, any of the
Companies or any of the Transferred Subsidiaries relating to, or change in
employee participation or coverage under, any Benefit Plan which would increase
materially the expense of maintaining such plan above the level of the expense
incurred therefor for the most recent fiscal year. Neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby will,
(i) entitle any service providers of either of the Companies or the Transferred
Subsidiaries to severance pay or any increase in severance pay upon any
termination of employment after the date of this Agreement, (ii) accelerate

 

-26-



--------------------------------------------------------------------------------

the time of payment or vesting or result in any payment or funding (through a
grantor trust or otherwise) of compensation or benefits under, increase the
amount payable or result in any other material obligation pursuant to, any of
the Benefit Plans, (iii) limit or restrict any right of the Companies or the
Transferred Subsidiaries or, after the consummation of the transactions
contemplated hereby, Purchaser to merge, amend or terminate any of the Company
Benefit Plans or (iv) result in payments to any service provider under any of
the Benefit Plans which would not be deductible under Section 162(m) or
Section 280G of the Code. No Company Benefit Plan is subject to any surrender
fees, deferred sales charges, commissions, or other fees upon termination
thereof other than the normal and reasonable administrative fees associated with
such termination.

(g) Each Company Benefit Plan that is a “nonqualified deferred compensation
plan” (within the meaning of Section 409A(d)(1) of the Code) has been, since
January 1, 2005, operated in good faith compliance and, since January 1, 2009,
maintained and operated in substantial documentary and operational compliance
with Section 409A of the Code, its Treasury regulations, and any administrative
guidance relating thereto; and no additional tax under Section 409A(a)(1)(B) of
the Code has been or is reasonably expected to be incurred by any service
provider of the Companies or the Transferred Subsidiaries who is a participant
in any Company Benefit Plan. No Seller Benefit Plan provides for the gross-up of
taxes imposed by Section 409A(a)(1)(B) of the Code.

4.9 Broker-Dealer Matters. (a) Morgan Keegan is duly registered under the
Exchange Act as a broker-dealer with the SEC and is in compliance in all
material respects with the applicable provisions of the Exchange Act and the
rules promulgated thereunder applicable to broker-dealers. Morgan Keegan is a
member organization in good standing of FINRA and in compliance in all material
respects with all applicable rules and regulations of FINRA as well as with the
terms of its membership agreement with FINRA. Morgan Keegan is duly registered
as a broker-dealer under, and in compliance with, the Laws of all jurisdictions
in which it is required to be so registered, except for any non-compliance as
would not, or would not reasonably be expected to, individually or in the
aggregate, have a Company Material Adverse Effect.

(b) Each of Morgan Keegan’s officers, employees and independent contractors who
are required to be registered, licensed or qualified with any Governmental
Authority as a registered principal or registered representative are duly and
properly registered, licensed or qualified as such and such licenses are in full
force and effect, or are in the process of being registered as such within the
time periods required by applicable law, except as the failure to be so
registered would not, or would not reasonably be expected to, individually or in
the aggregate, have a Company Material Adverse Effect. As of the date of this
Agreement, Morgan Keegan is not, nor are any of Morgan Keegan’s Associated
Persons, subject to a “statutory disqualification” (as such terms are defined in
the Exchange Act). There is no formal or informal investigation by any
Governmental Authority pending or, to the Knowledge of Seller, threatened
against Morgan Keegan or any of its Associated Persons.

(c) Morgan Keegan is in compliance with all applicable regulatory net capital
requirements and no distribution of cash is required to be made by Morgan Keegan
as of the date of this Agreement that will result in Morgan Keegan not being in
compliance with applicable regulatory net capital requirements. Morgan Keegan is
in compliance in all material respects with all applicable regulatory
requirements for the protection of customer funds and securities. Morgan Keegan
has not made any withdrawals from any reserve bank account it is required to
maintain pursuant to SEC Rule 15c3-3(e) except as permitted by SEC Rule
15c3-3(g).

 

-27-



--------------------------------------------------------------------------------

(d) Seller has made available to the Purchaser a redacted copy of each of Morgan
Keegan’s Uniform Applications for Broker-Dealer Registration on Form BD filed
since January 1, 2010, and through the date of this Agreement, reflecting all
amendments thereto filed with the Central Registration Depository of FINRA prior
to the date of this Agreement (a “Form BD”). Each Form BD and each of Morgan
Keegan’s other registrations, forms, and other reports filed with any
Governmental Authority since January 1, 2009 complied in all material respects
at the time of filing with the applicable requirements of the Exchange Act and
applicable Law.

(e) Seller has provided or made available to Purchaser true and correct copies
(redacted to the extent applicable) of all examination reports with respect to
any examination of Morgan Keegan conducted by any Governmental Authority since
January 1, 2009, together with true and correct copies (redacted to the extent
applicable) of all correspondence between Morgan Keegan and the examining
Governmental Authorities relating to such examinations.

(f) Morgan Keegan has duly adopted written policies and procedures required
under the Exchange Act or FINRA rules, and all such policies and procedures
comply in all material respects with applicable legal requirements.

4.10 Asset Management and Other Regulatory Matters. (a) Seller has made
available to Purchaser correct and complete composite copies of Morgan Keegan’s
Uniform Application for Investment Adviser Registration on Form ADV as on file
with any Governmental Authority as of the date of this Agreement and including
Parts 2A and 2B thereof reflecting all amendments thereto to the date of this
Agreement. Such Form ADV is in compliance in all material respects with the
applicable requirements of the Investment Advisers Act. Morgan Keegan has
conducted its business in compliance in all material aspects with the applicable
requirements of the Investment Advisers Act and the rules promulgated
thereunder.

(b) Each of Morgan Keegan and all other Persons “associated” (as defined under
the Investment Advisers Act) with Morgan Keegan have not been subject to
disqualification pursuant to Section 203 of the Investment Advisers Act (or its
equivalent under any applicable state Law) to serve as an investment adviser or
as an Associated Person of a registered investment adviser. As of the date of
this Agreement, there is no material proceeding pending or, to Seller’s
Knowledge, threatened against Morgan Keegan that would result in any such
disqualification.

(c) Morgan Keegan has duly adopted written policies and procedures required
under the Investment Advisers Act, and all such policies and procedures comply
in all material respects with applicable legal requirements.

(d) Morgan Keegan does not act as an investment adviser for any investment
company registered under the Investment Act of 1940.

(e) Morgan Keegan is duly registered under the Commodity Exchange Act (“CEA”) as
a futures commission merchant (“FCM”) with the Commodities Futures Trading
Commission. Morgan Keegan is in compliance in all material aspects with the
applicable provisions of the CEA and the rules promulgated thereunder. Morgan
Keegan is a member

 

-28-



--------------------------------------------------------------------------------

in good standing with the National Futures Association (“NFA”) and is in
compliance in all material respects with all applicable rules and regulations of
the NFA. Each of Morgan Keegan’s officers, employees and independent contractors
who are required to be registered, licensed or qualified with any Governmental
Authority as an Associated Person of an FCM are duly and properly registered,
qualified and licensed and such licenses are in full force and effect, or are in
the process of being registered as such within the time periods required by
applicable law, except as the failure to be so registered would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

4.11 Material Contracts. (a) As of the date of this Agreement, Schedule 4.11(a)
of Seller’s Disclosure Schedules lists each of the following Contracts of the
Companies and the Transferred Subsidiaries (collectively, “Material Contracts”):

(i) Any Contract relating to any Indebtedness for borrowed money in excess of
$7,500,000;

(ii) Any written employment, severance, termination, employee-like consulting or
retirement Contract for any Employee providing for annual compensation in excess
of $375,000 (excluding discretionary bonuses) or with respect to the employment
of, severance, retention or payment to, any of its directors and executive
officers;

(iii) Any Contract entered into within the last three years relating to the
acquisition or disposition of any business or assets (whether by merger, sale of
stock, sale of assets or otherwise) contemplating an exchange of value in excess
of $3,750,000;

(iv) Any Contract that limits or purports to limit the manner in which, the
duration for which or the localities in which its business is or could be
conducted or the types of business that it conducts or may conduct other than
pursuant to engagement letters entered into in the ordinary course of business;

(v) Any material Contract pursuant to which (1) the Companies or the Transferred
Subsidiaries grant a license to Intellectual Property owned by the Companies or
their respective Subsidiaries to a third party or (2) the Companies or the
Transferred Subsidiaries license Intellectual Property from a third party (other
than licenses for commercial “off-the-shelf” or “shrink-wrap” software);

(vi) Any Contract relating to the settlement of any Action within the past three
years with any Governmental Authority (regardless of amount);

(vii) Any Contract containing a covenant not to compete;

(viii) Any Contract with any Affiliate of Seller (other than the Companies or
the Transferred Subsidiaries) involving any amount or obligation in excess of
$1,000,000;

 

-29-



--------------------------------------------------------------------------------

(ix) Any Contract (including any so-called take-or-pay or keepwell agreements)
under which (A) any person has directly or indirectly guaranteed indebtedness,
liabilities or obligations of any Company or a Transferred Subsidiary or (B) any
Company or a Transferred Subsidiary has directly or indirectly guaranteed
indebtedness, liabilities or obligations of any person, (in each case other than
endorsements for the purpose of collection in the ordinary course of business),
in any such case which, individually, is in excess of $500,000;

(x) Any Contract under which any Company or Transferred Subsidiary has, directly
or indirectly, made any advance, loan or extension of credit to any person, in
any such case which, individually, is in excess of $3,750,000 other than any
such Contract entered into in the ordinary course of business;

(xi) Any Contract providing for indemnification of any person with respect to
material liabilities relating to any current or former business of any Company
or Transferred Subsidiary;

(xii) Any Contract for any joint venture; and

(xiii) Any Contract other than as set forth above to which any Company or
Transferred Subsidiary is a party or by which it or any of its assets or
businesses is bound or subject that is material to its business or the use or
operation of its assets.

(b) Except as would not, or would not reasonably be expected to, individually or
in the aggregate, have a Company Material Adverse Effect, each Material Contract
is a valid and binding agreement of one or more of the Companies or the
Transferred Subsidiaries and is in full force and effect with respect to, and
enforceable by, each such Company or Transferred Subsidiary party thereto.

(c) Except as would not, or would not reasonably be expected to, individually or
in the aggregate, have a Company Material Adverse Effect: (i) there is no breach
or default under any Material Contract by any of the Companies or the
Transferred Subsidiaries or, to Seller’s Knowledge, by any other party to any
Material Contract, (ii) there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default on the
part of any of the Companies or the Transferred Subsidiaries and (iii) to
Seller’s Knowledge, there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default on the
part of a third party (other than the Companies and the Transferred
Subsidiaries). None of Seller, the Companies and the Transferred Subsidiaries
has received any notice of the intention of any party to terminate any Material
Contract. Other than the Material Contracts listed on Schedule 4.11(c) of
Seller’s Disclosure Schedules, each of which by its terms prohibits Morgan
Keegan from disclosing the terms of such agreement to Purchaser, complete and
correct copies of all Material Contracts, together with all material
modifications and amendments thereto, have been made available to Purchaser
(redacted to the extent applicable).

4.12 Financial Statements. (a) Seller has previously made available to Purchaser
true and complete copies of (i) Morgan Keegan’s audited financial statements and
supplemental information for the twelve month periods ended December 31, 2008,
2009

 

-30-



--------------------------------------------------------------------------------

and 2010, including the related statements of financial condition and operations
for the above described periods, and cash flow for the twelve month periods
ended December 31, 2009 and 2010, (ii) the Companies’ unaudited combined
statements of operations and cash flows (excluding MAM and the Trust Department)
for the twelve month periods ended December 31, 2008, 2009 and 2010, and the
related statements of financial condition as of December 31, 2009 and 2010,
(iii) the Companies’ unaudited combined statements of financial condition and
operations (excluding MAM and the Trust Department) for the nine month period
ended September 30, 2011 and (iv) the Companies’ unaudited combined statements
of financial condition and operations (excluding MAM and the Trust Department)
for the eleven month period ended November 30, 2011 (the “Financial Statement
Date”) (clauses (i)-(iv) collectively, the “Financial Statements”). The
Financial Statements fairly present in all material respects the financial
condition of the Companies and the Transferred Subsidiaries and their results of
operations for the periods then ended.

(b) When delivered to Purchaser, the 2011 Financial Statements (i) shall have
been prepared in accordance with GAAP consistently applied, except in each case
as noted therein and subject to normal year-end audit adjustments, (ii) shall
fairly present in all material respects the financial condition of the Companies
and the Transferred Subsidiaries and their results of operations and their cash
flows for the period then ended, and (iii) shall have been prepared in a manner
consistent in all material respects with the books of account and other records
of the Companies and the Transferred Subsidiaries.

(c) The books of account and other records of the Companies and the Transferred
Subsidiaries are, in all material respects, complete and correct and have been
maintained in accordance with commercially reasonable business practices. The
Financial Statements have been prepared in a manner consistent in all material
respects with the books of account and other records of the Companies and the
Transferred Subsidiaries.

(d) Seller maintains systems of internal accounting controls with respect to the
Companies and the Transferred Subsidiaries sufficient to provide reasonable
assurances that: (i) all transactions are executed in accordance in all material
respects with management’s general or specific authorization; and (ii) all
transactions are recorded as necessary to permit the preparation of Financial
Statements and the 2011 Financial Statements in conformity with GAAP and
maintain proper accountability for items. Since January 1, 2009, none of the
Companies and the Transferred Subsidiaries has received and, to Seller’s
Knowledge, there has not been, any complaint, allegation, assertion or claim
regarding the Companies’ or the Transferred Subsidiaries’ accounting or auditing
practices, procedures, methodologies or methods, including any complaint,
allegation, assertion or claim that any of the Companies or the Transferred
Subsidiaries have engaged in questionable accounting or auditing practices that
would, or would reasonably be expected to, individually or in the aggregate,
have a Company Material Adverse Effect.

4.13 Litigation. (a) Except as would not, or would not reasonably be expected
to, individually or in the aggregate, have a Company Material Adverse Effect,
there is no (i) Action pending against any of the Companies or the Transferred
Subsidiaries, or the businesses, properties or assets of the Companies and the
Transferred Subsidiaries, or any individual in their capacity as an Associated
Person of Morgan Keegan, (ii) investigation pending against any of the
Companies, the Transferred Subsidiaries, or the businesses, properties or assets
of the Companies, the Transferred Subsidiaries or any individual in their
capacity as an Associated Person of Morgan Keegan, or (iii) Action pending or,
to Seller’s Knowledge, threatened, seeking to prevent, hinder, modify, delay or

 

-31-



--------------------------------------------------------------------------------

challenge the transactions contemplated by this Agreement; in each case other
than the Legacy Arbitrations and the Legacy Proceedings. As of the date of this
Agreement, there is no Action commenced by or on behalf of any of the Companies
or the Transferred Subsidiaries pending against any other Person, involving a
claim that is material to the Companies and the Transferred Subsidiaries, taken
as a whole.

(b) There is no claim by any current or former employee of any of the Companies
and the Transferred Subsidiaries alleging discrimination under any Law,
including claims of discrimination or retaliation based on race, color, creed,
age, sex, sexual orientation, national origin, religion or disability, except,
as would not, or would not reasonably be expected to, individually or in the
aggregate, have a Company Material Adverse Effect.

(c) Each Company and Transferred Subsidiary has fully complied with, and is not
otherwise in violation of, any outstanding consent decree, injunction, cease and
desist order or any other order issued by a court of competent jurisdiction or
by any Governmental Authority in connection with the resolution or settlement of
any judicial or administrative actions instituted by any Governmental Authority
against such Company or Transferred Subsidiary.

4.14 No Material Adverse Change. Since the Financial Statement Date, the
Companies and the Transferred Subsidiaries, taken as a whole, have not suffered
any adverse change to their respective businesses, assets, operations or
financial position, except such changes which would not, and would not
reasonably be expected to, individually or in the aggregate, have a Company
Material Adverse Effect.

4.15 Absence of Undisclosed Liabilities. Since the Financial Statement Date,
none of the Companies or the Transferred Subsidiaries has any liabilities or
obligations except (i) as accrued or reserved for in the consolidated balance
sheet of Morgan Keegan or MK Holding dated as of the Financial Statement Date or
(ii) as would not, or would not reasonably be expected to, individually or in
the aggregate, have a Company Material Adverse Effect.

4.16 Taxes. (a) The Companies and the Transferred Subsidiaries have timely
filed, or joined in the filing of, all material Tax Returns required to be filed
by or with respect to them prior to the date of this Agreement, all such Tax
Returns are true, accurate and complete in all material respects and all
material amounts of Taxes shown to be due in such Tax Returns have been timely
paid, collected or withheld, as the case may be and no other Taxes are payable
by the Companies or the Transferred Subsidiaries with respect to items or
periods covered by such Tax Returns (whether or not shown or reportable on such
Tax Returns) or with respect to any period prior to the date of this Agreement.

(b) The Companies and the Transferred Subsidiaries have withheld and paid over
all material amounts of Taxes required to have been withheld and paid over and
complied with all information reporting and backup withholding requirements,
including maintenance of required records with respect thereto, in connection
with amounts paid or owing to any employee, creditor, independent contractor,
Affiliate, or other third party.

(c) The amount of the Companies’ and the Transferred Subsidiaries’ liability for
unpaid Taxes for all periods ending on or before the Financial Statement Date
does not, in the aggregate, exceed the amount of the current liability accruals
for Taxes

 

-32-



--------------------------------------------------------------------------------

(excluding reserves for deferred Taxes) reflected on the Companies’ unaudited
consolidated financial statements (excluding MAM and the Trust Department) as of
the Financial Statement Date, and the amount of the Companies’ and the
Transferred Subsidiaries’ liability for unpaid Taxes for all periods ending on
or before the Closing Date shall not, in the aggregate, materially exceed the
amount of the current liability accruals for Taxes (excluding reserves for
deferred Taxes) as such accruals are reflected on the Companies’ unaudited
consolidated financial statements (excluding MAM and the Trust Department) as of
the Financial Statement Date, as adjusted for operations and transactions in the
ordinary course of business since the Financial Statement Date in accordance
with past custom and practice.

(d) There are no material audits, examinations, investigations or other
proceedings, claims or assessments pending or threatened in writing against the
Companies or the Transferred Subsidiaries in respect of any Tax, and the
Companies and the Transferred Subsidiaries have not been notified in writing of
any material proposed Tax claims or assessments against the Companies or the
Transferred Subsidiaries.

(e) No extensions or waivers of statutes of limitation have been given or
requested with respect to any Taxes of the Companies or the Transferred
Subsidiaries. There is no power of attorney granted with respect to Taxes
relating to any of the Companies or the Transferred Subsidiaries.

(f) Seller has made available to Buyer true, correct and complete copies of all
material Tax Returns filed by, or with respect to the income of the Companies
and the Transferred Subsidiaries for all taxable periods for the past three
years, and all examination reports, and statements of deficiencies assessed
against or agreed to by Seller, the Companies or Transferred Subsidiaries with
respect to such taxable periods. The Companies and the Transferred Subsidiaries
have never been a member of an affiliated group (within the meaning of
Section 1504 of the Code), or filed or been included in a combined, consolidated
or unitary Tax Return, other than an affiliated group or Tax Return in which
Seller or an Affiliate of Seller was the common parent (the “Group”).

(g) None of the Companies or the Transferred Subsidiaries has participated in a
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(c)(3)(i)(A) or any similar provision of state or local law.

(h) None of the Companies and the Transferred Subsidiaries is a party to any
safe harbor lease within the meaning of Section 168(f)(8) of the Code, as in
effect prior to amendment by the Tax Equity and Fiscal Responsibility Act of
1982. None of the Companies and the Transferred Subsidiaries is or has been a
United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code and Purchaser is not required to withhold
tax on the purchase of the Shares by reason of Section 1445 of the Code. No
member of the Group is a “consenting corporation” under Section 341(f) of the
Code. None of the Companies and the Transferred Subsidiaries has been the
“distributing corporation” (within the meaning of Section 355(c)(2) of the Code)
with respect to a transaction described in Section 355 of the Code within the
3-year period ending as of the date of this Agreement. None of the Companies and
the Transferred Subsidiaries has a permanent establishment in any foreign
country, as defined in any applicable Tax treaty or convention between the
United States of America and such foreign country. No claim has been made in
writing by any Tax Authority in a jurisdiction where any of the Companies and
the Transferred Subsidiaries does not file Tax Returns that such Company or

 

-33-



--------------------------------------------------------------------------------

Transferred Subsidiary is or may be subject to any Taxes assessed by such
jurisdiction. None of the Companies and the Transferred Subsidiaries is a party
to any joint venture, partnership or other agreement, contract or arrangement
(either in writing or verbally, formally or informally) which could be treated
as a partnership for federal income tax purposes, other than a partnership that
is wholly-owned by any of the Companies or Transferred Subsidiaries. None of the
Companies and the Transferred Subsidiaries is liable for Taxes of any Person
(other than the Companies and the Transferred Subsidiaries) as a result of being
a transferee or successor of such Person. None of the Companies and the
Transferred Subsidiaries has made an election under Section 108(i) of the Code.

(i) The Companies and the Transferred Subsidiaries have complied with all
reporting and recordkeeping requirements under Section 6038A of the Code.

(j) The Companies and the Transferred Subsidiaries will not be required, as a
result of (i) a change in accounting method for a Tax period beginning on or
before the Closing, to include any adjustment under Section 481(a) of the Code
(or any similar provision of state, local or foreign law) in taxable income for
any Tax period beginning on or after the Closing Date or (ii) any “closing
agreement” as described in Section 7121 of the Code (or any similar provision of
state, local or foreign Tax law), to include any item of income in or exclude
any item of deduction from any Tax period beginning on or after the Closing.

(k) There are no Encumbrances for Taxes (other than Permitted Encumbrances) on
any of the assets of the Companies or the Transferred Subsidiaries.

4.17 Intellectual Property. (a) Schedule of Registered IP. Schedule 4.17(a) of
Seller’s Disclosure Schedules lists all Registered Company Intellectual
Property, in each case listing, as applicable, (i) the name of the
applicant/registrant and current owner, (ii) the jurisdiction where the
application/registration is located (or, for Domain Names, the applicable
registrar), (iii) the application or registration number, and (iv) the filing
date and issuance/registration/grant date. Any or all of the Companies and
Transferred Subsidiaries are listed in the records of the appropriate
Governmental Authority as the sole owner of each item of Registered Company
Intellectual Property.

(b) Maintenance of Registered Company Intellectual Property. Each Company and
Transferred Subsidiary has taken commercially reasonable steps to maintain,
preserve and renew its Registered Company Intellectual Property.

(c) No Proceedings. No Registered Company Intellectual Property is involved in
any interference, reissue, reexamination, opposition, cancellation or other
proceeding, including any proceeding alleging the invalidity or unenforceability
of any Registered Company Intellectual Property, in the United States or any
foreign jurisdiction, and, to Seller’s Knowledge, no such action has been
threatened.

(d) Trade Secrets. Each Company and Transferred Subsidiary has, in accordance
with the applicable Law of each relevant jurisdiction, taken commercially
reasonable steps to protect its rights in and to its Trade Secrets. To Seller’s
Knowledge, there has been no misappropriation or unauthorized disclosure of any
material Trade Secret included in the Owned Company Intellectual Property.

 

-34-



--------------------------------------------------------------------------------

(e) Enforceability, Validity of IP. The Intellectual Property Rights included in
the Owned Company Intellectual Property are subsisting and in full force and
effect, and are, to Seller’s Knowledge, valid and enforceable.

(f) No Infringement or Misappropriation of Companies’ IP. To Seller’s Knowledge,
no Person is materially infringing, misappropriating or otherwise materially
violating any Intellectual Property Rights included in the Owned Company
Intellectual Property.

(g) No Infringement by Companies. To Seller’s Knowledge, neither any Company or
Transferred Subsidiary materially infringes, misappropriates or otherwise
materially violates any Intellectual Property Rights of any third party, and
neither any Company or Transferred Subsidiary, nor Seller, has received any
unresolved claim or notice of any related action relating to the foregoing.

(h) Ownership; Licenses. Any or all of the Companies and Transferred
Subsidiaries solely and exclusively owns all right, title and interest
(including the sole right to enforce) in and to the Owned Company Intellectual
Property free and clear of all Encumbrances, other than Permitted Encumbrances
and non-exclusive licenses granted in the ordinary course of business, and has
not exclusively licensed any such Owned Company Intellectual Property to any
Person, and are under no obligation to grant any such licenses.

(i) eFolio. To Seller’s Knowledge, eFolio is substantially free of material
defects, bugs and errors. Immediately following the Closing Date, each Company
and Transferred Subsidiary will own or have the same rights as such Company or
Transferred Subsidiary had immediately prior to the effective date of the
Agreement with respect to any Intellectual Property Rights in connection with
eFolio.

(j) MOR Trademark. Seller recognizes that “MOR” is a common law trademark of the
Companies or the Transferred Subsidiaries and that Seller’s only right to use
the “MOR” Trademark is as a supplier to the Companies or Transferred
Subsidiaries. Seller is record owner of the registered Combination Trademark
“REGIONS MOR LINKED CHECKING”, United States Reg. No. 3,112,740, and will
voluntarily surrender such registration at any Company’s request.

(k) Systems. The computer, information technology and data processing systems,
facilities and services used by any Company or Transferred Subsidiary, including
all Software, hardware, networks, communications facilities, platforms and
related systems and services in the custody or control of any Company or
Transferred Subsidiary (collectively, “Systems”), are reasonably sufficient for
the existing needs of each Company and Transferred Subsidiary. The Systems are
in good working condition to perform all computing, information technology and
data processing operations necessary for the operation of the Companies.

4.18 Environmental Matters. Except as would not, or would not reasonably be
expected to, individually or in the aggregate, have a Company Material Adverse
Effect, each of the Companies and the Transferred Subsidiaries: (a) is in
compliance with all applicable Environmental Laws, (b) possesses and is in
compliance with all permits, licenses or authorizations required under
Environmental Laws for the present conduct of its operations, (c) has not
received any written environmental claims that are pending or, to Seller’s
Knowledge, threatened against it, (d) to Seller’s Knowledge has not disposed of

 

-35-



--------------------------------------------------------------------------------

or released any Hazardous Materials on, under, at or about any property of such
Company or such Transferred Subsidiary, (e) has not, to Seller’s Knowledge,
disposed of or arranged for disposal of Hazardous Material at any third-party
property under circumstances that has caused such Company or such Transferred
Subsidiary to incur liability under any Environmental Law and (f) has made
available all environmental assessments, audits or reports on any of its
property conducted by or at the request of Seller since January 1, 2009.

4.19 Labor Matters. None of the Companies or the Transferred Subsidiaries is a
party to any agreement with respect to its current employees with any labor
union or any other employee organization, group or association organized for
purposes of collective bargaining. During the past three years there has been no
strike, work stoppage, lockout or, to Seller’s Knowledge, threat thereof by or
with respect to its employees. To Seller’s Knowledge, none of the Companies or
the Transferred Subsidiaries, since January 1, 2009, has engaged, or is
engaging, in any unfair labor practices or any other employment practices that
materially violate applicable Law.

4.20 Assets. Except for assets that are not material to the conduct of their
business as currently conducted, the Companies and Transferred Subsidiaries have
title to, or rights to use, all tangible assets necessary to conduct their
business as currently conducted.

4.21 Minute Books. Seller has made available, or upon the request of Purchaser
will make available, to Purchaser true and correct copies of the minute books
for each Company and Transferred Subsidiary. Such minute books accurately
reflect all actions approved by the shareholders, board of directors or any
board committee of any Company or Transferred Subsidiary since January 1, 2009.

4.22 General Partner Interests. Schedule 4.22 of Seller’s Disclosure Schedules
(the “General Partner Interests Schedule”) sets forth a true and complete list
of all limited partnerships and limited liability companies that are private
equity funds or other private equity investment vehicles in which any Company or
Transferred Subsidiary is acting as a general partner, managing member or in a
similar capacity (collectively, the “General Partner Interests”). Each Company
and Transferred Subsidiary has, in all material respects, properly administered
and satisfied all of its obligations as general partner with respect to all
General Partner Interests in accordance with the terms of their limited
partnership agreements, limited liability company agreements and other governing
Contracts and applicable Law. No Company or Transferred Subsidiary is, and to
the Knowledge of Seller, no other Person is, in material breach or material
default in the performance, observance or fulfillment of any obligation,
covenant, condition or other term under any limited partnership agreement or
other governing Contract relating to a General Partner Interest. No Company or
Transferred Subsidiary has given or received written notice to or from any
Person relating to any such alleged or potential material default in a General
Partner Interest that has not been cured.

4.23 Limited Partnership Interests. Schedule 4.23 of Seller’s Disclosure
Schedules (the “Limited Partnership Interest Schedule”) sets forth a true and
complete list of all limited partnership private equity investments and other
private equity investment vehicles in which any Company or Transferred
Subsidiary holds or owns any limited partnership interest, non-managing
membership interest or similar limited liability interest (the “Limited
Partnership Interests”).

 

-36-



--------------------------------------------------------------------------------

4.24 Non-Solicitation Covenants. Seller shall make available no later than three
(3) Business Days after the date hereof, to Purchaser copies of each Contract
(including any amendments thereto) between Seller or any of its Affiliates and
any third party in connection with such third party’s potential acquisition of
any Companies and/or Transferred Subsidiaries that contains any Non-Solicitation
Covenant that remains in effect; provided that the names and identity of all
such third parties or their Affiliates shall be redacted from such copies;
provided further that Seller shall not make available any such Contracts that by
their terms generally prohibit Seller from disclosing the terms of such Contract
to third parties. Each such Contract is a valid and binding agreement of Seller
or its Affiliates, as the case may be, and is in full force and effect with
respect to, and enforceable by, each such Person party thereto. To Seller’s
Knowledge, there is no breach, violation or default under such Contract by any
third party. For the purposes of this Agreement, “Non-Solicitation Covenant”
means any covenant, obligation or agreement of a third party to not solicit,
hire or attempt to solicit or hire any Employee, Representative, or Associated
Person of any Company or Transferred Subsidiary for employment or in any other
capacity (including as an independent contractor or consultant) with any third
party or Affiliate thereof.

4.25 No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, none of Seller or Seller’s Affiliates
makes any express or implied representation or warranty on behalf of Seller or
its Affiliates, and each of Seller and Seller’s Affiliates hereby disclaims any
such representation or warranty whether by Seller or its Affiliates.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Except as Previously Disclosed, Seller represents and warrants to Purchaser, as
of the date of this Agreement (or as of such other date as may be expressly
provided in any representation or warranty), as follows:

5.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.

5.2 Authority. Seller has full power to execute and deliver this Agreement and
the Ancillary Agreements to which it is a party and perform its obligations
hereunder and thereunder. The execution, delivery and performance by Seller of
this Agreement and any Ancillary Agreement to which Seller is a party and the
consummation by Seller of the transactions contemplated hereby and thereby have
been, or prior to Closing will have been, duly and validly authorized by all
necessary corporate action of Seller, and no additional corporate authorization
or consent is required in connection with the execution, delivery and
performance by Seller of this Agreement or the Ancillary Agreements to which it
is a party.

5.3 No Conflicts. The execution, delivery and performance by Seller of this
Agreement and the Ancillary Agreements to which it is a party do not, and the
consummation by Seller of the transactions contemplated hereby and thereby will
not, (i) violate the Constituent Documents of Seller or (ii) subject to
obtaining all Required Government Approvals, violate any Law, except in the case
of clause (ii), for such violations that would not, or would not reasonably be
expected to, individually or in the aggregate, have a Company Material Adverse
Effect.

 

-37-



--------------------------------------------------------------------------------

5.4 Title to Shares. Seller has, and will have at Closing, legal and beneficial
ownership of all of the Shares, free and clear of any Encumbrances, except for
restrictions arising under applicable Law.

5.5 No Fees to Brokers. No broker, finder or financial adviser is entitled to
any brokerage or finder’s fee or other commission or form of compensation from
Seller, the Companies or the Transferred Subsidiaries (or any of their
Affiliates) in connection with the transactions contemplated hereby, except for
Goldman, Sachs & Co., the fees of which will be paid by Seller or one of its
Affiliates (other than the Companies and the Transferred Subsidiaries).

5.6 Fiduciary Assets. Regions Bank, an Affiliate of Seller, holds the Fiduciary
Assets in its capacity as trustee, custodian, fiduciary, agent or in another
representative capacity in which it holds or controls specific funds or other
specific property for another Person. Subject to the receipt of all required
customer, grantor, beneficiary or other consents (including consent of any
court, if applicable), Seller has the full right to convey all of its right,
title and interest in and to the Fiduciary Assets to Purchaser or its
Affiliates, free and clear of Encumbrances other than Permitted Encumbrances. A
true and complete list of all accounts holding Fiduciary Assets as of the date
of this Agreement (without customer identifying information) is set forth in
Schedule 5.6 of Seller’s Disclosure Schedules.

5.7 SEC Reports. The reports publicly filed with the SEC by Seller or any of its
Subsidiaries on or after January 1, 2009 pursuant to the Exchange Act did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading with respect to any disclosure regarding any Company or Transferred
Subsidiary.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as Previously Disclosed by Purchaser, Purchaser represents and warrants
to Seller, as of the date of this Agreement (or as of such other date as may be
expressly provided in any representation or warranty), as follows:

6.1 Organization, Good Standing and Authority. Purchaser is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida. Purchaser is duly qualified to do business and is in good standing in
the jurisdictions where its ownership or leasing of property or the conduct of
its business requires it to be so qualified. Purchaser has all requisite
corporate power and authority to enter into this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated hereby and thereby.
All corporate acts and proceedings required to be taken to authorize the
execution, delivery and performance by Purchaser of this Agreement and the
Ancillary Agreements and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly and properly taken. This
Agreement has been, and upon their execution the Ancillary Agreements shall have
been, duly executed, and delivered by Purchaser and, assuming due authorization,
execution and delivery by Seller, constitute or will constitute, as applicable,
a valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with their terms.

 

-38-



--------------------------------------------------------------------------------

6.2 No Conflict; No Violation; No Default. The execution, delivery, and
performance by Purchaser of this Agreement and the Ancillary Agreements do not,
and the consummation by Purchaser of the transactions contemplated hereby and
thereby will not, (i) violate the Constituent Documents of Purchaser or
(ii) subject to obtaining all Required Government Approvals, violate any Law,
except, in the case of clause (ii), for such violations that would not, or would
not reasonably be expected to, individually or in the aggregate, have a
Purchaser Material Adverse Effect.

6.3 Consents and Approvals. Except for the approvals, notices and filings with
Governmental Authorities set forth in Schedule 6.3 of Purchaser’s Disclosure
Schedule (the “Purchaser Required Governmental Approvals”), there are no
consents, approvals, orders, registrations, declarations or filings required to
be obtained, made or given by or with respect to Purchaser in connection with
(a) the execution, delivery and performance of this Agreement, the Ancillary
Agreements to which it is a party and the consummation of transactions
contemplated hereby and thereby or (b) necessary or required for Purchaser to
indirectly conduct the business conducted by the Companies and the Transferred
Subsidiaries, upon and after the Closing Date as conducted immediately prior to
the Closing. As of the date hereof, Purchaser is not aware of any reason why the
necessary Purchaser Required Governmental Approvals will not be received on a
timely basis to permit consummation of the transactions contemplated by this
Agreement.

6.4 Available Funds. At Closing, Purchaser shall have available cash sufficient
to enable it to consummate the transactions contemplated by this Agreement and
the Ancillary Agreements. Purchaser has delivered to Seller a true, complete and
correct copy of the executed Financing Commitment Letters. There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Financing (including any “flex” provisions) other than as
expressly set forth in the Financing Commitment Letters. As of the date hereof,
(i) there are no other agreements, side letters or arrangements to which
Purchaser is a party relating to the Financing that could affect the
availability of the Financing at Closing, (ii) the Financing Commitment Letters
constitute legally valid and binding obligations of Purchaser and, to the
knowledge of the Purchaser, the other parties thereto, enforceable in accordance
with their terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, and other similar
laws of general applicability relating to or affecting creditors’ rights and by
general equitable principles), (iii) the Financing Commitment Letters are in
full force and effect and have not been withdrawn, rescinded, terminated or
otherwise amended or modified in any respect, and no such amendment or
modification is contemplated, (iv) Purchaser is not in breach of any of the
terms or conditions set forth in the Financing Commitment Letters and no event
has occurred which would reasonably be expected to constitute a breach, default
or failure to satisfy any condition precedent set forth therein, (v) no lender
had notified Purchaser of its intention to terminate its commitment under the
Financing Commitment Letters or to not provide the Financing, (vi) Purchaser has
paid in full all commitment or other fees required by the Financing Commitment
Letters that are due as of the date hereof and (vii) Purchaser has no reason to
believe that it will be unable to satisfy on a timely basis any condition to the
funding of the full amount of the Financing or that the Financing will not be
available to Purchaser on the Closing Date.

6.5 Regulatory Status. Purchaser is a savings and loan holding company subject
to the oversight of the Board of Governors of the Federal Reserve System
(“Federal Reserve”). Purchaser has filed an application with the Office of the
Comptroller of the Currency to convert its savings and loan subsidiary into a
national bank and an

 

-39-



--------------------------------------------------------------------------------

application with the Federal Reserve to become a bank holding company. Purchaser
has made a valid election to be treated as a financial holding company.
Purchaser is not aware of any reason why the applications or elections
referenced above would not be obtained on a timely manner or would delay the
approval or consummation of the transactions contemplated hereby, and expects to
receive approval to become a bank holding company and a financial holding
company prior to the Closing Date.

6.6 Statutory Disqualification. Purchaser is not, nor are any of Purchaser’s
Associated Persons, currently subject to a “statutory disqualification” (as such
terms are defined in the Exchange Act) and there is no investigation pending or,
to the Knowledge of Purchaser, threatened against Purchaser or any of its
Associated Persons, whether formal or informal, that is reasonably likely to
result in a statutory disqualification, or suspension or revocation of the
registration of any Affiliate of the Purchaser as a broker-dealer, municipal
securities dealer, government securities broker or government securities dealer
under Section 15, Section 15B or Section 15C of the Exchange Act. No fact
relating to Purchaser or, to the Knowledge of Purchaser, any “control affiliate”
thereof, as defined in Form BD, requires any response in the affirmative to any
question in Item 11 of Form BD.

6.7 Investment Intent. Purchaser is financially sophisticated and is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act. Purchaser understands that the Shares have not been registered
under the Securities Act and may only be transferred pursuant to a registration
statement or an applicable exemption under the Securities Act. Purchaser is
acquiring the Shares for its own account, for the purpose of investment only and
not with a view to, or for sale in connection with, any distribution thereof if
in violation of applicable securities Laws. Purchaser has been given sufficient
access to all information required by it and as it considers appropriate to
evaluate its purchase of the Shares.

6.8 No Fees to Brokers. No broker, finder or financial adviser is entitled to
any brokerage or finder’s fee or other commission or form of compensation from
Purchaser or any of its Affiliates in connection with the transactions
contemplated hereby, except for J.P. Morgan Securities LLC, the fees of which
will be paid by Purchaser or one of its Affiliates.

6.9 Litigation. There is no Action pending or, to Purchaser’s Knowledge,
threatened against Purchaser or Purchaser Affiliates or Representatives, seeking
to prevent, hinder, delay or challenge the transactions contemplated by this
Agreement.

6.10 No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, none of Purchaser or Purchaser’s
Affiliates makes any express or implied representation or warranty on behalf of
the Purchaser or its Affiliates, and each of Purchaser and Purchaser’s
Affiliates hereby disclaims any such representation or warranty whether by
Purchaser or its Affiliates.

ARTICLE 7

COVENANTS

7.1 Conduct of the Business. During the period from the date of this Agreement
to the earlier of the Closing Date or the termination of this Agreement pursuant
to its terms, except as required by applicable Law, as otherwise contemplated by
this Agreement or as specifically set forth in Schedule 7.1, Seller agrees that
it shall cause the Companies

 

-40-



--------------------------------------------------------------------------------

and the Transferred Subsidiaries to conduct their businesses in the ordinary
course consistent with past practice, and will use reasonable best efforts
consistent therewith to cause the Companies and the Transferred Subsidiaries to
keep intact their respective businesses, to maintain and preserve relationships
with key customers, employees, suppliers, regulators and others having business
relationships with the Companies and the Transferred Subsidiaries. Except as
otherwise contemplated by this Agreement, as required by applicable Law, or as
specifically set forth in Schedule 7.1 of Seller’s Disclosure Schedules, Seller
shall not permit any of the Companies or the Transferred Subsidiaries to take
any of the following actions, prior to the earlier of the Closing Date or the
termination of this Agreement pursuant to its terms, without the prior written
consent of Purchaser (such consent not to be unreasonably withheld, conditioned
or delayed):

(a) Except for the Pre-Closing Dividend, (i) issue, sell or pledge, or authorize
or propose the issuance, sale or pledge of, (ii) declare, set aside, or pay any
dividends or distributions on, or make any other distributions in respect of,
(iii) split, combine or reclassify or (iv) purchase, redeem or otherwise acquire
any shares of capital stock of any class or securities convertible into or
exchangeable or exercisable for shares of capital stock, or any rights, warrants
or options to acquire any such shares or other convertible securities of any of
the Companies or the Transferred Subsidiaries;

(b) Amend the Constituent Documents of Morgan Keegan, MK Holding or any
Transferred Subsidiary, or enter into a plan of consolidation, merger, share
exchange, reorganization or similar business combination;

(c) Enter into any Contract with respect to any sale, transfer, assignment,
acquisition, disposition or Encumbrance of any amount of assets or securities in
excess of $10,000,000 (other than with respect to the sale of securities in
compliance with the terms of any Benefit Plan or any transfer to Seller or
Affiliate of Seller or other sale or liquidation of auction rate securities,
Limited Partnership Interests or Other Investments contemplated under
Section 7.25), except in the ordinary course of business consistent with past
practice;

(d) Adopt a plan of complete or partial liquidation, dissolution, consolidation,
restructuring, recapitalization or other reorganization involving any of the
Companies or the Transferred Subsidiaries (other than with respect to any
transfer to Seller or an Affiliate of Seller or other sale or liquidation of
auction rate securities, Limited Partnership Interests or Other Investments
contemplated under Section 7.25);

(e) Except as required pursuant to any Benefit Plan or Contract in effect prior
to the date of this Agreement or otherwise in the ordinary course consistent
with past practice, (i) grant or provide any severance or termination payments
or benefits in excess of $200,000 to any Employee, (ii) increase the
compensation, bonus or pension, welfare, severance or other benefits of any
Employee by more than ten percent (10%) or make any new equity awards to any
Employee, (iii) establish, adopt, amend or terminate any Benefit Plan applicable
predominately to Employees or amend the terms of any outstanding equity-based
awards predominately with respect to Employees, (iv) take any action to
accelerate the vesting or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Benefit Plan applicable
predominately to Employees, to the extent not already provided in any such
Benefit Plan or (v) change any actuarial or other assumptions used to calculate
funding obligations with respect to any Benefit Plan applicable predominately to
Employees or to change the manner in which contributions to such plans are made
or the basis on which such contributions are determined, except as may be
required by GAAP;

 

-41-



--------------------------------------------------------------------------------

(f) Modify or rescind any of the Licenses and Permits, except in the ordinary
course of business consistent with past practice;

(g) Except for (i) Indebtedness to Seller, either of the Companies or any of the
Transferred Subsidiaries or (ii) in the ordinary course of business consistent
with past practice, incur any Indebtedness;

(h) Except as required by GAAP, make any material change in any method of
accounting or make any material tax election other than (i) an election made
consistent with past practices of the Companies and the Transferred Subsidiaries
or (ii) any change that also applies to Seller and its Affiliates (other than
the Companies and their respective Subsidiaries);

(i) Enter into any new material line of business;

(j) Settle any Action where such settlement would reasonably be expected to
impose any material restriction on the Companies or the Transferred Subsidiaries
that would remain in effect after the Closing Date;

(k) Materially increase or decrease the Reserve Amount except in the ordinary
course of business and consistent with GAAP;

(l) Except as would not reasonably be expected to result in an increased Tax
liability for a taxable period (or portion thereof) ending after the Closing
Date with respect to Purchaser, the Companies or the Transferred Subsidiaries,
make, amend, or revoke any material election relating to Taxes; adopt or change
any accounting method relating to Taxes; file any amended material Tax Return;
enter into any Tax sharing, Tax allocation, Tax indemnity or similar agreement;
enter into any closing agreement; settle or compromise any claim or assessment
relating to Taxes; consent to any extension or waiver of the limitations period
applicable to any Taxes or Tax Returns; enter into any material transaction (or
transactions, which in the aggregate are material) pursuant to which
consideration is received by any Company or Transferred Subsidiary prior to the
Closing Date but the income associated with such consideration is includable in
the income of such Company or Transferred Subsidiary in a period that begins
after the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period beginning after the Closing Date, other than in the
ordinary course of business consistent with past practice or a transaction that
is permitted under Section 7.1;

(m) Cancel any material indebtedness (individually or in the aggregate) or waive
any claims or rights of substantial value in excess of $10,000,000;

(n) Acquire by merging or consolidating with, or by purchasing a substantial
portion of the assets of, or by any other manner, any business or any
corporation, partnership, association or other business organization or division
thereof or otherwise acquire any assets (other than inventory) that are
material;

(o) Make or incur any capital expenditure that is not currently approved in
writing or budgeted and that, individually, is in excess of $2,500,000 or make
or incur any such expenditures which, in the aggregate, are in excess of
$10,000,000; or

 

-42-



--------------------------------------------------------------------------------

(p) Agree, whether or not in writing, to do any of the foregoing.

7.2 Reasonable Best Efforts. (a) Each of the parties agrees to use its
reasonable best efforts promptly to take, or cause to be taken, in good faith,
all actions that are necessary, proper or advisable to consummate and make
effective the transactions contemplated by this Agreement and the Ancillary
Agreements as promptly as practicable, including using its reasonable best
efforts to (i) take all reasonable acts necessary to cause the conditions
precedent set forth in ARTICLE 8 to be satisfied, (ii) obtain all Required
Governmental Approvals and (iii) obtain all other necessary consents, approvals
or waivers from third parties (including all Third-Party Consents).

(b) Each party shall use its reasonable best efforts to prepare or cause to be
prepared as promptly as practicable all documentation and make all filings
necessary to obtain all Required Governmental Approvals. Purchaser and Seller
will provide such assistance, information and cooperation to each other as is
reasonably required to obtain any Required Governmental Approvals, other
third-party consents and any notices (including Third-Party Consents) and,
subject to applicable Law, will provide each other with the reasonable
opportunity to review any applications, notices or other filings proposed to be
made with respect to the transactions contemplated hereby (and will give due
consideration to any comments and suggestions made with respect thereto by the
other party). In connection therewith, each party will notify the other promptly
following the receipt of any comments from any Governmental Authority and of any
request by any Governmental Authority for amendments, supplements or additional
information in respect of any application, notice or other filing with such
Governmental Authority and will supply the other party with copies of all
material correspondence between such party or any of its Representatives, on the
one hand, and any Governmental Authority in connection with obtaining any
Required Governmental Approval, on the other hand; provided that such disclosure
is permitted under applicable Law.

(c) Without limiting the generality of the foregoing, each of Seller and
Purchaser will as promptly as practicable, but in no event later than ten
(10) Business Days following the execution and delivery of this Agreement, file
with the FTC and the DOJ the notification and report form required for the
transactions contemplated hereby and any supplemental information required in
connection therewith pursuant to the HSR Act. Each party hereto represents and
warrants that such notification and report form and all such supplemental
information submitted by such party or its ultimate parent, and any additional
supplemental information filed by such party after the date of the original
filing, will be in substantial compliance with the requirements of the HSR Act.
Seller and Purchaser shall each furnish to the other such necessary information
and reasonable assistance as the other may request in connection with its
preparation of any filing or submission that is necessary under the HSR Act.
Seller and Purchaser shall keep each other apprised of the status of any
communications with, and inquiries or requests for additional information from,
the FTC or the DOJ, and shall each use its reasonable best efforts to comply
promptly with any such inquiry or request. Seller and Purchaser will each use
its reasonable best efforts to cause the expiration or early termination of the
waiting period required under the HSR Act as a condition to the purchase and
sale of Shares under this Agreement and shall use reasonable best efforts to
defend against any action of the FTC or the DOJ to enjoin such purchase and sale
and to satisfy any conditions imposed or to avoid the imposition thereof, by the
FTC or DOJ, as applicable.

7.3 Pre-Closing Access and Information. (a) Prior to the earlier of the Closing
Date or the termination of this Agreement pursuant to its terms, subject to
applicable Law,

 

-43-



--------------------------------------------------------------------------------

Purchaser shall be entitled, at Purchaser’s expense, to have such access to the
offices, Representatives, and books, data, files, information, records,
documents, correspondence and other materials of the Companies and the
Transferred Subsidiaries as Purchaser may reasonably request. Any such access
pursuant to this Section 7.3(a) shall be conducted or occur at reasonable times
during regular business hours, as approved in advance by Seller and shall not
otherwise unreasonably interfere with business or operations of Seller and its
Subsidiaries; provided that any such access shall be subject to the terms and
conditions of the Confidentiality Agreement; provided further that the auditors
and independent accountants of Seller or any of its Affiliates shall not be
obligated to make any work papers available to any Person unless and until such
Person has entered into reasonable and customary third-party access and
confidentiality agreements in form and substance acceptable to such auditors or
accountants.

(b) The foregoing shall not require Seller or Seller’s Affiliates to permit any
inspection, or to disclose any information, that could reasonably be expected to
result in (i) the disclosure of any Trade Secrets or the violation of any
obligations of Seller or Seller’s Affiliates with respect to confidentiality if
Seller shall have used reasonable best efforts to obtain the consent of such
third party to such inspection or disclosure, (ii) the waiver of any applicable
legally recognized privilege or (iii) the violation of any applicable Law,
including the rules and regulations of any banking regulator to which Seller or
any Affiliate of Seller is subject.

(c) Within ten (10) Business Days following execution of this Agreement, Seller
shall make available to Purchaser (i) true and correct copies of all customer
complaints received by Morgan Keegan since January 1, 2009 and relating to
Morgan Keegan or any of Morgan Keegan’s current or former Associated Persons
(other than any customer complaints relating to any RMK Fund) and all responses
and other correspondence relating thereto, and (ii) true and correct copies of
all reports on Forms U-4 and U-5 filed with respect to an Associated Person of
Morgan Keegan since January 1, 2009.

7.4 Post-Closing Access. (a) Seller and its Affiliates shall have the right,
subject to compliance with all applicable Laws (including privacy Laws), to
retain copies of all books, data, files, information, records, documents,
correspondence and other materials in any media (including, for the avoidance of
doubt, Tax Returns and other information and documents relating to tax matters)
of each of the Companies and the Transferred Subsidiaries (i) relating to
information (including employment and medical records) regarding the Employees
or relating to the Tax Returns of, or that include, the Companies or the
Transferred Subsidiaries, (ii) as required by any legal or regulatory authority,
including any applicable Law or regulatory request or (iii) as may be necessary
for Seller and its Affiliates to perform their respective obligations pursuant
to this Agreement, the Ancillary Agreements or any other agreement between
Seller and its Affiliates, on the one hand, and the Companies or any of the
Transferred Subsidiaries, on the other hand, that will remain in effect after
the Closing.

(b) After the Closing, Purchaser shall allow Seller and its Affiliates, upon
reasonable prior notice and during regular business hours and subject to
compliance with all applicable Laws (including privacy Laws), the right, at
Seller’s expense, to examine and make copies of any books, data, files,
information, records, documents, correspondence and other materials of the
Companies or the Transferred Subsidiaries for any reasonable, non-competitive
business purpose, including the preparation or examination of Tax Returns,
regulatory filings and financial statements, the conduct of any litigation or
the

 

-44-



--------------------------------------------------------------------------------

conduct of any regulatory, contractholder, participant or other dispute
resolution (whether pending or threatened) and the discharge of its
indemnification obligations under this Agreement; provided that the auditors and
independent accountants of Purchaser or any of its Affiliates shall not be
obligated to make any work papers available to any Person unless and until such
Person has entered into reasonable and customary access and confidentiality
agreements in form and substance acceptable to such auditors or accountants.

(c) Subject to Section 7.4(d), Purchaser agrees that, with respect to all
original books, data, files, information, records, documents, correspondence and
other materials of each of the Companies and the Transferred Subsidiaries
existing as of the Closing Date, it will (and will cause each of the Companies
and the Transferred Subsidiaries and any other Affiliates of the Purchaser to)
(i) comply in all material respects with all applicable Laws relating to the
preservation and retention of records, (ii) apply preservation and retention
policies that are no less stringent than those generally applied by Purchaser
from time to time with respect to its other businesses and that are customary
for similar businesses and (iii) maintain such books, data, files, information
and other records for examination and copying by Seller (such copying to be at
the expense of Seller) for six years following the Closing (or, in the case of
any books, data, files, information and other records with respect to Taxes
relating to the Companies and their Subsidiaries, for the length of time, if
longer, required by Section 9.4); provided that after such six-year period
Purchaser shall use its reasonable best efforts to provide Seller with at least
ninety (90) days’ written notice prior to destroying or disposing of any such
books, data, files, information and other records, at which time and at the
option and expense of Seller, Purchaser shall deliver such books, data, files,
information, records, documents, correspondence and other materials to Seller.

(d) Notwithstanding anything in this Agreement to the contrary, Purchaser agrees
to retain and preserve all documents subject to Litigation Holds (the
“Litigation Hold Documents”), until such time as Seller notifies Purchaser in
writing that such documents may be destroyed, and Seller shall use reasonable
best efforts to notify Purchaser within ninety (90) days of the termination of
any applicable Litigation Hold. Purchaser shall provide Seller and its
Affiliates with access to any documents subject to this Section 7.4(d) in
accordance with the terms of Section 7.4(a).

7.5 Employee Benefit Matters. (a) For the period commencing on the Closing Date
and ending on ninetieth (90th) day after the Closing Date (the “Continuation
Period”), Purchaser shall make available or cause its Affiliates to make
available to each Associated Person set forth in the Private Client Group
Schedule, Public Finance Group Schedule or Fixed Incomes RR’s Schedule who
continues employment with the Companies, the Transferred Subsidiaries, Purchaser
or any of the Affiliates of Purchaser following the Closing Date (each, a
“Continuing Employee”) compensation arrangements which are substantially similar
to Morgan Keegan’s and consistent with Purchaser’s compensation policies. In
addition, during the Continuation Period, Purchaser shall provide or cause its
Affiliates to provide to the Continuing Employees, employee benefit plans,
programs, policies and arrangements that are substantially similar to Morgan
Keegan’s and consistent with Purchaser’s employee benefit plans, programs,
policies and arrangements.

(b) Effective as of the Closing Date, the Employees and their applicable
dependents shall cease to accrue benefits under any Seller Benefit Plans. From
and after the Closing Date, to the extent applicable and permitted under the
applicable Purchaser Benefit Plan (as defined below), (i) each Employee shall
receive full credit for all service

 

-45-



--------------------------------------------------------------------------------

with the Companies or any of their Affiliates for purposes of any employee
benefit plan sponsored or maintained by Purchaser or its Affiliates (“Purchaser
Benefit Plans”) including, but not limited to, recognition of service for
eligibility, vesting, level of benefit and benefit accrual (other than benefit
accrual under a defined benefit pension plan), (ii) Purchaser or its Affiliates,
as applicable, shall waive all limitations as to pre-existing and at-work
conditions, if any, with respect to participation and coverage requirements
applicable to each Employee under Purchaser Benefit Plans that are welfare
benefit plans and (iii) Purchaser or its Affiliates shall provide credit to each
Employee for any co-payments and deductibles paid by such employees under the
Seller Benefit Plans for the plan year during which the Closing Date occurs.
Seller and Purchaser shall negotiate in good faith during the period commencing
as of the date hereof and ending prior to the Closing Date to agree upon
appropriate transition arrangements related to (i) treatment of claims for
health, dental and short-term disability benefits incurred by the Employees and
their applicable dependents under any of the Seller Benefit Plans prior to the
Closing Date, regardless of whether such claims were reported before or after
the Closing Date, (ii) continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) (and any similar state
law), Section 4980B of the Code, and Part 6 of Subtitle B of Title I of ERISA
and the regulations thereunder for Employees and their eligible dependents,
including an agreement for the provision of COBRA coverage to applicable
Employees and their applicable dependents under applicable Seller Benefit Plans
for a period of ninety (90) days after the Closing Date, and (iii) true up of
participating Employee’s health flexible spending contributions between
Purchaser’s health flexible spending account plan (“Purchaser Health FSA”) and
Seller’s Cafeteria Plan (“Seller Health FSA”).

(c) Purchaser shall cause an aggregate of between $250 million to $300 million
to be committed in connection with stay bonuses, severance, retention and other
transition/restructuring costs pursuant to a retention program mutually agreed
in good faith between Purchaser and Seller prior to the date hereof.

(d) Promptly after execution of this Agreement, but in no event later than
thirty (30) days prior to the Closing Date, Seller shall deliver to Purchaser
Schedule 7.5(d) of Seller’s Disclosure Schedules which shall set forth a true
and complete list of each participant in any Company Benefit Plan together with
such participant’s vested amounts and vesting schedule.

(e) Prior to the Closing Date, if requested by Purchaser in writing, Seller
shall pass, or shall cause to be passed, a resolution to terminate the Morgan
Keegan Revised Profit Sharing and Retirement Savings Plan (the “Retirement
Plan”), effective immediately prior to the Closing Date. Any other actions
related to the termination of the Retirement Plan, including, but not limited
to, applying to the IRS for a determination letter related to such termination
and making any plan amendments, shall be taken following the Closing Date by the
Companies, the Transferred Subsidiaries, Purchaser or any Affiliate of
Purchaser, as determined by Purchaser.

7.6 Certain Intercompany Matters. Except as contemplated by any of the Ancillary
Agreements or otherwise Previously Disclosed, (a) all services provided by
Seller or any of its Affiliates (other than the Companies or the Transferred
Subsidiaries) to any of the Companies or the Transferred Subsidiaries, (b) all
services provided to Seller or any of its Affiliates (other than the Companies
or the Transferred Subsidiaries) by any of the Companies or the Transferred
Subsidiaries and (c) all agreements between Seller or any of its Affiliates
(other than the Companies or the Transferred Subsidiaries) on the one hand,

 

-46-



--------------------------------------------------------------------------------

and any of the Companies or the Transferred Subsidiaries, on the other hand, in
each case shall be terminated as of immediately prior to the Closing without
payment or incurrence of further liability or obligation (contingent or
otherwise) thereunder.

7.7 Non-Solicitation. (a) During the period beginning on the Closing Date and
ending on the 18-month anniversary of the Closing Date, and except as otherwise
required or permitted by any Ancillary Agreement, Seller and its Affiliates
(collectively, the “Restricted Entities”) shall not, directly or indirectly:

(i) Induce, solicit or encourage, or attempt to induce, solicit or encourage,
any Restricted Customer to (1) use a Restricted Entity to provide any services
which are offered by the Companies and the Transferred Subsidiaries as of the
Closing Date (the “Restricted Services”) or (2) reduce, terminate or adversely
modify the employment of the Companies or the Transferred Subsidiaries for such
services, in each case other than as a consequence of a general solicitation
conducted by a Restricted Entity not specifically directed at Restricted
Customers; or

(ii) Solicit, hire or attempt to solicit or hire any Continuing Employee for
employment or in any other capacity (including as an independent contractor or
consultant) with a Restricted Entity; provided, however, that the foregoing
shall not apply to any (1) individual whose employment or service was terminated
by the Companies or the Transferred Subsidiaries, (2) publishing or posting of
open positions in the course of normal hiring practices which are not
specifically sent to, or do not specifically target, Continuing Employees or
hiring as a result of such posting, (3) solicitations made by third-party search
firms that have not been directed by Seller or its Affiliates to specifically
solicit such individuals or hiring as a result of such solicitations, or
(4) individual who approaches a Restricted Entity seeking to be hired as an
employee or in another capacity (including as an independent contractor or
consultant) if no Restricted Entity had previously attempted to solicit or hire
such individual.

(b) Purchaser agrees that from the date hereof until the 18-month anniversary of
the Closing Date it shall not, and shall cause its Affiliates (including the
Companies and the Transferred Subsidiaries) not to, directly or indirectly,
solicit, hire or attempt to solicit or hire any employee of Seller or any of its
Affiliates who is not a Continuing Employee for employment or in any other
capacity (including as an independent contractor or consultant); provided,
however, that the foregoing shall not apply to any (i) individual whose
employment or service was terminated by Seller or its Affiliates,
(ii) publishing or posting of open positions in the course of normal hiring
practices which are not specifically sent to, or do not specifically target,
employees of Seller or its Affiliates or hiring as a result of such posting, or
(iii) solicitations made by third-party search firms that have not been directed
by Purchaser or its Affiliates (including the Companies and the Transferred
Subsidiaries) to specifically solicit such individuals or hiring as a result of
such solicitations.

(c) The parties acknowledge that the covenants set forth in this Section 7.7 are
an essential element of this Agreement and that, but for the agreement of each
party to comply with these covenants, the other party would not have entered
into this Agreement. The parties acknowledge that this Section 7.7 constitutes
an independent covenant that shall not be affected by performance or
nonperformance of any other

 

-47-



--------------------------------------------------------------------------------

provision of this Agreement. The existence of any claim or cause of action
against one party by the other party, whether predicated on the breach of this
Agreement or otherwise, shall not constitute a defense to the enforcement of the
covenants contained in this Section 7.7. The parties have independently
consulted with their respective counsel and after such consultation agree that
the covenants set forth in this Section 7.7 are reasonable and proper in scope,
duration, geographical area and in all other respects. If any such covenant is
found to be invalid, void or unenforceable in any situation in any jurisdiction
by a final determination of a court or any other Governmental Authority of
competent jurisdiction, Seller and Purchaser agree that: (i) such determination
shall not affect the validity or enforceability of (1) the offending term or
provision in any other situation or in any other jurisdiction or (2) the
remaining terms and provisions of this Section 7.7 in any situation in any
jurisdiction; (ii) the offending term or provision shall be reformed rather than
voided and the court or Governmental Authority making such determination shall
have the power to reduce the scope, duration or geographical area of any invalid
or unenforceable term or provision, to delete specific words or phrases, or to
replace any invalid or enforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable provision, in order to render the restrictive
covenants set forth in this Section 7.7 enforceable to the fullest extent
permitted by applicable Law; and (iii) the restrictive covenants set forth in
this Section 7.7 shall be enforceable as so modified.

(d) The parties hereby acknowledge and agree that irreparable damage would occur
if this Section 7.7 were not performed in accordance with its specific terms and
that any breach of this Section 7.7 by the other party could not be adequately
compensated in all cases by monetary damages alone. Accordingly, in addition to
any other right or remedy to which such party may be entitled, at law or in
equity or under this Agreement, such party shall be entitled to enforce this
Section 7.7 by a decree of specific performance and to temporary, preliminary
and permanent injunctive relief to prevent breaches or threatened breaches of
this Section 7.7, without posting any bond or other undertaking.

(e) For the avoidance of doubt, none of the restrictions imposed by applicable
subsections of this Section 7.7 shall apply to any Person that is an Affiliate
of a party to this Agreement if such Person ceases to be an Affiliate of such
party.

7.8 Insurance. (a) From and after the Closing Date, the Companies and the
Transferred Subsidiaries shall cease to be insured by Seller’s or its
Affiliates’ (other than the Companies or the Transferred Subsidiaries) blanket
insurance policies or by any of their self-insured programs. After the Closing
Date, to the extent that any claim has been made under any of the insurance
policies of Seller or any of its Affiliates (other than the Companies and the
Transferred Subsidiaries) that relates to the conduct of business by the
Companies or the Transferred Subsidiaries prior to the Closing Date and an
accrual for such claim is reflected in the Companies’ unaudited consolidated
balance sheet (excluding MAM and the Trust Department) as of the Closing Date,
Seller agrees that any recovery with respect to any such claims (net of any
out-of-pocket expenses incurred by Seller or its Affiliates) shall be promptly
paid to Purchaser.

(b) With respect to events or circumstances relating to the Companies or the
Transferred Subsidiaries that occurred or existed prior to the Closing Date that
are covered by occurrence-based third-party liability insurance policies and any
workers’ compensation insurance policies or comparable workers’ compensation
self-insurance programs sponsored by Seller or its Affiliates (other than the
Companies and the

 

-48-



--------------------------------------------------------------------------------

Transferred Subsidiaries), the Companies and the Transferred Subsidiaries may
make claims after the Closing Date under such policies and programs; provided,
however, that by making any such claims, Purchaser agrees to reimburse Seller
for any increased costs incurred by Seller or its Affiliates as a result of such
claims, including any retroactive or prospective premium adjustments associated
with such coverage, as such amounts are determined in accordance with those
policies and programs generally applicable from time to time to Seller or its
Affiliates. As of the first anniversary of this Agreement, Purchaser shall no
longer have access to such occurrence-based third-party liability insurance
policies of Seller and its Affiliates or to such workers’ compensation insurance
policies or comparable workers’ compensation self-insurance programs that apply
to the locations at which the Companies and the Transferred Subsidiaries
operated prior to the Closing Date, and Purchaser shall assume full
responsibility for, and release Seller and its Affiliates from, all liability
for claims, known or unknown, resulting from occurrences prior to the Closing
Date.

7.9 Ancillary Agreements. (a) Seller and Purchaser shall use their respective
reasonable best efforts to promptly negotiate in good faith and finalize the
terms and conditions of each of the following within 30 days of the date hereof:

(i) One or more agreements governing the topics listed on Schedule 7.9 of
Seller’s Disclosure Schedules (the “Continuing Services Agreements”);

(ii) A customary transition services agreement (the “Transition Services
Agreement”);

(iii) A litigation cooperation agreement among Purchaser, Seller and the
Companies governing cooperation among the parties regarding the defense and
settlement of the Legacy Arbitrations, Legacy Proceedings, Pending Litigation
Matters and Post-Closing Litigation Matters (the “Litigation Cooperation
Agreement”);

(iv) An agreement among Regions Bank and Purchaser governing certain cash sweep
arrangements as discussed in Section 7.28(b); and

(v) A fiduciary assets transfer agreement (the “Fiduciary Assets Transfer
Agreement”) pursuant to which, at Purchaser’s reasonable and customary expense,
Regions Bank will cooperate with a designated Affiliate of Purchaser to
facilitate the transfer of such assets from Regions Bank to such Affiliate of
Purchaser (subject to obtaining any required customer, grantor, beneficiary or
other consent).

(b) At the Closing, Seller shall, and shall cause each of its Affiliates that is
a party to any Ancillary Agreement to, execute and deliver such Ancillary
Agreement to which it is a party, and Purchaser shall, and shall cause each of
its Affiliates that is a party to any Ancillary Agreement to, execute and
deliver such Ancillary Agreement.

7.10 Notice of Developments. Prior to the Closing, Seller and Purchaser agree to
promptly notify the other in case of a development that is reasonably likely to
have a Company Material Adverse Effect or a Purchaser Material Adverse Effect,
as applicable.

 

-49-



--------------------------------------------------------------------------------

7.11 Further Assurances. On and after the Closing Date, Seller (as reasonably
requested from time to time by Purchaser) and Purchaser (as reasonably requested
from time to time by Seller) shall take all reasonably appropriate action and
execute any additional documents, instruments or conveyances of any kind (not
containing additional representations and warranties) which may be reasonably
necessary to carry out any of the provisions of this Agreement.

7.12 Transfer of MAM. Notwithstanding anything in this Agreement to the
contrary, prior to the Closing, Seller shall cause (a) MAM to transfer all of
the issued and outstanding capital stock of MAM’s Subsidiary to MK Holding and
(b) MK Holding to transfer all of the issued and outstanding capital stock of
MAM to Seller or an Affiliate of Seller (other than the Companies or the
Transferred Subsidiaries) (clauses (a) and (b), collectively, the “MAM
Restructuring”); provided that all costs of such transfer shall be borne solely
by Seller or an Affiliate of Seller (other than the Companies or the Transferred
Subsidiaries).

7.13 Confidentiality. The parties agree that the Confidentiality Agreement shall
survive the execution and delivery of this Agreement, any termination of this
Agreement and the consummation of the transactions contemplated by this
Agreement pursuant to its terms; provided that the confidentiality and use
provisions of the Confidentiality Agreement shall survive until the fifth
anniversary of the date of this Agreement (notwithstanding any earlier
termination date in respect of the confidentiality and use provisions set forth
in the Confidentiality Agreement). Purchaser hereby consents to the receipt of
Employee Information (as defined in the Confidentiality Agreement) pursuant to
Section 4 of the Confidentiality Agreement.

7.14 Publicity; Notices. Until the Closing Date, the parties hereto shall
coordinate with each other as soon as practicable in advance as to (a) the form
and content of any external communication, including any communication intended
for dissemination or to reach, or reasonably expected to be disseminated or to
reach, members of the public regarding the transactions contemplated by this
Agreement and (b) the form and content of any communication from Purchaser to
any Continuing Employee. Neither party shall disseminate any such communication
without adequate advance notice and the prior consent of the other, which shall
not be unreasonably withheld or delayed, except that nothing contained in this
Agreement shall prevent the parties hereto from making any and all public
disclosures legally required to comply with any applicable securities laws or
regulations or requests of Governmental Authorities; provided that, to the
extent possible under the circumstances, the party making such disclosure
consults with the other party, and considers in good faith the views of the
other party, before doing so. Notice and consent given in connection with this
Section 7.14 may be given by email to one or more individuals designated by each
of the parties hereto.

7.15 Director Indemnification; Exculpation. (a) All rights to indemnification
for and exculpation from liabilities for acts or omissions occurring at or prior
to the Closing now existing in favor of any employees of Seller or any of its
Affiliates currently or formerly serving as directors of any of the Companies or
the Transferred Subsidiaries (or any of their respective predecessor entities)
or any employees of Seller or any of its Affiliates who become prior to the
Closing a director of any of the Companies or the Transferred Subsidiaries
(each, an “Indemnified Director”) as provided in the Constituent Documents of
each such Person, or in any indemnification agreement between such Indemnified
Director and such Person (in each case, as in effect on the date of this
Agreement), shall survive the Closing and shall continue in full force and
effect in accordance with their

 

-50-



--------------------------------------------------------------------------------

respective terms for a period of six years from the Closing; provided, however,
that all rights to indemnification in respect of any Action asserted or made
prior to the Closing or within such six-year period shall continue until the
final disposition of such Action.

(b) From and after the Closing until the sixth anniversary thereof, the
Constituent Documents of each of the Companies and the Transferred Subsidiaries
shall contain provisions no less favorable with respect to indemnification,
advancement of expenses and exculpation of Indemnified Directors than are
presently set forth in such Constituent Documents, which provisions shall not be
amended, repealed or otherwise modified in any manner that would adversely
affect the rights thereunder of any such individuals.

(c) In the event that, after the Closing, any of the Companies or the
Transferred Subsidiaries (or their respective successors or assigns)
(i) consolidates with or merges into any other Person and is not the continuing
or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or a substantial portion of its properties and
other assets to any Person, then, and in each such case, Purchaser shall cause
such Company or such Transferred Subsidiary, as applicable, to cause proper
provision to be made so that such successors and assigns shall expressly assume
the obligations set forth in this Section 7.15.

(d) The provisions of this Section 7.15 are intended to be for the benefit of,
and will be enforceable by, each Indemnified Director and his or her heirs and
are in addition to, and not in substitution for, any other rights to
indemnification or contribution that any such person may have from any of the
Companies or the Transferred Subsidiaries or any other person by contract or
otherwise except as expressly provided in this Agreement.

(e) Concurrently with the Closing, Purchaser shall release, on behalf of itself
and each of its Affiliates (including the Companies and the Transferred
Subsidiaries), each Indemnified Director who is not an Employee of the Companies
or the Transferred Subsidiaries from and against any and all past, existing or
future, claims, demands, obligations and liabilities, whether known or unknown,
suspected or unsuspected, at law or in equity, arising from or related to any
act or omission by any of those individuals in their capacity of directors or
officers of any of the Companies and the Transferred Subsidiaries prior to the
Closing (“Pre-Closing Claims”). Purchaser also acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, prior to the Closing,
Seller shall be entitled to cause the Companies and the Transferred Subsidiaries
to release each Indemnified Director and each other such Person referred to in
the prior sentence from all Pre-Closing Claims.

7.16 Release of Guarantees. Purchaser shall reasonably cooperate with Seller
prior to the Closing Date in Seller’s efforts to terminate as of the Closing,
all guarantees or commitments by Seller or its Affiliates (other than the
Companies and the Transferred Subsidiaries) of specified obligations of any of
the Companies or the Transferred Subsidiaries under any agreements to which any
of the Companies or the Transferred Subsidiaries is a party (the “Seller
Performance Guarantees”), including if requested by the relevant beneficiary of
such Seller Performance Guarantee following discussions between such beneficiary
and Purchaser, by offering guarantees, support or other security arrangements
reasonably acceptable to the relevant beneficiary of such Seller Performance
Guarantee (including bank or other third-party guarantees, letters of credit or
insurance) or taking such other actions as Purchaser and such beneficiary may
mutually agree on.

 

-51-



--------------------------------------------------------------------------------

Purchaser shall not take any action to cause any Seller Performance Guarantees
(and, so long as any Seller Performance Guarantee remains in effect, obligations
thereunder) to be renewed, extended, expanded or amended after the Closing. If
any Seller Performance Guarantees are not terminated as of the Closing (the
“Continuing Seller Performance Guarantees”), Purchaser shall (a) use its
reasonable best efforts to procure that the Continuing Seller Performance
Guarantees be terminated as promptly as practicable after the Closing on terms
reasonably acceptable to the parties to this Agreement, (b) defend, indemnify
and hold harmless Seller and its Affiliates against and from, and reimburse
Seller and its Affiliates for any losses incurred to the extent relating to or
arising under the Continuing Seller Performance Guarantees following the Closing
and (c) procure that such documents, as are reasonably requested by Seller or
its Affiliates, be executed by Purchaser to further evidence the obligations set
forth in clauses (a) and (b) of this Section 7.16.

7.17 Intellectual Property. (a) Except as specifically provided in this
Section 7.17, Purchaser acknowledges and agrees that none of Purchaser or its
Affiliates is purchasing, acquiring, receiving a license to or otherwise
obtaining any right, title or interest in, to or under any Intellectual Property
Rights owned or licensed by Seller or any of its Affiliates (other than the
Companies and the Transferred Subsidiaries), including in or to the Seller
Trademarks.

(b) At the Closing, Seller and the Companies will enter, or will cause their
respective Affiliates to enter as applicable, into a transitional trademark
license agreement (the “Transitional Trademark License Agreement”) having the
following terms:

(i) Seller, or its Affiliates, as applicable, shall grant to the Companies and
the Transferred Subsidiaries a worldwide, non-exclusive, non-transferable,
non-sublicensable, royalty-free license for the Companies and the Transferred
Subsidiaries to continue using the Seller Trademarks in substantially the same
manner that the Companies and the Transferred Subsidiaries used the Seller
Trademarks immediately prior to Closing for a period up to one hundred eighty
(180) days following the Closing (the “Transition Period”). Purchaser shall
cause the Companies and the Transferred Subsidiaries to cease all use of the
Seller Trademarks upon the expiration of the Transition Period. Purchaser shall
not, and shall cause the Companies and the Transferred Subsidiaries not to
(i) contest the ownership or validity of Seller’s rights in and to the Seller
Trademarks and (ii) adopt, use, register or attempt to register in any
jurisdiction any of the Seller Trademarks or instruct others to do any of the
foregoing; and

(ii) The Companies, or their respective Subsidiaries, as applicable, shall grant
to Seller and its Subsidiaries a worldwide, non-exclusive, non-transferable,
non-sublicensable, royalty-free license for Seller and its Subsidiaries to
continue using the Company Trademarks in substantially the same manner that
Seller and its Subsidiaries used the Company Trademarks immediately prior to
Closing for the Transition Period. Seller and its Subsidiaries shall cease all
use of the Company Trademarks upon the termination of the Transition Period.

(c) Subject to Section 4.17(j), Seller or its Affiliates, as applicable, and the
Companies or the Transferred Subsidiaries, as applicable, shall voluntarily
surrender for cancellation prior to the end of the Transition Period any
Combination Trademark.

 

-52-



--------------------------------------------------------------------------------

7.18 Transition Plan. Between the date of this Agreement and the Closing Date,
Seller and Purchaser shall, in accordance with mutually acceptable guidelines
and procedures and in all events in accordance with applicable Law and internal
policies: (i) designate certain Persons (including, in the case of Persons
designated by Seller, representatives of the Companies) to serve as members of
one or more (as agreed by Seller and Purchaser) transition teams with
representatives of the other party and cause such Persons to devote a reasonable
amount of time to discussing transition matters, including periodic meetings to
discuss planning and implementation of transition plans, and (ii) reasonably
cooperate with the other party to assist in the formulation of a transition plan
in furtherance of the transactions contemplated by the Transition Services
Agreement; provided that Seller and its Affiliates (including the Companies and
the Transferred Subsidiaries) shall not be required to disclose to Purchaser or
any of its Affiliates any Trade Secrets and any other confidential information
owned or held by Seller or any of its Affiliates (including, prior to Closing,
the Companies and the Transferred Subsidiaries); provided further that
implementation of such transition plan shall commence only following the Closing
Date in accordance with the Transition Service Agreement.

7.19 Return of Excess Reserves. On the third anniversary of the Closing Date
(the “Reserve Measurement Date”), Purchaser shall, or shall cause the Companies
or the Transferred Subsidiaries, as applicable, to, transfer to Seller an amount
(such amount, the “Excess Reserve Amount”), if positive, in immediately
available funds equal to (a) the Reserve Amount, minus (b) the aggregate of all
Losses incurred on or prior to the Reserve Measurement Date and the amount
estimated by Purchaser to be necessary to indemnify and hold harmless the
Purchaser Indemnified Parties from all Losses relating to an unresolved claim
asserted on or prior to the Closing Date. If the Excess Reserve Amount is not
positive, then Purchaser shall have no obligation to make any payment, or cause
Morgan Keegan to make any payment, to Seller pursuant to this Section 7.19.

7.20 Liquidity. (a) Subject to applicable Law, Purchaser and Seller (or one or
more of their respective Affiliates) shall cooperate and use their reasonable
best efforts to restructure Seller’s and Regions Bank’s existing facilities to
Morgan Keegan and the Purchaser into one or more arm’s length credit facilities
having a three (3) year term and market-based provisions (as shall be agreed
between the parties and including appropriate collateral and guarantees, if
necessary) in order to provide additional liquidity to Purchaser and its
Affiliates after the Closing; provided that if prior to the Closing Date,
Purchaser and Seller (or one or more of Seller’s Affiliates) do not enter into
credit facilities providing at least $200 million of liquidity to Purchaser or
its Affiliates (including Morgan Keegan), Purchaser may elect to require that
Morgan Keegan pay the Pre-Closing Dividend in all auction rate securities,
Limited Partnership Interests (other than Non-Transferable Limited Partnership
Interests and Limited Partnership Interests for which consent to transfer has
not been obtained as of the date of the Pre-Closing Dividend and after Seller’s
use of its reasonable best efforts to obtain such consent) and Other Investments
owned directly by the Companies and the Transferred Subsidiaries as of the date
of the Pre-Closing Dividend (and not in a fiduciary or similar capacity) and
cash for the remainder (it being understood that Seller can transfer or
liquidate any such securities prior to the Closing Date pursuant to
Section 7.25(b)).

(b) Subject to applicable Law, if requested by Purchaser prior to the Closing,
Purchaser and Seller (or one or more of their respective Affiliates) shall also
cooperate and use their reasonable best efforts to enter into one or more arm’s
length unsecured credit facilities providing additional liquidity of up to $50
million having market-based provisions (as shall be agreed between the parties).

 

-53-



--------------------------------------------------------------------------------

7.21 Supplemental Disclosures. As of the date no later than five (5) Business
Days prior to the Closing, Seller shall provide to Purchaser (i) an update to
the General Partner Interests Schedule, Limited Partnership Interest Schedule
and Other Investments Schedule to reflect any changes to such schedules after
the date hereof and (ii) an update regarding any Pending Litigation Matter,
Legacy Arbitration or Legacy Proceeding that arises after the date hereof.

7.22 Financing; Financing Cooperation. (a) Notwithstanding anything contained in
this Agreement to the contrary, Purchaser acknowledges and agrees that Closing
is not conditioned upon Purchaser obtaining any financing. Notwithstanding
anything to the contrary contained in this Agreement, Seller shall not be deemed
to be in breach of the covenant set forth in this Section 7.22 so long as Seller
has acted in good faith to comply with the cooperation and assistance set forth
in this Section 7.22. Purchaser shall use its reasonable best efforts to take,
and to cause to be taken, all actions and to do, and to cause to be done, all
things necessary to arrange the Financing on the terms and subject to the
conditions described in the Financing Commitment Letters (including the “flex”
provisions therein) and shall not permit any amendment, supplement or
modification to be made to, or any waiver by Purchaser of any provision or
remedy under the Financing Commitment Letters, if such amendment, supplement,
modification or waiver would (i) reduce the aggregate amount of net cash
proceeds of the Financing as compared to the amount of such aggregate net cash
proceeds contemplated by the Financing Commitment Letters as in effect on the
date of this Agreement or (ii) impose new or additional conditions, or otherwise
amend, modify or expand any conditions, to the receipt of the Financing in a
manner that would (1) prevent, impede or delay the funding of the Financing or
the consummation of the transactions contemplated by this Agreement or
(2) adversely impact the ability of the Purchaser to enforce its rights against
the other parties to the Financing Commitment Letters. Purchaser shall promptly
deliver to Seller copies of any amendment, supplement, modification or waiver to
the Financing Commitment Letters. Without limiting the generality of the
foregoing and except to the extent that Purchaser has completed an offering of
debt or equity securities whose net cash proceeds replace amounts that were to
be provided under the Financing Commitment Letters and which will be available
to Purchaser for Closing, Purchaser shall use its reasonable best efforts to
(i) maintain in effect the commitments under the Financing Commitment Letters
until the consummation of the transactions contemplated by this Agreement,
(ii) negotiate and enter into definitive agreements contemplated by the
Financing Commitment Letters on terms and conditions (including, as applicable,
the “flex” provisions) no less favorable to Purchaser than those contained in
the Financing Commitment Letters, (iii) satisfy (or have waived) all conditions
and covenants in the Financing Commitment Letters that are within its control at
or prior to Closing, and otherwise comply in all material respects with its
obligations under the Financing Commitment Letters and (iv) except to the extent
that Purchaser otherwise has cash resources at Closing to fund its payment
obligations hereunder taking into account upfront and similar fees payable under
the Financing (including to the extent any “flex” provisions are implemented),
upon satisfaction of the conditions set forth in the Financing Commitment
Letters consummate the Financing at or prior to Closing. Purchaser shall keep
Seller reasonably informed of the status of its efforts to arrange the Financing
(or replacement thereof) as Seller may reasonably request, and shall provide
Seller with copies of all definitive documents related to the Financing and, as
Seller may reasonably request from time to time, drafts of such documents posted
to a lender syndicate group, provided that the fee letters may be redacted.
Without

 

-54-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, Purchaser shall give Seller prompt
notice (x) of any material breach or default by any party to any of the
Financing Commitment Letters or definitive agreements related to the Financing
of which Purchaser becomes aware, (y) of the receipt of any notice or other
communication, in each case, from any Financing source with respect to any
(1) material breach of any of its obligations under the Financing Commitment
Letters or default, termination or repudiation by any party to any of the
Financing Commitment Letters or definitive agreements related to the Financing
of any provisions of thereto or (2) material dispute or disagreements between or
among any parties to any of the Financing Commitment Letters or definitive
agreements related to the Financing with respect to the obligation to fund the
Financing or the amount of the Financing to be funded at Closing and (z) if at
any time for any reason Purchaser believes in good faith that it will not be
able to obtain all or any portion of the Financing on the terms and conditions
and in the manner or from the sources contemplated by any of the Financing
Commitment Letters or definitive agreements related to the Financing.

(b) If any portion of the Financing becomes unavailable on the terms and
conditions contemplated in the Financing Commitment Letters (including the
“flex” provisions), Purchaser shall use its reasonable best efforts to arrange
and obtain alternative financing from alternative sources subject to conditions
that are not materially less favorable in the aggregate to Purchaser than those
set forth in the Financing Commitment Letters, in an amount sufficient when
combined with other available cash resources to consummate the Acquisition and
the other transactions contemplated hereby as promptly as practicable after the
occurrence of such event. Purchaser shall have the right from time to time to
substitute other debt or equity financing for all or any portion of the
Financing from the same or alternative financing sources, provided that any such
substitution shall not expand upon in any material respect the conditions
precedent or contingencies to the funding on the “Closing Date” of the Financing
as set forth in the Financing Commitment Letters in effect on the date hereof or
reasonably be expected to cause any delay of the consummation of the
transactions contemplated hereby. In such event, the term “Financing Commitment
Letter” as used herein shall be deemed to include the new commitment letter
entered into in accordance with this Section 7.22(b). Purchaser shall provide
Seller with a copy of any new financing commitment letters obtained by Purchaser
in connection with any such alternate financing as promptly as practicable
following the execution thereof (other than redacted information consistent with
the information redacted from the Fee Letters).

(c) Seller shall provide, and cause each of Company and Transferred Subsidiary
to provide, and shall use its reasonable best efforts to cause its
Representatives to provide, to Purchaser, such cooperation reasonably requested
by Purchaser in connection with the arrangement, syndication (including
marketing efforts in connection therewith) and consummation of the Financing (as
set forth in the Financing Commitment Letters) of the transactions contemplated
herein (including any permitted replacement, amended, modified or alternative
financing). Such cooperation shall include:

(i) Furnishing Purchaser with such annual and quarterly consolidated financial
statements of the Company and Transferred Subsidiary, information regarding any
Company or Transferred Subsidiary that may be required to assist Purchaser in
the production of pro forma financial statements and business and other
financial data and information of Company and Transferred Subsidiary, in each
case, as would customarily be included in a Rule 144A offering memorandum or
prospectus for an offering of debt or equity securities, as may be reasonably
requested by

 

-55-



--------------------------------------------------------------------------------

Purchaser in order to consummate the Financing, provided, however, that Seller
shall not be required to provide information contemplated by Regulation S-X Rule
3-10 (except to the extent reasonably available), Regulation S-X Rule 3-16 and
Item 402 of Regulation S-K;

(ii) Participating, upon reasonable notice, in meetings, presentations, due
diligence sessions, road shows, drafting sessions and sessions with rating
agencies in connection with the Financing and otherwise cooperating in
syndication efforts;

(iii) Assisting with the preparation of customary materials for rating agency
presentations, marketing materials, bank information memoranda, offering
documents, credit or other loan documents (including schedules thereto),
security agreements or documents (including schedules thereto), perfection
certificates or similar documents, and other documents in connection with the
Financing to the extent that any such rating agency presentations, marketing
materials, bank information memoranda, offering documents, and any of the other
documents described in this clause (iii) shall contain disclosure reflecting the
Companies and the Transferred Subsidiaries;

(iv) Using reasonable best efforts to obtain accountant’s comfort letters
(including customary negative assurances) relating to the financial statements
and other financial data of the Company and the Transferred Subsidiary as
reasonably requested by Purchaser;

(v) Using reasonable best efforts to obtain customary accountants’ consents to
the use of their reports in any material relating to the Financing as reasonably
requested by Purchaser;

(vi) Cooperating reasonably with the due diligence of the Financing Sources;

(vii) Taking such corporate actions (subject to the occurrence of Closing)
reasonably requested by Purchaser to permit the consummation of the Financing;

(viii) Executing and delivering financing agreements and documents, including
underwriting, purchase and placement agreements, indentures, credit or other
loan documents, currency or interest hedging agreements, cash management
services agreements, registration rights agreements, dealer manager agreements,
pledge and security documents, customary solvency certificates, customary
closing certificates and documents, authorization letters to the Financing
Sources authorizing the distribution of information to prospective lenders and
other documents, in each case, as may be reasonably requested by Purchaser;

provided that none of Seller, Company or Transferred Subsidiary or any of
Seller’s Representatives shall be required to pay any commitment or other fee or
incur any other liability in connection with the Financing.

 

-56-



--------------------------------------------------------------------------------

(d) Seller hereby consents to, and shall cause the Companies and the Transferred
Subsidiaries to consent to, the use of the Company Trademarks and any other
logos of the Companies or Transferred Subsidiaries in connection with the
Financing; provided that such logos are used solely in a manner that is not
intended to or reasonably likely to harm or disparage Seller or any Company and
Transferred Subsidiary or the reputation or goodwill of Seller or any Company
and Transferred Subsidiary.

(e) Seller will provide, and shall cause each Company and Transferred Subsidiary
to provide, Purchaser and its Financing Sources the information contemplated
under clause (i) above in a manner that does not contain any untrue statement of
a material fact or omit to state a material fact necessary to make such
information, in light of the circumstances under which the statements contained
in such information were made, not misleading.

(f) Notwithstanding anything to the contrary in this Section 7.22, none of
Seller, Company or Transferred Subsidiary shall be required to undertake any
obligation or execute any agreement (other than authorization letters in
connection with syndication efforts) that would be effective prior to Closing.
Purchaser acknowledges and agrees that the Seller and its affiliates and
Representatives shall not have any responsibility for, or incur any liability to
any person under or in connection with, the arrangement of the Financing or any
alternative financing that Purchaser may raise in connection with the
transactions contemplated by this Agreement.

(g) Purchaser shall indemnify and hold harmless Seller and its Affiliates and
Representatives from and against any and all Losses suffered or incurred by them
in connection with the arrangement of the Financing or any alternative financing
and any information utilized in connection therewith (other than information
provided by Seller for use in connection therewith).

7.23 2011 Financial Statements. Seller shall deliver to Purchaser, as soon as
practicable, true and complete copies of (i) Morgan Keegan’s audited financial
statements and supplemental information for the twelve month period ended
December 31, 2011, including the related statements of financial condition,
operations, and cash flow for such twelve month period and (ii) the Companies’
unaudited combined financial statements and supplemental information (excluding
MAM and the Trust Department) for the twelve month period ended December 31,
2011, including the related statements of financial condition, operations, and
cash flow for such twelve month period (clauses (i) and (ii) collectively, the
“2011 Financial Statements”).

7.24 SBL Loans. Subject to applicable Law, on a date to be agreed by Purchaser
and Seller, and in any event no later than twelve (12) months after the Closing
Date, Purchaser or an Affiliate of Purchaser shall purchase in a single
transaction all SBL Loans from Seller or its Affiliate at their par value as of
the date of transfer.

7.25 Pre-Closing Dividend. (a) Seller shall cause Morgan Keegan to (i) apply to
FINRA for a Pre-Closing Dividend of up to $250 million in cash to be paid on or
prior to the Closing Date and (ii) use its reasonable best efforts to have the
Pre-Closing Dividend approved as promptly as possible.

(b) Seller may, in its sole discretion, also cause the Companies and the
Transferred Subsidiaries to sell any auction rate securities, Limited
Partnership Interests and Other Investments prior to the Closing Date (either to
Seller, any of Seller’s Affiliates (other than the Companies or the Transferred
Subsidiaries) or a third party).

 

-57-



--------------------------------------------------------------------------------

7.26 Sub-Leases. (a) Seller and Purchaser shall use their respective reasonable
best efforts to promptly negotiate in good faith and finalize the terms and
conditions of each of the following within 30 days of the date hereof:

(i) A network lease agreement (the “Network Lease Agreement”) covering the
subject matter (in addition to any other matter agreed by Seller and Purchaser)
addressed in the agreement contained in Schedule 7.26 of Seller’s Disclosure
Schedules; and

(ii) One or more customary lease or sub-lease agreements (in either case, the
“Sub-Lease Agreements”) providing for (1) the lease or sub-lease (as applicable)
of spaces listed on Schedule 7.26 of Seller’s Disclosure Schedules from Seller
to Morgan Keegan and (2) the lease or sub-lease (as applicable) of spaces listed
on Schedule 7.26 of Seller’s Disclosure Schedules from Morgan Keegan to Seller.

(b) On or prior to Closing, Seller shall cause Morgan Keegan to vacate all space
currently occupied by Morgan Keegan at the locations listed on Schedule 7.26 of
Seller’s Disclosure Schedules.

7.27 Non-Solicitation Covenants. Seller shall, at Purchaser’s request, use its
reasonable best efforts to enforce any Non-Solicitation Covenant granted by a
third party in any Contract relating to such third party’s potential acquisition
of any of the Companies or Transferred Subsidiaries. If Purchaser notifies
Seller of activity which it reasonably believes may constitute a violation of a
Non-Solicitation Covenant granted by a third party in any Contract relating to
such third party’s potential acquisition of any of the Companies or Transferred
Subsidiaries, Seller shall, within two (2) Business Days of receipt of such
notification, advise Purchaser that (i) Seller will assume responsibility to
reasonably enforce the applicable Non-Solicitation Covenant in accordance with
this Section 7.27 or (ii) that there is no relevant Non-Solicitation Covenant.
If Seller assumes responsibility to enforce a Non-Solicitation Covenant, it
shall promptly take such actions as are reasonable, customary and appropriate to
enforce Non-Solicitation Covenants including within two (2) Business Days after
receipt of the notification from Purchaser, advising the third party allegedly
in violation of the Non-Solicitation Covenant to cease and desist from such
conduct and, if required to prevent further such violations, seeking a temporary
restraining order and/or preliminary injunction from a court of competent
jurisdiction. Purchaser shall reasonably cooperate with Seller in the
enforcement of such covenants by, among other things, providing Seller with such
evidence and information as Seller may reasonably require to document the
alleged violations and pursue available remedies. In addition, Purchaser shall,
as may be necessary, cause the appropriate Company or Transferred Subsidiary to
become a party to any civil action seeking to enforce the Non-Solicitation
Covenant. Seller shall keep Purchaser informed as to material developments in
any proceedings to enforce a Non-Solicitation Covenant pursuant to this
Section 7.27 and shall not settle any such actions or claims without Purchaser’s
written consent (such consent not to be unreasonably withheld, conditioned or
delayed). Seller shall engage counsel designated by, and mutually agreed upon
with, Purchaser to enforce any Non-Solicitation Covenant pursuant to this
Section 7.27. Purchaser shall reimburse Seller for its reasonable costs,
including costs of counsel (including internal counsel), incurred in enforcing a
Non-Solicitation Covenant pursuant to this Section 7.27. To the extent that

 

-58-



--------------------------------------------------------------------------------

Seller’s right to enforce any Non-Solicitation Covenant granted by a third party
in any Contract relating to such third party’s potential acquisition of any of
the Companies or Transferred Subsidiaries is assignable (as it relates to the
Companies and the Transferred Subsidiaries), Seller shall assign such right to
Purchaser or its designated Affiliate and, following any such assignment, Seller
shall have no further obligations pursuant to this Section 7.27 with respect to
such Contract.

7.28 Cash Sweep Deposits. (a) Seller shall cause Regions Bank to maintain that
certain Amended and Restated Deposit Account Servicing Agreement between Regions
Bank and Morgan Keegan (the “Amended and Restated Cash Sweep Agreement”) in
conformance with Schedule 7.28 of Seller’s Disclosure Schedules until the
earlier of the third anniversary of the Closing Date, or the date that all
Morgan Keegan customer accounts have been transferred to the Purchaser’s cash
sweep program.

(b) Purchaser shall cause at least $1 billion of cash balance held at its
Affiliates (the “Purchaser Customer Accounts”) to be deposited in Seller’s
deposit account servicing program as mutually agreed by the parties on terms
substantially similar to those set forth in the Amended and Restated Cash Sweep
Agreement and in conformance with Schedule 7.28 of Seller’s Disclosure
Schedules.

ARTICLE 8

CONDITIONS TO CLOSING

8.1 Conditions Precedent to the Obligations of Purchaser and Seller. The
obligations of the parties under this Agreement are subject to the fulfillment,
at or before the Closing, of the following conditions (all or any of which may
be waived in whole or in part by the parties hereto in their discretion):

(a) No Prohibitions. There shall not be any statute, rule, regulation, executive
order, ruling, judgment, order, injunction or decree of any Governmental
Authority in effect (which, as applicable, is final and non-appealable) that
permanently prohibits or prevents the consummation of the transactions
contemplated hereby; and

(b) Governmental Approvals. All Required Governmental Approvals shall have been
obtained, and any applicable waiting periods relating thereto shall have expired
or been terminated.

8.2 Conditions Precedent to the Obligations of Purchaser. The obligations of
Purchaser under this Agreement are subject to the fulfillment, at or before the
Closing, of the following conditions (all or any of which may be waived in whole
or in part by Purchaser in its discretion):

(a) Representations and Warranties. Each of the representations and warranties
of Seller set forth in this Agreement shall be true and correct, without giving
effect to any limitation as to materiality or Company Material Adverse Effect
set forth therein, as of the date of this Agreement and as of the Closing Date
as if made on and as of the Closing Date (except for such representations and
warranties that are made as of a specific date which shall speak only as of such
date); provided, however, that notwithstanding anything in this Agreement to the
contrary, the condition set forth in this Section 8.2(a) shall be deemed to have
been satisfied even if such representations and warranties of Seller are not so
true and correct, unless the failure of such representations and warranties of
Seller to be so true and correct, individually or in the aggregate, has had or
is reasonably likely to have a Company Material Adverse Effect;

 

-59-



--------------------------------------------------------------------------------

(b) Compliance with Covenants. Seller shall have performed in all material
respects its covenants contained in this Agreement to be complied with or
performed prior to the Closing Date;

(c) Certificates. Seller shall have furnished Purchaser with a certificate,
dated as of the Closing Date, executed by a duly authorized officer evidencing
satisfaction of the conditions set forth in Sections 8.2(a) and (b); and

(d) Ancillary Agreements. Seller or its Affiliates, as applicable, shall have
executed and delivered each Ancillary Agreement to Purchaser.

8.3 Conditions Precedent to the Obligations of Seller. The obligations of Seller
under this Agreement are subject to the fulfillment, at or before the Closing,
of the following conditions (all or any of which may be waived in whole or in
part by Seller in its sole discretion):

(a) Representations and Warranties. Each of the representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
respects as of the date of this Agreement and as of the Closing Date as if made
on and as of the Closing Date (except for such representations and warranties
that are made as of a specific date which shall speak only as of such date);
provided, however, that notwithstanding anything in this Agreement to the
contrary, the condition set forth in this Section 8.3(a) shall be deemed to have
been satisfied even if such representations and warranties of Purchaser are not
so true and correct, unless the failure of such representations and warranties
of Purchaser to be so true and correct, individually or in the aggregate, has
had or is reasonably likely to have a Purchaser Material Adverse Effect;

(b) Compliance with Covenants. Purchaser shall have performed in all material
respects its covenants contained in this Agreement to be complied with or
performed prior to the Closing Date;

(c) Certificates. Purchaser shall have furnished Seller with a certificate,
dated as of the Closing Date, executed by a duly authorized officer evidencing
satisfaction of the conditions set forth in Sections 8.3(a) and (b); and

(d) Ancillary Agreements. Purchaser shall have executed and delivered each
Ancillary Agreement to Seller.

ARTICLE 9

TAX MATTERS

9.1 Tax Covenants. (a) Seller’s Liability for Taxes. Except as accrued or
reserved for in the Companies’ unaudited consolidated financial statements
(excluding MAM and the Trust Department) as of the Closing Date or as reflected
in the determination of the Tangible Book Value as of the Closing Date, Seller
shall be liable for and indemnify Purchaser for (i) all Taxes imposed on the
Companies and the Transferred Subsidiaries or for which the Companies or the
Transferred Subsidiaries are otherwise liable (including all Taxes of any member
of an affiliated, consolidated combined or unitary group of which the

 

-60-



--------------------------------------------------------------------------------

Companies or Transferred Subsidiaries (or any predecessor of the Companies or
Transferred Subsidiaries) are or were a member on or prior to the Closing Date,
including pursuant to Treasury Regulation Section 1.1502-6 or any analogous or
similar state, local or foreign Law or regulation) for any taxable year or
period that ends on or before the Closing Date and, with respect to any taxable
year or period beginning before and ending after the Closing Date (the “Straddle
Period”), the portion of such Straddle Period ending on and including the
Closing Date, (ii) all Taxes imposed on the Companies and the Transferred
Subsidiaries in respect of all periods beginning after the Closing Date, and
with respect to any Straddle Period, the period of such Straddle Period
beginning after the Closing Date, attributable to any items of income or gain of
a partnership reporting the Companies or the Transferred Subsidiaries as a
partner, to the extent such items are properly attributable to periods of the
partnership ending on or before the Closing Date, and (iii) all Taxes imposed on
the Companies and the Transferred Subsidiaries resulting from the making of any
elections under Section 338(h)(10) of the Code (and any comparable provisions of
state, local or non-United States Tax Law), with the exception of Transfer Taxes
(which are dealt with in Section 9.5). Seller shall include the income of the
Companies and the Transferred Subsidiaries (including any deferred items
triggered into income by Treasury Regulation Section 1.1502-13 and any excess
loss account taken into income under Treasury Regulation Section 1.1502-19) on
Seller’s consolidated federal income Tax Returns for all periods through the
Closing Date and pay any federal income Taxes attributable to such income.
Except as reflected as a Tax receivable or reduction to Taxes payable after
considering the effect of any reserve for uncertain tax positions in the
Companies’ unaudited consolidated financial statements (excluding MAM and the
Trust Department) as of the Closing Date or as reflected in the determination of
the Tangible Book Value as of the Closing Date, Seller shall be entitled to any
refund or over accrual of Taxes of the Companies for such periods.

(b) Purchaser’s Liability for Taxes. Purchaser shall be liable for and indemnify
Seller for the Taxes of the Companies and the Transferred Subsidiaries for any
taxable year or period that begins after the Closing Date and, with respect to
any Straddle Period, the portion of such Straddle Period beginning after the
Closing Date. Purchaser shall be entitled to any refund of Taxes of the
Companies and the Transferred Subsidiaries received for such periods.

(c) Taxes for Short Taxable Year. For purposes of paragraphs (a) and (b),
whenever it is necessary to determine the liability for Taxes of the Companies
or the Transferred Subsidiaries for a portion of a taxable year or period that
begins before and ends after the Closing Date, the determination of the Taxes of
the Companies or the Transferred Subsidiaries for the portion of the year or
period ending on, and the portion of the year or period beginning after, the
Closing Date shall be determined by assuming that the Companies and the
Transferred Subsidiaries had a taxable year or period which ended at the close
of the Closing Date, except that exemptions, allowances or deductions that are
calculated on an annual basis, such as the deduction for depreciation, shall be
apportioned on a time basis.

(d) Tax Returns. Seller shall file or cause to be filed when due (including all
applicable extensions of the time to pay) all Tax Returns that are required to
be filed by or with respect to the Companies and the Transferred Subsidiaries on
or before the Closing Date and shall pay any Taxes due in respect of such Tax
Returns, and Purchaser shall file or cause to be filed when due all Tax Returns
that are required to be filed by or with respect to the Companies and the
Transferred Subsidiaries after the Closing Date (other than income Tax Returns
with respect to periods for which a consolidated, unitary or combined income Tax
Return of Seller includes the operations of the Companies and the Transferred
Subsidiaries) and shall pay any Taxes due in respect of such Tax Returns.

 

-61-



--------------------------------------------------------------------------------

(e) Any Tax Return of any of the Companies or the Transferred Subsidiaries which
is to be prepared by one party but which (i) could reasonably be expected to
result in an indemnity obligation of the other party under Section 9.1(a) or
Section 9.1(b) or (ii) relates to a Straddle Period, shall be provided to the
other party for its review, reasonable comment, and consent (which shall not be
unreasonably withheld) at least thirty (30) days prior to filing. Seller shall
pay to Purchaser the Taxes for which Seller is liable pursuant to
Section 9.1(a) but which are payable with Tax Returns to be filed by Purchaser
pursuant to Section 9.1(d). All such payments described in the preceding
sentence shall be made within ten (10) days prior to the due date for the filing
of such Tax Returns except as otherwise provided by ARTICLE 9. Purchaser shall
pay to Seller the refund or over accrual of Taxes for which Purchaser is liable
pursuant to Section 9.1(a) within ten (10) days of receipt of any such refund
from or within ten (10) days of paying the Tax with such Tax Returns to, in the
case of an over accrual, the relevant Tax Authority. In the event payments are
due under this provision which relate to an uncertain tax position, payment
would not be due until the statutes of limitation have lapsed or settlement with
the relevant Tax Authority.

(f) Seller, Purchaser, the Companies and the Transferred Subsidiaries shall
treat any and all payments under this ARTICLE 9 and Section 10.2 as an
adjustment to the Purchase Price for Tax purposes unless they are required to
treat such payments otherwise by applicable Law.

9.2 Contest Provisions. (a) Purchaser shall not be entitled to settle, either
administratively or after the commencement of litigation, any claim for Taxes
for which Seller may be liable pursuant to Section 9.1(a) or which would
adversely affect the liability for Taxes of Seller or the Companies and the
Transferred Subsidiaries for any period, or a portion thereof, prior to the
Closing Date to any extent without the prior written consent of Seller, which
shall not be unreasonably withheld, and Seller at its expense shall have the
right to observe and comment on the submissions in an audit or proceeding
relating to such claim. Seller shall have the sole right to represent the
Companies’ and the Transferred Subsidiaries’ interests in any tax audit or
administrative or court proceeding and to control such an audit or proceeding
and the settlement thereof to the extent such audit or proceeding relates to the
Taxes for which Seller is liable pursuant to Section 9.1(a) and to employ
counsel of its choice at its expense. Seller shall not be entitled to settle,
either administratively or after the commencement of litigation, any claim for
Taxes for which Purchaser may be liable pursuant to Section 9.1(b) which would
adversely affect the liability for Taxes of Purchaser or the Companies and the
Transferred Subsidiaries for any period, or a portion thereof, after the Closing
Date to any extent without the prior written consent of Purchaser, which shall
not be unreasonably withheld.

9.3 Termination of Tax Allocation Agreements. Any tax allocation or sharing
agreement or arrangement, whether or not written, that may have been entered
into by Seller or any of its Affiliates on the one hand, and the Companies or
the Transferred Subsidiaries, on the other hand, shall be terminated as to the
Companies and the Transferred Subsidiaries as of the Closing Date, and no
payments which are owed by or to the Companies and the Transferred Subsidiaries
pursuant thereto shall be made thereunder. After the Closing Date, neither the
Companies nor the Transferred Subsidiaries, on the one hand, nor Seller and its
Affiliates, on the other hand, shall have any further rights or liabilities
thereunder with respect to the other party or parties.

 

-62-



--------------------------------------------------------------------------------

9.4 Cooperation. Seller and Purchaser shall cooperate in good faith, and shall
cause their respective Affiliates, officers, employees, agents, auditors and
Representatives to cooperate in good faith, in connection with (i) the
preparation and filing of all Tax Returns relating to the Companies and the
Transferred Subsidiaries, (ii) the determination of Seller, Purchaser or their
respective Affiliates, as the case may be, of any liability for any Taxes
relating to the Companies or the Transferred Subsidiaries, (iii) any audit,
dispute or other examination or assessment by any Tax Authority with respect to
such Taxes, (iv) any judicial or administrative proceeding relating to liability
for such Taxes, (v) Purchaser’s determination whether to make elections under
Section 338(h)(10) of the Code (and any comparable provisions of state, local or
non-United States Tax law), and (vi) elections under Section 754 of the Code
with respect to any General Partner Interests and Limited Partnership Interests.
Purchaser and Seller agree to retain or cause to be retained all books and
records with respect to Taxes relating to the Companies and the Transferred
Subsidiaries until the applicable period for assessment under applicable Law
(giving effect to all extensions or waivers) has expired, and to abide by or
cause the abidance with all record retention agreements entered into with any
Tax Authority. Purchaser and Seller shall cooperate with each other in the
conduct of any audit or other proceedings involving the Companies or the
Transferred Subsidiaries for any Tax purposes and each shall execute and deliver
such powers of attorney and other documents as are necessary to carry out the
intent of this Section 9.4. With respect to the taxable year of Seller that
includes the Closing Date and the prior taxable year, Purchaser shall promptly
cause the Companies and the Transferred Subsidiaries to prepare and provide to
Seller a package of tax information materials (the “Tax Package”), which shall
be completed in accordance with past practice including past practice as to
providing the information, schedules and work papers and as to the method of
computation of separate taxable income or other relevant measure of income of
the Companies and the Transferred Subsidiaries. Purchaser shall cause the Tax
Package for the portion of the taxable period ending on the Closing Date to be
delivered to Seller within one hundred twenty (120) days after the Closing Date.

9.5 Transfer Taxes. All excise, sales, use, value added, transfer (including
real property transfer or gains), stamp, documentary, filing, recordation and
other similar taxes, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties,
resulting directly from the transactions contemplated by this Agreement (the
“Transfer Taxes”), shall be borne fifty percent (50%) by Purchaser and fifty
percent (50%) by Seller. Notwithstanding Section 9.1(f), which shall not apply
to Tax Returns relating to Transfer Taxes, any Tax Returns that must be filed in
connection with Transfer Taxes shall be prepared and filed when due by the party
primarily or customarily responsible under applicable Law for filing such Tax
Returns, and such party shall provide such Tax Returns to the other party at
least ten (10) Business Days prior to the date such Tax Returns are due to be
filed. If either party is liable under Law for payment of such Transfer Taxes,
the other party shall pay the amount of its portion of such Transfer Tax no
later than seven (7) Business Days after receipt of a request for payment from
the paying party. Purchaser and Seller shall cooperate in the timely completion
and filing of all such Tax Returns. Purchaser and Seller shall reasonably
cooperate to reduce or eliminate such Transfer Taxes to the extent permitted by
applicable Law.

9.6 Treasury Regulation Elections. Seller shall, to the extent necessary to
prevent the application of Treasury Regulation Section 1.1502-36(d) to reduce
the Tax attributes of the Companies and the Transferred Subsidiaries, at the
time and in the manner provided at Treasury Regulations Section 1.1502-36(e)(5),
make the election described in Treasury Regulation Section 1.1502-36(d)(6)(i)(A)
to reduce Seller’s basis in

 

-63-



--------------------------------------------------------------------------------

the stock of the Companies. Seller and Purchaser agree that no election shall be
made under Treasury Regulation Sections 1.1502-76(b)(2)(ii) or (iii) in
connection with determining the allocation of the items of the Companies and
Transferred Subsidiaries between the taxable period that ends on the date of the
Closing Date and the taxable period that begins after the Closing Date.

9.7 Section 338(h)(10) Election. (a) At the request and direction of Purchaser,
Seller shall make joint elections with Purchaser and file elections under
Section 338(h)(10) of the Code (and any comparable provisions of state, local or
non-United States Tax law) with respect to the purchase of the Companies and
Transferred Subsidiaries and, at Closing, the parties shall execute a Form 8023
(or successor form), with all attachments, with respect to each such purchase.
The parties shall cooperate with each other to take all actions necessary and
appropriate (including filing such additional forms, returns, elections,
schedules and other documents as may be required) to effect and preserve each
timely election in accordance with the provisions of Treasury Regulation §
1.338(h)(10)-1 (or any comparable provisions of state, local or non-United
States Tax law) or any successor provisions. In connection with each such
election, Seller shall prepare a draft Form 8883 (or successor form) and provide
such draft Form 8883 to Purchaser no later than ninety (90) days prior to the
due date of such Form 8883. If, within thirty (30) days after the receipt of the
draft Form 8883, Purchaser notifies Seller in writing that Purchaser disagrees
with the draft Form 8883, then the parties shall attempt in good faith to
resolve their disagreement within the twenty (20) days following Purchaser’s
notification to Seller of such disagreement. If Purchaser does not so notify
Seller within thirty (30) days of receipt of the draft Form 8883, or upon
resolution of the disputed items by the parties the draft Form 8883 shall become
the “Final Form 8883”. If the parties are unable to resolve their disagreement
within the twenty (20) days following any such notification by Purchaser, then
the parties shall submit all such disputed items for resolution to the
Independent Accounting Firm, whose decision shall be final and binding upon all
persons involved and whose fees and expenses shall be borne equally by the
parties. The Form 8883 delivered by the Independent Accounting Firm shall be the
“Final Form 8883”. The parties shall act in good faith to cause the Independent
Accounting Firm to deliver the Final Form 8883 within twenty (20) days after
such submission. Other than to the extent Purchaser’s purchase price, as
determined for federal income tax purposes, differs from the amount shown on the
Final Form 8883, the parties shall (i) be bound by each such Final Form 8883 for
purposes of determining any Taxes and (ii) prepare and file their Tax Returns on
a basis consistent with each such Final Form 8883. The Purchase Price allocation
pursuant to the Final Form 8883 shall be appropriately adjusted if and when any
purchase price adjustments are made pursuant to Section 9.1(f) of this
Agreement. No later than fifteen (15) days prior to the date such Form 8883 and
any related documentation are required to be filed under the applicable laws,
Seller shall execute and deliver to Purchaser the Final Form 8883.

(b) If, at the request of Purchaser, Seller makes joint elections with Purchaser
and files elections under Section 338(h)(10) of the Code (and any comparable
provisions of state, local or non-United States Tax law) with respect to the
purchase of the Companies and Transferred Subsidiaries, Purchaser and Seller
(i) shall report the acquisition of the Companies and Transferred Subsidiaries
by Purchaser in a manner consistent with the making of the Section 338(h)(10)
election and (ii) shall not take a position in any Tax Return that is
inconsistent with the Section 338(h)(10) election. Seller shall be responsible
for and shall pay any income, franchise or similar Taxes arising as a result of
any election under Section 338(h)(10) of the Code (and any comparable provisions
of state, local or non-United States Tax law).

 

-64-



--------------------------------------------------------------------------------

9.8 Coordination. Any claim for indemnification with respect to Taxes, including
claims for indemnification with respect to any breach of any representation or
covenant with respect to or arising from, Taxes under this Agreement, shall be
governed by ARTICLE 10.

9.9 Tax Information. Seller shall deliver to Purchaser, as soon as practicable,
the following information as per December 31, 2010 and December 31, 2011, as
determined to the best knowledge of Seller using reasonable good faith efforts
based on information available to the Seller: a complete description of the
Companies’ and the Transferred Subsidiaries’ bases in their assets, their
current and accumulated earnings and profits, their tax carryovers, excess loss
accounts in their group, material tax elections in effect by any member of the
Group that directly affect the taxation or Tax liabilities of the Companies or
the Transferred Subsidiaries, and deferred intercompany transactions involving
the Companies or the Transferred Subsidiaries, any net operating losses or other
tax attributes of the Companies and the Transferred Subsidiaries that are
presently subject to limitation under Sections 382, 383, or 384 of the Code or
the federal consolidated return regulations.

ARTICLE 10

SURVIVAL; INDEMNIFICATION

10.1 Survival. All of the representations and warranties of Seller and Purchaser
contained in this Agreement shall survive the Closing until the eighteen month
anniversary of the Closing Date; provided, however, that the representations and
warranties contained in Section 4.1, Section 4.3, Section 4.4(a), Section 4.16,
Section 5.1, Section 5.2, Section 5.4, Section 5.5, Section 6.1, Section 6.3,
Section 6.4, Section 6.7 and Section 6.8 shall survive until the expiration of
the applicable statute of limitations thereof. Notwithstanding the foregoing,
any notice given in accordance with Section 10.3 claiming an alleged breach of
any representation or warranty under this Agreement shall without further action
extend the survival period for the representation or warranty alleged to have
been breached as applied to the circumstances set forth in such notice until
immediately after the final resolution of the matter. All covenants and other
agreements contained in this Agreement that by their terms contemplate
performance after the Closing Date shall survive the Closing in accordance with
their terms.

10.2 Indemnification. (a) Subject to the limitations contained in this ARTICLE
10, Seller agrees to indemnify Purchaser, its Affiliates (including the
Companies and the Transferred Subsidiaries after the Closing Date) and their
respective Representatives (collectively, the “Purchaser Indemnified Parties”)
for, and to hold each of them harmless from (i) all Losses, actually incurred or
sustained by any of them or to which any of them may become subject arising out
of or relating to any breach of or inaccuracy in the representations or
warranties of Seller contained in this Agreement (in all cases without giving
effect to any materiality, Company Material Adverse Effect, Knowledge or similar
qualifications thereto), (ii) all Losses, actually incurred or sustained by any
of them or to which any of them may become subject arising out of or relating to
any breach of any covenant or agreement of Seller contained in this Agreement
(Losses arising out of or relating to clause (i) or (ii), collectively, the
“Breach Losses”), (iii) all Legacy Arbitration Losses, (iv) all Legacy
Proceedings Losses, (v) all Pending Litigation Losses, and (vi) all Post-Closing
Litigation Losses.

 

-65-



--------------------------------------------------------------------------------

(b) Subject to the limitations contained in this ARTICLE 10, Purchaser agrees to
indemnify Seller, its Affiliates and their respective Representatives
(collectively, the “Seller Indemnified Parties”) for, and to hold each of them
harmless from, all Losses actually incurred or sustained by any of them or to
which any of them may become subject resulting from or arising out of or
relating to, (i) any breach of or inaccuracy in the representations or
warranties (in all cases without giving effect to any materiality, Purchaser
Material Adverse Effect, knowledge or similar qualifications thereto) of
Purchaser contained in this Agreement, (ii) any breach of any covenant or
agreement of Purchaser contained in this Agreement and (iii) the conduct of the
business by the Companies and the Transferred Subsidiaries after the Closing
Date.

10.3 Claims for Indemnification. (a) Notice of Claim. Any Person who is claiming
indemnification pursuant to the provisions of Section 10.2 (the “Indemnified
Person”) shall deliver a written notification to the Person to provide
indemnification under this Agreement (the “Indemnifying Person”) as follows:

(i) Any Indemnified Person who is claiming indemnification (i) relating to a
Breach Loss pursuant to Section 10.2(a) or (ii) pursuant to Section 10.2(b)
shall deliver a written notification to the Indemnified Person of each such
claim for indemnification no later than ten (10) Business Days after such claim
becomes known to the Indemnified Person, specifying the facts known to such
Indemnified Person constituting the basis for, and the amount (if known) of
(including the basis of calculation of such amount), the claim asserted (a
“Claim Notice”). Such written notice shall be accompanied by a copy of all
papers served, if any, and any memoranda, recordings or other records of the
Indemnified Person relating to the claim; and

(ii) If Seller or Purchaser or any or their Affiliates become aware of any new
Action which may result in Losses indemnifiable hereunder as Legacy Arbitration
Losses, Legacy Proceedings Losses, Pending Litigation Losses or Post-Closing
Litigation Losses, then such Person shall promptly notify the Litigation
Coordinators identified in the Litigation Cooperation Agreement.

Failure of the Indemnified Person to give any such notice or to give any such
notice in such form required herein or required under the Litigation Cooperation
Agreement, as the case may be, shall not relieve the Indemnifying Person from
its obligations under this Agreement except to the extent that the Indemnifying
Person is actually and materially prejudiced by such failure.

(b) Defense of Third-Party Claims Relating to Post-Closing Litigation Matters.
Purchaser and its Affiliates (including the Companies and the Transferred
Subsidiaries after the Closing Date) shall have authority to, and shall use best
efforts to, defend any Third-Party Claim relating to any Post-Closing Litigation
Matters) pursuant to the terms of the Litigation Cooperation Agreement.
Purchaser and its Affiliates (including the Companies and the Transferred
Subsidiaries after the Closing Date) shall use best efforts to utilize their
in-house counsel to defend such Third-Party Claims, including defending such
claims in arbitration hearings. In accordance with the Litigation Cooperation
Agreement, Purchaser and its Affiliates (including the Companies and the
Transferred Subsidiaries after the Closing Date) shall not settle, compromise or
offer to settle or compromise any such Third-Party Claims, without Seller’s
prior written consent.

 

-66-



--------------------------------------------------------------------------------

(c) Defense of Third-Party Claims Relating to Pending Litigation Matters and
Legacy Arbitrations. Purchaser and its Affiliates (including the Companies and
the Transferred Subsidiaries after the Closing Date) shall have authority to
defend any Third-Party Claim relating to or arising from any Pending Litigation
Matters or Legacy Arbitrations pursuant to the terms of the Litigation
Cooperation Agreement. In accordance with the Litigation Cooperation Agreement,
Purchaser and its Affiliates (including the Companies and the Transferred
Subsidiaries after the Closing Date) shall not settle, compromise or offer to
settle or compromise any such Third-Party Claims, without Seller’s prior written
consent.

(d) Defense and Settlement of Legacy Proceedings. Seller shall be responsible
for defending any Third-Party Claim related to or arising from the Legacy
Proceedings and shall have authority to defend, settle or otherwise resolve such
Third Party Claims pursuant to the terms of the Litigation Cooperation
Agreement. In accordance with the Litigation Cooperation Agreement, Seller shall
not settle, compromise or offer to settle or compromise any such Third Party
Claims, without the prior written consent or each applicable Purchaser
Indemnified Party; provided, however, that no such prior written consent shall
be required to any proposed settlement that involves only the payment of money
by Seller, includes as an unconditional term thereof the granting by the person
asserting such claim or bringing such action of an unconditional release from
liability as to such Purchaser Indemnified Party with respect to such claim and
does not include any admission of culpability.

10.4 Indemnification Limitations. (a) Indemnification of Purchaser.

(i) Breach Losses. Notwithstanding anything in this Agreement to the contrary:
(1) Seller shall not be liable to the Purchaser Indemnified Parties for Breach
Losses until the aggregate amount of Breach Losses (excluding any De Minimis
Losses), exceeds $9,000,000, after which the Purchaser Indemnified Parties shall
be entitled to receive the amount of any such Losses in excess of $9,000,000;
(2) the aggregate amount of Breach Losses for which the Purchaser Indemnified
Parties shall be entitled to receive any payment from Seller shall not exceed
the Indemnity Cap; and (3) no payment for any Breach Losses shall be made on
account of De Minimis Losses; provided that under each of clauses (1), (2) and
(3) of this Section 10.4(a)(i), the amount of any Breach Loss shall be
calculated in accordance with Section 10.4(d). Notwithstanding the foregoing,
claims for breach with respect to Section 4.1, Section 4.2(a), Section 4.4(a),
Section 4.16 or any of Seller’s covenants or obligations regarding Taxes set
forth in this Agreement shall not be subject to the limitations set forth in the
foregoing sentence.

(ii) Post-Closing Litigation Losses. Notwithstanding anything in this Agreement
to the contrary, Seller shall not be liable to the Purchaser Indemnified Parties
for Post-Closing Litigation Losses incurred by the Purchaser Indemnified Parties
during the first three years following the Closing Date until the aggregate
amount of Post-Closing Litigation Losses incurred in each successive twelve
(12) month period beginning on the Closing Date and ending on the third
anniversary of the Closing Date exceeds $2,000,000, after which the Purchaser
Indemnified Parties shall be entitled to receive the amount of all such Losses
incurred in excess of $2,000,000; provided that under this Section 10.4(a)(ii),
the amount of any Post-Closing Litigation Loss shall be calculated in accordance
with Section 10.4(d);

 

-67-



--------------------------------------------------------------------------------

and provided further that such Losses shall not be subject to any indemnity cap.
To the extent any Action involves both (1) Post-Closing Litigation Losses and
(2) Losses attributable to facts, circumstances, matters, or events occurring
after the Closing Date, Purchaser and Seller shall equitably allocate liability
for Losses between them based on Losses attributable to facts, circumstances,
matters, or events occurring prior to the Closing Date (for which Seller shall
be liable to the Purchaser Indemnified Parties) and Losses attributable to
facts, circumstances, matters, or events occurring after the Closing Date (for
which Seller shall not be liable to the Purchaser Indemnified Parties). If
Purchaser and Seller cannot agree on an equitable allocation of liability for
Losses described in the immediately preceding sentence, Purchaser and Seller
shall jointly engage the Independent Accounting Firm to resolve such dispute in
accordance with the standards set forth in this Section 10.4(a)(ii). Seller and
Purchaser shall use reasonable best efforts to cause the Independent Accounting
Firm to render a written decision resolving the matters submitted to the
Independent Accounting Firm within thirty (30) days of such submission. The
Independent Accounting Firm shall address only those items in dispute. The
Independent Accounting Firm shall determine, on such basis, the disputed
equitable allocation of liability for Losses. The written decision of the
Independent Accounting Firm shall be final and binding on all parties hereto.
The fees of the Independent Accounting Firm shall be borne by the parties in
relative proportion to change in such equitable allocation from that calculated
by each respective party.

(iii) Pending Litigation Losses, Legacy Arbitration Losses and Legacy
Proceedings Losses. Notwithstanding anything in this Agreement to the contrary,
Seller shall be liable to the Purchaser Indemnified Parties for all Pending
Litigation Losses, Legacy Arbitration Losses or Legacy Proceeding Losses and the
Purchaser Indemnified Parties shall be entitled to receive the entire amount of
any such Losses; provided that under this Section 10.4(a)(iii), the amount of
any Pending Litigation Losses, Legacy Arbitration Losses or Legacy Proceedings
Losses shall be calculated in accordance with Section 10.4(d); and provided
further that such Losses shall not be subject to any indemnity cap. To the
extent any Action involves both (1) Post-Closing Litigation Losses and
(2) Pending Litigation Losses, Legacy Arbitration Losses or Legacy Proceedings
Losses, that portion of the Losses which relates to Post-Closing Litigation
Losses shall be indemnified under Section 10.4(a)(ii) and the balance shall be
indemnified under Section 10.4(a)(iii). Allocation of Losses shall be
proportionate to the relative proportion of damages allegedly arising from each
category of claim.

(b) Indemnification of Seller. Notwithstanding anything in this Agreement to the
contrary: (i) Purchaser shall not be liable to the Seller Indemnified Parties
under Section 10.2(b) until the aggregate amount of Losses, excluding any
De Minimis Losses (as calculated in accordance with this Section 10.4(b)), with
respect to such matters exceeds $9,000,000, after which the Seller Indemnified
Parties shall be entitled to receive the amount of any such Losses in excess of
$9,000,000; (ii) the aggregate amount of Losses under Section 10.2(b) for which
the Seller Indemnified Parties shall be entitled to receive any payment from
Purchaser shall not exceed the Indemnity Cap; and (iii) no payment for any Loss
under Section 10.2(b) shall be made on account of De Minimis Losses; provided
that in each case (i), (ii) and (iii), the amount of any Loss shall be
calculated in accordance

 

-68-



--------------------------------------------------------------------------------

with Section 10.4(d). Notwithstanding the foregoing, claims for breach with
respect to Section 6.1 and Section 6.2 shall not be subject to the limitations
set forth in the foregoing sentence.

(c) Notwithstanding anything to the contrary in this Agreement, no Person shall
be liable under this ARTICLE 10 for any consequential, punitive, special,
incidental or indirect damages, including lost profits, except to the extent
awarded by a court of competent jurisdiction or as part of a final,
non-appealable and binding determination rendered by an arbitration panel in
each case in connection with a Third-Party Claim.

(d) The amount of any Losses sustained by the Purchaser Indemnified Parties or
the Seller Indemnified Parties shall be reduced by (i) any amount received by
the Purchaser Indemnified Parties or the Seller Indemnified Parties, as the case
may be, with respect to such Losses under any insurance coverage (net of any
reasonable costs in connection with such recovery) or from any other party
alleged to be responsible therefor (it being understood that nothing in this
Section 10.4(d) shall require any Purchaser Indemnified Party or any Seller
Indemnified Party to pursue any Action against any such other party alleged to
be responsible), (ii) any net Tax benefit actually realized by the Purchaser
Indemnified Parties or the Seller Indemnified Parties, as the case may be, with
respect to such Losses through a reduction in Taxes otherwise due (including the
utilization of a Tax loss or Tax credit carried forward), and (iii) in the case
of the Purchaser Indemnified Parties, the Reserve Amount. The amount of any
Losses sustained by the Purchaser Indemnified Parties or the Seller Indemnified
Parties shall be increased by the amount of any Tax imposed on the receipt of
any indemnity payment with respect to any such Losses.

(e) Subject to the other provisions of this ARTICLE 10 and the Litigation
Cooperation Agreement, each Indemnified Person shall act in good faith, and will
make the same decisions in the use of personnel and the incurring of expenses as
it would make if it were engaged and acting entirely at its own cost and for its
own account regarding the conduct of any proceedings or the taking of any action
for which indemnification may be sought.

(f) Upon making any indemnification payment, the Indemnifying Person will, to
the extent of such payment, be subrogated to all rights of the Indemnified
Person against any third party in respect of the Loss to which the payment
relates; provided, however, that until the Indemnified Person recovers full
payment for such Loss, any and all claims of the Indemnifying Person against any
such third party on account of said payment are hereby made expressly
subordinated and subjected in right of payment to the Indemnified Person’s
rights against such third party. Without limiting the generality of any other
provision of this Agreement, each such Indemnified Person and Indemnifying
Person will duly execute upon request all instruments reasonably necessary to
evidence and perfect the above-described subrogation and subordination rights.

(g) If an Indemnified Person recovers an amount from a third party or actually
realizes any net Tax benefit (including the utilization of a Tax loss or Tax
credit carried forward), in each case, in respect of any Loss that is the
subject of indemnification under this Agreement after all or a portion of such
Loss has been paid by an Indemnifying Person pursuant to this ARTICLE 10, the
Indemnified Person shall promptly remit to the Indemnifying Person the excess
(if any) of (i) the amount paid by the Indemnifying Person in respect of such
Loss, plus the amount received from third parties in respect thereof, plus the
amount of any net Tax benefit (including the utilization of a Tax loss or Tax
credit carried forward) actually realized in respect thereof, minus (ii) the
amount of the Loss.

 

-69-



--------------------------------------------------------------------------------

10.5 Exclusive Remedy. Except in the case of fraud, or as otherwise provided in
this Agreement (including in Section 7.15 and Section 7.16), the parties hereto
acknowledge and agree that should the Closing occur, the indemnities provided
for in this Agreement shall be the sole and exclusive remedies of the Purchaser
Indemnified Parties and the Seller Indemnified Parties for any Losses sustained,
incurred or suffered relating to or arising out of this Agreement. Any action
for fraud shall not be subject to the limitations set forth in Section 10.4.

10.6 Payments. The Indemnifying Person shall pay all amounts payable pursuant to
this ARTICLE 10, by wire transfer of immediately available funds, promptly
following receipt from an Indemnified Person of a bill, together with all
accompanying reasonably detailed back-up documentation, for a Loss that is the
subject of indemnification under this Agreement, unless the Indemnifying Person
in good faith disputes the Loss within twenty (20) Business Days after receiving
a Claim Notice relating to such Loss, in which event it shall so notify the
Indemnified Person within such twenty (20) Business Day period. In any event,
the Indemnifying Person shall pay to the Indemnified Person, by wire transfer of
immediately available funds, the amount of any Loss for which the Indemnifying
Person is liable under this Agreement no later than three (3) Business Days
following any Final Determination of any dispute with respect to such Loss
finding the Indemnifying Person’s liability therefor.

ARTICLE 11

TERMINATION

11.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) By mutual written consent of Purchaser and Seller;

(b) By Purchaser or Seller upon written notice to the other party if the Closing
shall not have occurred on or before the Outside Date, unless the failure of the
Closing to occur by such date arises out of, or results from, a material breach
by the party seeking to terminate this Agreement of any representation,
warranty, covenant, agreement or obligation of such party under this Agreement;

(c) By Purchaser or Seller upon written notice to the other party if (i) any
Governmental Authority that must grant a Required Governmental Approval has
denied such approval and such denial has become final and non-appealable or
(ii) any statute, rule, regulation, executive order, ruling, judgment, order,
injunction or decree of any Governmental Authority is in effect (which, as
applicable, is final and non-appealable) that permanently prohibits or prevents
the consummation of the transactions contemplated hereby, unless, in either
case, such denial of approval or issuance of such executive order, ruling,
judgment, order, injunction or decree arises out of, or results from, a material
breach by the party seeking to terminate this Agreement of any representation,
warranty, covenant, agreement or obligation of such party under this Agreement;

(d) By Purchaser, upon written notice to Seller, if Seller has breached its
representations, warranties, covenants, agreements or obligations under this
Agreement

 

-70-



--------------------------------------------------------------------------------

and such breach, individually or in the aggregate, would result in the failure
of a condition set forth in Section 8.2, and such breach has not been or cannot
be cured within thirty (30) days following written notification thereof or, by
its nature, cannot be cured prior to the Outside Date; provided further that the
right to terminate this Agreement pursuant to this Section 11.1(d) shall not be
available to Purchaser if Purchaser is currently in material breach of its
representations, warranties, covenants, agreements or obligations under this
Agreement; or

(e) By Seller, upon written notice to Purchaser, if Purchaser has breached its
representations, warranties, covenants, agreements or obligations under this
Agreement and such breach, individually or in the aggregate, would result in the
failure of a condition set forth in Section 8.3 and such breach has not been or
cannot be cured within thirty (30) days following written notification thereof
or, by its nature, cannot be cured prior to the Outside Date; provided that the
right to terminate this Agreement pursuant to this Section 11.1(e) shall not be
available to Seller if Seller is currently in material breach of its
representations, warranties, covenants, agreements or obligations under this
Agreement.

11.2 Effect of Termination. In the event this Agreement is terminated pursuant
to Section 11.1, this Agreement shall terminate and become null and void and
none of Purchaser, Seller, any of their respective Affiliates or any of the
officers, directors or stockholders of any of them shall have any liability of
any nature whatsoever under this Agreement, or in connection with the
transactions contemplated hereby, except that (i) the provisions of this
Section 11.2, Section 7.13 and ARTICLE 12 shall survive such termination and
(ii) nothing in this Agreement will relieve any party from liability for any
pre-termination breach by such party of the terms and provisions of this
Agreement; provided, however, that notwithstanding the termination of this
Agreement pursuant to this Section 11.2, the Confidentiality Agreement shall
remain in full force and effect in accordance with its terms.

ARTICLE 12

MISCELLANEOUS

12.1 Notices. All notices, requests, demands and other communications required
under this Agreement shall be in writing and shall be deemed to have been duly
given or made: (a) on the day of delivery if delivered in person, or if
delivered by facsimile upon confirmation of receipt, (b) upon transmission if
sent via facsimile during the normal business hours of the recipient (otherwise
such notice shall be deemed to have been delivered on the next Business Day),
(c) the first Business Day following the date of dispatch if delivered by a
nationally recognized express courier service, or (d) on the tenth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices, requests, demands and
other communications under this Agreement shall be delivered as set forth below,
or pursuant to such other instructions as may be designated by notice given in
accordance with this Section 12.1 by the party to receive such notice:

Any notice to Seller shall be addressed to:

Regions Financial Corporation

1900 Fifth Avenue North

Birmingham, Alabama 35203

Attention: Fournier J. Gale, III

Facsimile: (205) 264-7209

 

-71-



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Mitchell S. Eitel

Facsimile: (212) 291-9046

Any notice to Purchaser shall be addressed to:

Raymond James Financial, Inc.

880 Carrillon Parkway

St. Petersburg, Florida 33716

Attention: Paul Matecki

Facsimile: (866) 208-0522

with a copy to:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104-0050

Attention: James R. Tanenbaum

Facsimile: (212) 468-7900

12.2 Governing Law; Consent to Jurisdiction. The execution, interpretation, and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to any conflict of laws provision or rule (whether of
the State of New York or any other jurisdiction) that would cause the
application of the law of any other jurisdiction other than the State of New
York. Each party hereto agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement and the Ancillary
Agreements (including any Action or proceeding against any Financing Source,
whether in law or in equity, whether in contract or in tort or otherwise),
exclusively in the United States District Court for the Southern District of New
York or any New York State court located in the Borough of Manhattan in New York
City, as well as all courts from which an appeal may be taken or other review
sought from the aforesaid course (collectively, the “Chosen Courts”), and solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement or any of the Ancillary Agreements (including
any Action or proceeding against any Financing Source, whether in law or in
equity, whether in contract or in tort or otherwise): (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto and (iv) agrees that service of process upon
such party in any such action or proceeding shall be effective if notice is
given in accordance with Section 12.1.

 

-72-



--------------------------------------------------------------------------------

12.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when two or more
counterparts, individually or taken together, shall bear the signatures of all
of the parties reflected hereon as the signatories. The execution and delivery
of this Agreement may be effected by facsimile or any other electronic means
such as “.pdf” or “.tiff” files.

12.4 Entire Agreement. All Exhibits (attached hereto and as executed) and
Schedules hereto shall be deemed to be incorporated into and made part of this
Agreement. This Agreement, together with the Exhibits (attached hereto and as
executed) and Schedules hereto, and the Confidentiality Agreement, contain the
entire agreement and understanding among the parties with respect to the subject
matter of this Agreement (and supersede any prior agreements, arrangements or
understandings among the parties with respect to the subject matter of this
Agreement) and there are no agreements, representations, or warranties which are
not set forth in this Agreement.

12.5 Amendment; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by Seller and Purchaser, or in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies in this Agreement provided
shall be cumulative and not exclusive of any rights or remedies provided by law
except as otherwise specifically provided in ARTICLE 10.

12.6 Binding Effect; Assignment; No Third-Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No party to this Agreement may assign any of
its rights or delegate any of its obligations under this Agreement, by operation
of Law or otherwise, without the prior written consent of the other party
hereto. Any purported assignment or delegation in contravention of this
provision shall be null and void. Nothing in this Agreement, express or implied,
is intended to confer upon any Person other than Purchaser, Seller, the
Indemnified Parties, the Indemnified Directors and their respective successors,
legal representatives and permitted assigns, any rights or remedies under or by
reason of this Agreement. Notwithstanding the foregoing, the parties acknowledge
and agree that each Financing Source and its successors and assigns shall be
express third party beneficiaries of and entitled to enforce the provisions of
Section 10.5, Section 12.2 and Section 12.10.

12.7 Severability. If any provision or any portion of any provision of this
Agreement shall be held invalid or unenforceable, the remaining portion of such
provision and the remaining provisions of this Agreement shall not be affected
thereby. If any provisions of this Agreement or the application thereof to any
person or entity or any circumstance, is found by a court or other Governmental
Authority of competent jurisdiction to be invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this

 

-73-



--------------------------------------------------------------------------------

Agreement and the application of such provision to other persons, entities or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability,
of such provision or the application thereof, in any other jurisdiction.
Notwithstanding anything to the contrary in this Section 12.7, the severability
of provisions in Section 7.7 (non-solicit) shall be governed exclusively by
Section 7.7.

12.8 Expenses. Except as otherwise provided in this Agreement, each party hereto
shall pay all fees, charges and expenses incurred by such party in connection
with this Agreement, whether or not the Closing occurs.

12.9 Scope of Agreements. This Agreement shall not create any partnership, joint
venture or other similar arrangement between Seller or any of its Affiliates, on
the one hand, and Purchaser or any of its Affiliates, on the other hand.

12.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENT EXECUTED IN CONNECTION HEREWITH, OR THE ADMINISTRATION THEREOF, OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN (INCLUDING ANY ACTION,
PROCEEDING OR COUNTERCLAIM AGAINST ANY FINANCING SOURCE, WHETHER IN LAW OR IN
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE). NO PARTY TO THIS AGREEMENT
SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER
LITIGATION PROCEDURE BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY
RELATED INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES (INCLUDING ANY
ACTION, PROCEEDING OR COUNTERCLAIM AGAINST ANY FINANCING SOURCE, WHETHER IN LAW
OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE). NO PARTY WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES. EACH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.10.

12.11 Specific Performance. The parties hereto acknowledge and agree that:
(a) monetary damages could not adequately compensate any party hereto in the
event of a breach of this Agreement by any other party, which results in the
failure of the transactions contemplated by this Agreement to be consummated by
the Outside Date, (b) the non-breaching party would suffer irreparable harm in
the event of such a breach with such an effect and (c) the non-breaching party
shall have, in addition to any other rights or remedies it may have at law or in
equity, specific performance and injunctive relief as a remedy for the
enforcement of this Agreement. The parties agree not to seek, and agree to
waive, any requirement for the securing or posting of a bond in connection with
a party seeking or obtaining any relief pursuant to this Section 12.11.

[Signature Page Follows]

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first written above.

 

REGIONS FINANCIAL CORPORATION By:  

    /s/ David J. Turner

  Name: David J. Turner   Title: Chief Financial Officer RAYMOND JAMES
FINANCIAL, INC. By:  

    /s/ Paul C. Reilly

  Name: Paul C. Reilly   Title: Chief Executive Officer

[Stock Purchase Agreement Signature Page]



--------------------------------------------------------------------------------

Exhibit 1

FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT CERTIFICATION

PURSUANT TO SECTION 1445 OF THE INTERNAL REVENUE CODE

Transferors Certification of Non-Foreign Status

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
Raymond James Financial, Inc. (“Transferee”), that withholding of tax is not
required upon the disposition of a U.S. real property interest by Regions
Financial Corporation, a Delaware corporation (the “Company”), the undersigned
hereby certifies the following on behalf of the Company:

1. The Company is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. The Company is not a disregarded entity as defined in Treasury Regulations §
1.1445-2(b)(2)(iii);

3. The Company’s U.S. employer identification number is: [—]; and

4. The Company’s office address is:

Regions Financial Corporation

[—]

[—]

[—]

The Company understands that this Certificate may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
the Company.

IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, has executed this Certification as of [—].

 

Regions Financial Corporation By:  

 

Name:   Title:  